Approval of the Minutes of the previous sitting
?he Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, my comment refers to the point of order I made yesterday, which has been wrongly recorded in the Minutes. The Minutes say that I protested about the recent change to the Criminal Code in Slovakia. In fact an amendment has been tabled in an attempt to change the code; it has not been changed already and I would be obliged if this could be corrected.
Rest assured, Mr Alyssandrakis, the correction you request will be made.
Mr President, I asked for the floor yesterday, but my request was refused due to a lack of time. What I wanted to say was that even though, according to the information available, the possibility of an imminent attack by Israeli forces in the Gaza Strip cannot be discounted, never mind the carnage that will unleash, even though the ruling Likud party in Israel is open in its opposition to the creation of a Palestinian state and has passed a resolution to that effect and 13 Palestinian fighters have been expelled from their homeland as terrorists at Sharon's insistence, the Council has still not reached a decision and I have no idea which countries the Council will finally decide should accept these fighters.
My question is this: what will the status of these thirteen fighters be, wherever they end up, and is there any possibility of their being returned at Israel's request, which would, of course, be criminal. Also, does the European Union intend to continue to aid and abet the regime in Israel, in blatant disregard of the European Parliament's resolution that the partnership with Israel should be suspended, and does it intend to continue funding and arming this criminal regime?
Thank you for your intervention, Mr Korakas but for the moment, as you know, we are discussing the Minutes and the order of business. There is a whole debate on the Middle East on the agenda. The questions which you have just put relate to the debate on the Middle East scheduled for tomorrow.
Mr President, as far as I know, given how times are allocated, I shall not have a chance to speak. If you wish to arrange for us to be given even just a minute to restate these questions, then gladly.
Mr Korakas, I have no wish to get involved in a detailed discussion of how speaking times are allocated. You know full well that there are rules which apply. What I would point out is that the questions you have put are material questions which relate to the debate on the Middle East, not the order of business or the Minutes, which is what we are discussing now.
(The Minutes were approved)
The next item is the vote on the request for a topical and urgent debate on the proposal for a Council regulation establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks [COM(2002) 108 - C5-0135/2002 - 2002/0053(CNS)]
Mr President, regarding this request from the Council in respect of a Commission proposal for a Council regulation establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks, I would like to say that I have consulted with the rapporteur, and I call on the House to reject this request.
Deep-sea stocks are fished stocks caught in waters beyond the main fishing grounds of continental shelves. They are distributed on the continental slopes or around sea mounts. These species are slow growing and they are particularly vulnerable to over-exploitation. Since fisheries for these species have developed in recent years, it is necessary to establish a management system to ensure that their exploitation is sustainable. The scientific advice that we have received indicates that the most appropriate conservation measures for these species would be based on effort limitation and, in certain cases, on reduction.
This proposal introduces elements of a system for the management of fishing effort directed at these deep-sea species. It also includes elements for the collection of data and support of scientific assessment and appropriate management. Under this proposal, fishing effort will be limited to recent levels and improved data will be made available for scientific assessment. The Commission intends to propose further elements of an effort management system, as required by scientific advice in due course.
The proposal is complemented by a separate Commission proposal to restrict catches by means of quota management. This is an urgent and important matter, but it is one on which, until now, no Community action has been taken. It therefore requires very careful consideration by our Fisheries Committee. The Council's request for urgency was received on the 3 May, while our first exchange of views on this is only scheduled for 22 May. Given the lack of action by the Commission to date, I do not think it seems unreasonable to allow a few months for parliamentary scrutiny. It also seems to me bizarre that the Council should request urgency in this matter when our understanding is that the President-in-Office of the Council has himself been involved in attempts to derail the timetable of publication of the CFPE reform proposals.
Therefore, I call on the House to vote against this request for urgent procedure.
Thank you, Mr Stevenson, for your contribution against the motion.
No one appears to wish to argue in favour of the motion.
I therefore put the motion to the vote.
(Parliament rejected the request for urgent procedure)
Mr President, I actually wanted just to say on the record that there are an increasing number of cases here in Brussels of bagsnatchers smashing in the side windows of cars and women drivers getting injured in the process. I would like to ask that this be noted and consideration given to the possibility of doing something about this.
Thank you, Mr Rübig, for your comments, which have been noted. You will be pleased to hear that the Bureau is taking a very serious look at the question of security in general.
The next item is the report (A5-0146/2002) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the appointment of Mr Lucas Papademos as Vice-President of the European Central Bank.
Mr President, I propose that Parliament should confirm Mr Lukas Papademos's appointment as Vice-President of the European Central Bank, in accordance with the committee's unanimous vote. Confirmation of the proposed candidate is not merely a matter of course. It results from a hearing in the Committee on Economic and Monetary Affairs and therefore has to do with monetary policy being transparent. Experts may well know the President of the Central Bank, but Europe's citizens do not, yet they must be able to trust the Vice-President. As a member of the Executive Board of the European Central Bank, he will have a part in decisions on the euro zone's monetary policy which will affect growth and employment and thus people's lives. After all, it is money that must serve people, not the other way round.
Decisions on monetary policy are the work of man, which means that they primarily call for personal integrity and character, skills, great experience of the economy and monetary affairs, and also a willingness to be candid. The hearing emphasised the importance of these qualifications.
The new Vice-President is the first new member of the first Executive Board, which was so successful in preparing and introducing the euro. What underlines the independence of the members of the Executive Board is that re-election to it is not permitted, and so this is renewed proof of personal independence. The European Central Bank's independence - which I must re-emphasise today - is truly a constituent element in European Monetary Union. At the end of the day, policy on money and currency is not neutral.
No institutions in a democracy can be infallible or function under the cloak of darkness; rather, democracy and integration policy make the transparency of decisions and of the reasons behind them inseparable from the European Central Bank's role. Such transparency is, by the way, not only in the interests of European democracy, but also in the interests of the European Central Bank, which is thereby - and as recent years have clearly demonstrated - made more credible, more legitimate and more trustworthy.
It is in the popular interest and in the interest of the market that we want to build up this authority. After all, as the renowned economist Joseph Schumpeter once said, a people's monetary affairs reflect everything that that people desires, endures, and is.
It is Parliament's view that the European Central Bank is far more transparent than previous national central banks in Europe and that, that being the case, we have undergone a kind of cultural revolution in the countries of the euro zone. Parliament's dialogue with the European Central Bank on monetary affairs has made a real contribution to this. This is not, in the final analysis, just about the publication of monthly, quarterly or annual reports, but also, in fact, about a monetary dialogue to question not only decisions on monetary policy but also the background to them.
We who are in Europe's Parliament, though, must continue to insist on these publications being followed by the publication of brief Minutes and of the voting record. The US Federal Reserve has just decided to announce, on the same day that decisions on monetary policy are taken, how the individual members of its Board of Governors voted on them, so that everyone can know who voted for what. For Parliament, the publication of the voting record without names would be every bit as adequate as publishing the arguments for or against a particular decision, as what is important for us to know is that they have not only, in fact, given consideration to price stability, the primary objective of monetary policy, but also to its secondary objective, namely the European Union's support for growth and employment.
It is interesting to note that an American study emphasises that, in the USA, the way Federal Reserve Board members vote is determined not only by the problems posed by the risk of inflation, but also by the problem of unemployment. It would be reassuring to learn that members of the Board of the European Central Bank were influenced by this in view of it being the secondary task of monetary policy, as I have said, to support growth and employment, and in view of it having hitherto been unclear to Parliament how the European Central Bank defines the achievement of this second objective. This very year, it will be crucial to achieve clarity on this point, because the faltering recovery in Europe should not be halted by decisions on monetary policy.
It became very clear, in Mr Papademos' vice-presidential nomination hearing, how important the interpretation of these objectives in Article 105 of the Treaty establishing the European Community is to him, and so I would again like to reiterate our support for his appointment, the legitimacy of which should be underlined by this confirmation procedure, even if it lacks significance in law. Anything else would require reform of the Treaty establishing the European Community.
Mr President, Commissioner, ladies and gentlemen, it is due to the imminent departure of the French Vice-President, Mr Noyer, that we are today debating the nomination of Mr Lukas Papademos. On behalf of my group - and, I believe, on behalf of the whole House - I would like most warmly to thank the departing Vice-President for the excellent work he has done, as also exemplified by constant dialogue with Parliament and the favourable reception he gave to our arguments and proposals.
As its chairman has already said, the nomination of Lukas Papademos is supported unanimously by the committee. There are, of course, reasons for this; his life, with a career in academic research and teaching, as well as a role as Governor and Vice-President of the Bank of Greece foreordain Lukas Papademos for this position. If I may refer only to his two positions in Greece, he made, as Vice-President of Greece's central bank, a substantial contribution to the complete liberalisation of capital markets. Apart from that, it was he who, as that bank's Governor, took Greece completely into the euro zone.
Let me also say that the hearing established beyond doubt that the new Vice-President of the ECB sees no contradiction between price stability on the one hand and growth and employment on the other; on the contrary, price stability is for him a precondition for the creation of growth and employment. He therefore sees no reason to amend the treaty by which the ECB was set up. Price stability is the task, cause and objective of the European Central Bank's policy.
I thank him for his proposals for greater transparency in announcing the European Central Bank's decisions in order to strengthen public confidence in the euro, and for his clear commitment to the European Central Bank's independence and to rejecting political interventions.
Together with the Council, we have made the right decision. We wish him every success.
Thank you, Mr Karas.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the recommendation for second reading (A5-0153/2002) by Mr Caudron, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Council common position for adopting the Sixth Framework Programme of the European Community for research, technological development and demonstration activities, contributing to the creation of the European Research Area and to innovation (2002-2006).
Mr President, Commissioner, ladies and gentlemen, on 14 November 2001, Parliament adopted, by a very broad majority, my report on the Sixth Framework Programme (FP6) for research, technological development and demonstration activities. We retained the structure, the principles and the philosophy of Commissioner Busquin's plan and enhanced these aspects with contributions by citizens from the research community so as to better respond to the aspirations of the European people.
On 10 December 2001, the Research Council responded, in an extraordinary manner, to many of our requests and proposals. Since then, we have continued to work together to clarify some points and to further improve the framework programme in close collaboration with Commissioner Busquin and his staff as well as the Council Presidency and Mr Marimón Suñol. Everyone has made an effort, everyone has listened to and tried to understand each other; to work around others' limitations and to seek compromise.
On 23 April 2002, the Committee on Industry, External Trade, Research and Energy adopted 90 amendments, 30 of which will be included in the specific programmes. We requested further clarification on the instruments for the implementation of the programme, on the aid to SMEs and on micro enterprises. We emphasised research, sustainable development and the reduction of external environmental costs. We reiterated our commitment to basic research. Lastly, we stressed the importance of research in the fields of health and combating major diseases, whilst bearing in mind everything which affects human and social research.
Before and after these votes, several informal and formal three-way meetings enabled us to reconcile the various points of view. The administrative and technical teams of the three institutions, the MEPs concerned and their assistants have worked tirelessly. And on 7 May, during a lengthy and particularly productive three-way meeting, we reached agreements involving 34 compromise amendments that the Committee on Industry approved last night, almost unanimously, thus giving me the go-ahead, as rapporteur, to substitute them for the amendments adopted on 23 April.
On the more delicate subject of ethical considerations, a broad agreement was reached, enabling the Commission to confirm the limits that must not be exceeded in this area, which means the Council can take these into account and that everything can be included in the specific programmes. Commissioner Busquin is expected to confirm this later. We are now on the verge of finally adopting the FP6, as the Council has already given us its written approval of the 34 compromise amendments that you are to vote on tomorrow.
I would like to conclude by once again thanking the Belgian Presidency which enabled us to adopt a very positive common position on 10 December 2001. I would again like to thank Commissioner Busquin and his staff, who have been open to our views, shown understanding and respect for Parliament and proposed imaginative solutions. I would also like to thank Chairman Westendorp and the entire secretariat of the Committee on Industry, the administrators and secretariats of the political groups and my assistant, Gaëlle Le Bouler. I extend my warm thanks to my colleagues who have worked with me on this matter for a year and a half, the shadow rapporteurs, the coordinators, the draftsmen, which include Mr van Velzen, Mr Piétrasanta, Mr Alyssandrakis, Mrs Plooij-van Gorsel and also Mrs McNally. I would thank in particular, the Spanish Presidency and Mr Marimón Suñol who have been open to our views and given a great deal of their time, something which is particularly deserving of our gratitude and praise.
Ladies and gentlemen, I have almost come to an end, with what will no doubt be my last major European report, after 13 years as an MEP. I left the French Socialist Party six months ago, and will be standing in the legislative elections in France, as a candidate of the 'Forum Gauche Citoyenne' [Forum of the Citizens' Left], up against a Socialist Party candidate. Either I will be elected and will leave the House, or I will be defeated and the Socialist Party will inevitably dismiss me from the Group of the Party of European Socialists. Whatever happens, my life will be completely transformed and that is why I am pleased to close this chapter of my political life, having contributed to the creation of an excellent European research programme which, with a budget of EUR 17.5 billion, is the third largest European policy. Today, 14 May 2002, I would like to express my genuine pride, and to praise Europe's scientific community with which I have worked closely and to thank once again all my colleagues and their counterparts who have helped and supported me over the last year and a half.
Mr President, I should like to start by making an unusual statement. I should personally like to let the Commissioner know that our thoughts are with him in the difficult times he is currently facing on account of his wife's illness.
The PPE-DE Group wholeheartedly and fully endorses the compromises that have been made. A number of my colleagues, for reasons of their own, will be tabling an amendment on the paragraph on ethics, the so-called 32 signatures procedure. I welcome the fact that our colleagues use this right to demonstrate that, in their view, the paragraph on ethics has not gone far enough. Quite honestly, I also hope that the Council and the Commission will seize the opportunity to come closer together in the near future, and closer to Parliament, and hold discussions with each other about ethical issues. The ethical issues have not been solved by the Sixth Framework Programme - we know that there is a significant level of divergence between the Member States - but in my view it is most definitely worthwhile for us to continue to exchange ideas with each other on this score.
I should like to thank Mr Caudron for his excellent, open and communicative style of cooperation. I should also like to thank our chairman, Mr Westendorp, for his sterling advice and support. I should also like to extend my intense gratitude to the Commissioner, his cabinet and the members of the Commission for their extremely positive attitude and I should also like to thank the Council in particular. The Belgian Presidency was first-rate, but the Spanish Presidency is a fine example of how it is possible for the Council and Parliament to work together, and I believe that it is thanks to the Council that we have managed it.
Except, of course, that the budget has made a distinct shift towards us. Needless to say, as an MEP, you always want more, but ultimately you have to accept the compromise. Personally, I am delighted that in the area of cancer research we have managed to set an example of how you can allocate both National and European funds and how you can develop far greater strength in cancer research by combining two funds. I am extremely pleased about that. I also welcome the fact that the relationship between the framework programme and the specific programme has gained in strength and coherence, and I would also thank the Council for its efforts in this area.
All in all, I am of the opinion that the long journey we have undertaken to ultimately achieve this result has been very worthwhile. We can, however, also tell the scientific world that Parliament, the Council and the Commission have joined forces in order to produce the best possible result that we could possibly manage at the time, and in my view this is a great success today, not only for the Commissioner, but for us all.
Mr President, I should like to add my congratulations to those already expressed to the rapporteur, to the Spanish presidency and to Commissioner Busquin who has been exemplary in his patience, understanding and respect for Parliament's opinions.
Clever people all over Europe are waiting to hear what we decide this week, because next year they will be able to use their brains on our behalf. We will give them the money to do work which will help our economy and our society. There is a strong correlation between research effort and economic success, and the European Union at least is giving an example and showing that it understands that connection.
We have been able to reach a very wide consensus in Parliament across political and national boundaries on the Sixth Framework Programme. We are coming up with a programme which highlights key areas for research but at the same time expresses the wishes of the citizens of Europe for scourges like cancer and other illnesses and for environmental dangers to be combated with intelligence.
This is one part of the European research area. Member States must do the rest. It is their responsibility. The European Union is doing its part. Thank you to those who have enabled more money to be spent on the important area of science and society which includes a detailed examination of ethics. We in the PSE Group will not support amendments on ethics, but we appreciate the declaration which has been brought forward.
At the end of a long process, may I thank once again our excellent rapporteur who has worked in a remarkable way, our shadows and everyone else involved. Clever people of Europe, the money is on its way!
I am delighted to endorse the views of my fellow MEPs, and I should like to thank everyone who has helped establish this framework programme.
At the moment, there is no real European Research Area. One of the key conditions for bringing this about is a well-oiled, fast communication infrastructure. This is why the liberal group has always set such great store by the progress made in the Geant project. After all, effective, rapid communication is essential in order to enable researchers to work together. I am therefore pleased that under pressure from Parliament, firstly the budget for Geant was increased, and secondly the management structure was considerably improved by means of sound agreements within the European Commission.
Another important prerequisite for cooperation and the transfer of knowledge is the mobility of researchers. I should like to draw the attention to this aspect once again. Many of our top people - and this is echoed throughout the world of research - sometimes spend time in America to learn about new developments. However, sound pre-conditions to guarantee the return of these researchers are lacking in Europe, so that sometimes they prefer to stay in America. This is a brain drain, and we need these brains in order to turn Europe into the world's most dynamic and competitive knowledge-based economy.
My last point concerns ethics. A great deal has been said on this topic over the past few months, and I should like to say something about the attitude of a number of fellow MEPs who are attempting to thwart innovations in the field of biomedical research. The liberal group is also acutely aware of the ethical dilemmas posed by the ever faster evolving technological possibilities. A balanced, well-thought-out approach is what is required. But how can we ever become this competitive economy if we nip each and every innovation in the bud in the name of moral standards and even attempt to impose views on other Member States? Mr President, Commissioner, ladies and gentlemen, I can tell you that we in the liberal group are pleased with the current wording, as laid down in the common position on ethics.
Mr President, Commissioner, ladies and gentlemen, I would first of all like to extend our thanks to Mr Caudron, our rapporteur, as well as to our shadow rapporteurs. Mr Caudron was very willing to listen to our views and it was a pleasure for us to work with him in drawing up the Sixth Framework Programme.
As far as the Council is concerned, I must also thank the Belgian Presidency, represented by Mr de Donnea, who worked hard to include the proposals that Parliament, in particular, desired, and I would also thank the current Spanish Presidency. The fact remains, however, that the person who most influenced the Sixth Framework Programme was undoubtedly Commissioner Busquin. I would like to pay tribute to him and thank him, because he was always very open to our proposals. He considered them in a professional and sensitive manner. I would like to give him my sincere thanks for his contribution to the Sixth Framework Programme to establish the European Research Area - it was his idea - and the new instruments, such as integrated networks, networks of excellence, integrated projects and the stairway to excellence.
We shall, of course, discuss the various themes. There is the difficult issue of ethics which I do not wish to tackle, as this is an area of concern for us. There appears to be a majority of Green Members in favour of rejecting the amendment on ethics. We are concerned by this serious issue and we must be aware that European scientists as well as the public look to us when we take decisions in this area. I recognise that the question of the use of embryos for research purposes is a very personal question, that there are Members in each group who are in favour and against their use. It is no secret that there are different opinions, even within our group. However, we must bear in mind that Parliament, at first reading, adopted an amendment whose aim was to restrict research activities in this highly sensitive area. It seems likely, at the current time, that Parliament will accept the Council's proposal not to deal with ethics in detail in the Framework Programme and if we accept the Council's proposal, we are essentially recognising that ethical issues must be dealt with by the experts, by scientists, by the Commission, and not by ourselves, the politicians. There may be good reasons for accepting the compromise and it is up to each of us to decide if it is better to avoid conciliation or to find a satisfactory solution to ethical issues. All I can say to you now is that when we meet the members of our groups to discuss the issue of ethics, we must not forget that the public believes that these are political issues for which we, as politicians, are responsible: we cannot delegate this responsibility.
We have further reasons to welcome this Framework Programme: the theme of sustainable development has been included for the first time and has been given a substantial budget, more than EUR 2.2 billion; research into energy, within the framework of renewable energy, is on a par with research into nuclear energy; sustainable transport and research into urban and rural ecosystems, with, in particular, an 'ecosite' concept, are new themes which were accepted. We are also pleased with the appropriations which were added for international relations, particularly for the science/society theme.
It is now up to us to optimise the Sixth Framework Programme through these very specific programmes which will be developed, as the Commission promised, and on which we shall report back very soon.
Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking our rapporteur, Mr Caudron, for the tremendous effort he has put into this report. I should also like to thank Commissioner Busquin, the President-in-Office, Mr Marimón, all the shadow rapporteurs in the political groups, the chairman of the Committee on Industry, Mr Westendorp, and all the secretarial staff involved in this procedure for the excellent cooperation which has marked it from the outset.
Having studied the outcome, I must say that it is a significant improvement on the original text and, as such, our group will support it. However, there are certain points which I should like to raise regarding the procedure for applying the framework programme and any subsequent programmes. Although the framework programme successfully identifies a whole range of leading-edge subjects for modern research, its orientation is, in my view, excessively narrow, with little room for all the research sectors which deserve support to benefit from funding. Because, objectively-speaking, the framework programme points the way for research by the Member States, I worry that this unilateral orientation may become the rule.
?he second point which concerns us is where the money will end up. What worries me is that a large slice of the funding will go to industry, with a tiny sliver for universities, research institutes or small research groups, irrespective of the standard of work carried out.
Mr President, Commissioner, ladies and gentlemen, there is huge research potential in all the Member States of the European Union. If we manage to tap into and fund it and apply the results obtained, we shall have done a very great service to the generations to come.
Mr President, ladies and gentlemen, Commissioner, of course our group broadly supports the Sixth Framework Programme and the objective that is being formalised here of more financial resources for European research policy. We are aware of the enormous importance of this programme for scientific research in the Union and that this is a crucial step in establishing the European research area.
The reason for my speaking, however, if only for a minute, is once again to draw attention to the ethical issues that cannot be ignored. Our group feels that the wording of Article 3 is unsatisfactory. Hence our insistence on tabling Amendment No 89, which presents a solution that is, in our opinion, correct: the principle of legislative unanimity. This ethical question is extremely sensitive and we must trust the decisions that the various Member States take at the highest level on this issue. To this extent, we feel that European research funds must only be used for those objectives and in accordance with those methods and means that are not deemed to be illegal in any Member State.
Mr President, ladies and gentlemen, we are, by voting on the report on the Sixth Framework Programme, laying the foundation for projects to be supported to the tune of a total EUR 17.5 billion, which is a considerable amount of money. What was made clear, as early as first reading, by the incredible number of amendments, is just to what an extent views differ in this House on what form the Framework Programme should take. Diametrically opposed positions are appearing now at second reading when it comes to the definition of basic ethical principles. Opinions differ to too great a degree for there to be ready compromise, in the Community of Fifteen, on the boundaries of stem cell research.
We will certainly be concerning ourselves more in future with questions of bioethics. I have my own difficulties with the use of embryos for research. Most of all, I cannot approve of European research funds being used to promote something which, in many of the fifteen Member States, is illegal.
Mr President, ladies and gentlemen, I see both light and shade in the outcome of the legislative process, which is now drawing to its close, on the Caudron report and on the Sixth Framework Programme. A whole range of proposals made by Parliament have been taken up in the Common Position and in the Commission proposal, and there is a certain amount that we have achieved. What I would mention as being particularly positive is that child illnesses and their treatment now have a place in European research policy. There was, unfortunately, resistance to that at first, but that resistance was successfully overcome.
I see it as particularly important that priority one not only includes genetic engineering, with all the opportunities it offers us, but also medical research in general. For these improvements I wish to thank all parties involved - the Commission, Commissioner Busquin, Mr Caudron, the rapporteur; the shadow rapporteurs, especially Mr van Velzen, and also the Spanish Presidency. I see, however, the compromise we have now achieved as having one great and grave defect, in that no clear rules have been enacted on how to deal with ethically sensitive areas of research.
Parliament has difficulties with this, of course, but we adopted an amendment at first reading which could at least show Europe the way ahead. Even though I do not give it my wholehearted support, it is a compromise that has taken form there. It is unfortunate that the Council has wriggled out of its responsibilities by not setting down any clear rules in this area.
Legal uncertainty now makes this a difficult situation for all concerned. The Commission will not have an easy time of it with this text, which incorporates no mandate that might, for example, support research with human embryos, although the possibility of this is not clearly excluded either. This will lead to disagreements, and that is another reason why we, in Europe, should carry on working towards a compromise. I am prepared to join in working on a compromise even if it means disregarding my personal conviction in favour of tight restriction. Co-funding will be impossible for as long as a compromise of that sort is not reached. Subsidiarity cannot mean that we may well have no common rules, and that everyone does as he pleases, but all share in paying for it. That is why this issue demands that amendments be tabled and resolutions adopted.
Mr President, Commissioner, there are times when we can feel particularly happy to belong to a particular institution and this is one of those times. The three institutions have worked well, in a way that the European citizens would want legitimately constituted institutions to work. They have done so both effectively and speedily, thanks to Commissioner Busquin and the Belgian Presidency, who, with difficulty, were finally able to reach an agreement on the financial package, which, as you will all remember, five years ago was the bone of contention that caused delay in the adoption of the Fifth Framework Programme. This will not happen again.
Thanks also to the Spanish Presidency, which has been particularly sensitive to Parliament's needs, and thanks, above all, to all the rapporteurs, Mr Caudron and the shadow rapporteurs, who have worked professionally and in Europe's interests. This is, therefore, one of those times when one can feel truly happy and content at being a representative of this institution.
The work is not finished. There undoubtedly remains a whole range of unknown factors - ethics, for example. We have total respect for all of those who feel differently to us. However, I would like to suggest that you will see for yourselves how, through the Council proposal for a common position and the Commission statement with regard to specific programmes, your concerns are being taken into consideration. Above all, we shall ensure that this issue allows for the adoption of a framework programme in which the European Scientific Community has placed its hopes.
Mr President, I wish to thank Mr Caudron and Commissioner Busquin for their hard work in difficult circumstances. In particular, I welcome the funding for sustainability and renewable energy in this programme.
With regard to ethical dilemmas in biotechnology, we need to take these, and the efforts to respond to ethical concerns in funding EU research very seriously. In particular: the patenting of the human genome; human cloning in its various forms; the manipulation and modification of the human germ line - which is a particular concern - and the creation and use of human embryos in research. Our citizens are very concerned and our policies and funding should match their concerns.
I have some animal welfare concerns also, in particular developing validation of alternative methods for animal testing and hastening the replacement of animal-based toxicity testing with regard to chemicals policy.
With regard to funding for health, I have welcomed the modifications here and would thank Mr Caudron for his concern, because human genome research cannot be the only strand of health research funded by the EU. It looked as if that might happen, so I welcome the funding for health and complementary medicine.
Finally, I know that the Euratom programme is not part of the EC programme and is not subject to codecision, but I would welcome an assurance from the Commissioner that the Commission will reflect European Parliament concerns in its activities, and in particular our amendments to the Euratom programme.
Mr President, Commissioner Busquin, ladies and gentlemen, on behalf of the Italian radicals, I would like to pay a glowing tribute to the rapporteur, Mr Caudron, for bringing the second reading of an extremely difficult subject to a successful conclusion. As Chairman Westendorp quite rightly said, we can be proud that the report was submitted in the form in which it was adopted by the competent committee.
After a temporary committee of enquiry, which tried - unsuccessfully - to clear the way, was disbanded, Parliament then adopted a position with the Caudron report. This position is, of course, a compromise, but I believe it is very important for our countries, for research, for the future of millions of people who now believe that stem-cell research can offer the possibility of life in reality, not just in fantasy, which has been discussed extensively in recent years and in recent months even within Parliament. This compromise, which states, in particular, that the framework programme could finance research on 'supernumerary' early stage - that is, up to 14 days - human embryos, in order to discover stem cells capable of treating diseases that are currently incurable, is a crucial but irreversible step forward. I appeal to the Commission to do everything possible so that the compromise, which, of course, excludes all manipulation of human cloning for reproductive purposes, and which, at long last, represents a significant step forward for research, can provide a glimmer of hope for millions of European citizens. We must not disappoint them. We must adopt the Caudron report in its current form.
Mr President, as author of last year's report on the future of the biotechnology industries, I can only welcome most warmly the high priority given to the life sciences in the Sixth Framework Research Programme and strongly supported in Mr Caudron's excellent report.
On the health side, there are great prospects for breakthrough cures for some of mankind's most dreaded afflictions: cancers, heart disease, diabetes and cystic fibrosis, all the neurological diseases - such as Alzheimer's, Parkinson's, dementia, motor-neurone, spinal and brain injuries. Genetic intervention could eliminate hereditary disasters such as haemophilia and Huntington's Corea which overshadow some families so tragically.
On the crop side, the potential is no less exciting, even if this suffers from a campaign of denial from certain shameless vested interests. Hundreds of thousands have died and continue to die from smoking and road accidents, but no one has ever died from genetically modified crops or foods.
So much potential good is available to us in reduced applications of herbicides and pesticides, in reduced energy consumption and CO2 releases, and in better quality and higher yields. This is before considering the potential in the developing world for feeding the starving, growing crops in drought-ridden and saline soils, rectifying vitamin deficiencies and so preventing disease for millions.
I call on the Commission and the Member State governments to brace their backbones and stand up robustly for what they know is for the good of mankind. Our scientific community, our researchers - not least in my Scottish constituency which leads in these vital areas - deserve our whole-hearted support, not only in passing Mr Caudron's report overwhelmingly, but in backing the simplified and legally certain procedure for approving biopharmaceutical products; for approving genetically modified crops and foods for trials and commercialisation; and for protecting intellectual property rights with an economical and effective community patent.
Approving the Sixth Framework Research Programme is only the beginning. We must follow up with the practical steps which will fully realise the potential of biotechnology.
Mr President, this is a great piece of work, and I would like to thank Mr Caudron most warmly, as well as Mr Busquin, who has left his mark on this programme with new ideas. I wish him great success in implementing this programme. It will not be easy to manage and implement such a large programme, with not only the fifteen Member States, but also other states taking part in it. We wish you good luck on the way ahead, in any case.
I note with great satisfaction that two issues which I have put forward again and again have been included, the first of these being research into improved methods of clearing away anti-personnel mines. I would ask the Commission to keep these efforts under one roof if at all possible. The second is the issue of disarmament, a contribution towards the abolition of nuclear, bacteriological and chemical weapons, a technical contribution to their destruction. Open today's newspapers and you read about how the two former superpowers are disposing of the heritage of the Cold War, that is, they want to disarm on a really massive scale. If the European Union were to join them in this, that would be a noble endeavour.
We have achieved a compromise on the ethics issue. The Commission has issued a statement which corresponds in essence to what Parliament resolved at first reading. I would ask that we bring forward discourse on the finality of science, and also on ethics in Europe. The actual problem is not with the Council, Parliament, or the Commission, but with different publicly-expressed opinions. Playing a part in bringing forward the broadest possible public debate on the purpose, content, and finality of science and technology in Europe would be important and should become fundamental as the Sixth Framework Programme progresses. In saying this, I would like to give you an assurance that Parliament is interested in this. Being myself a co-founder of STOA, I am aware of the importance of the task of technological assessment, and hope that we will work well with the Commission.
Mr President, I cannot do other than congratulate Mr Caudron and lament the fact that this will be the last of the major reports he has drawn up in the European Parliament. His work on this report is indeed remarkable and it opens up great horizons in many areas of research.
I continue to hold a resolute position with regard to bioethical issues, on which I have to say - to you, Commissioner, and to my fellow Members - that I have nothing but doubts. I have been working on these issues for two years and I have nothing but doubts and only one certainty, which is the sacrosanct value of human dignity.
I suppose I believe in the institutions which are shaping the future, and the European Parliament is certainly a point of reference and not just for Europe. We must realise that something unforeseen is happening which radically changes the rules of the game. We must therefore assess the results of the increasingly rapid innovation, we must reflect on the way biotechnologies are advancing and what impact they could have on the very nature of the human race.
Biochemistry is only the beginning: in a future which is becoming increasingly imminent, we will have to adopt positions on the possibility of parents being able to alter the DNA of their embryos in order to provide their offspring with increasingly good genes. We will have to deal with the selection - for the purposes of genetic improvement - of dozens of embryos produced for that purpose. Cloning techniques will soon make it possible for individuals to produce copies of themselves, creating genetically identical twins which are capable of self-replicating, giving rise to a form of genetic immortality.
It is an inherent part of the nature of each of us to fight against death, pain and suffering, and science is interpreting this instinct perfectly. The possibility appears to be attractive at first sight, but do we really realise how radically our existence might change? Is the possibility of genetic improvement techniques being used by dominant classes to perpetuate their genetic superiority over weaker social classes really so far off?
I followed the long, anguished decision-making process on the Sixth Framework Programme closely; I witnessed a kind of resignation on the part of the Member States at their failure to come to an agreement on ethics. Aware of the difficulties of my colleagues themselves, I persisted with my amendment in order to send out a clear, consistent message. When I see companies springing up on the Internet offering to provide us with clones of ourselves at a high price, I realise that there is no limit to how bad things can get, but I also find in this a great incentive to persevere in the battle from which many - understandably disillusioned - people have already withdrawn.
Mr President, Commissioner, ladies and gentlemen, I would like to echo the thanks that have been extended to the rapporteur and to the European Commissioner, Mr Philippe Busquin. Thanks to the efficient work of both, we have been able to reach a decisive stage today which proves that a democratic relationship between the European Parliament and the Commission is possible and which, I hope, will send a clear message to the scientific community as to the responsibilities that the European Parliament is able to shoulder.
We in this House often debate acts that are of fundamental importance to European integration. The Sixth Framework Programme for research and technological development activities will be one of the cornerstones of this integration. If science did not occupy its rightful place, what would become of society? If knowledge and research were not progressive, what would become of our nations? In affirming the European desire to create an area of research and innovation, we are rejecting tendencies to look to the past and attitudes that oppose change.
Philosophical considerations aside, the Sixth Framework Programme also underlines Europe's clear and firm commitment to be at the forefront of technological developments, to be innovative, competitive, dynamic and to build our future. The proof of this is the numerous, practical aspects that the FP6 contains, such as human/social research, principles of integrating the issues of the environment, sustainable development, improved mobility, equal opportunities, the role of universities, education and openness to the world.
The coordination during both the Belgian and the Spanish Presidencies, between the various bodies of the European Union, has also been remarkable.
We must also emphasise the ongoing dialogue with the scientific community, the prospects of a network being set up and the increasing concern of the European Parliament and the Commission to keep in touch with the genuine needs, the genuine requirements of the people.
The Europe that we want to see becoming a daily reality is a Europe of research serving its people and its researchers.
Mr President, I would like to thank my colleague, Mr Caudron, for his work in preparing this report. He has done some excellent work in a very difficult situation, as the programme has been tossed around among the institutions.
The ethics of research are an important and controversial issue and everyone's opinion must be heard. Now at long last we must decide on the Sixth Framework Programme, an enormous funding framework providing finance for supranational and transnational European research projects. It is necessary to invest in European research, but after this Member States will be able to decide what sort of research they will be financing out of their own budgets in terms of ethical values.
The preparation of the Sixth Framework Programme is a prime example of inefficiency and bureaucracy, for which the framework programmes have been criticised for years now. It can take many man-years to find projects, prepare them and produce the various reports. All bureaucracy of this sort is depriving actual research of resources. The programme's structure must be as light as possible so that we obtain the best forces possible for research and rapidly achieve results to serve industry, thereby increasing European competitiveness in accordance with the conclusions of Lisbon. The gap between the United States of America and us is growing all the time.
Controversial questions such as the use of cannabis for medical purposes can play no part in this programme. The Sixth Framework Programme must address and emphasise the importance of research developments in those areas in which real European added value can be achieved. Despite all the decisions and effects, it is important that we now take decisions on the Sixth Framework Programme and that it is allowed to commence on time.
Mr President, ladies and gentlemen, second reading by the European Parliament is a crucial stage in the adoption of the framework programme under the co-decision procedure. I would like to stress that, during this procedure, cooperation between the three institutions was particularly productive. I would like to thank Parliament and the Council for their commitment. In particular, I would like to give sincere thanks not only to the rapporteur, Mr Caudron, but also to the shadow rapporteurs, Mr van Velzen, Mrs Plooij-van Gorsel, Mr Piétrasanta and Mr Alyssandrakis, as well as the chairman of the Committee on Industry, External Trade, Research and Energy, Mr Westendorp and all the members of this committee and those who contributed to this process. I would also like to pay tribute to the Spanish Presidency and to Minister Marimon Suñol for the extremely efficient way in which they handled this important and delicate stage of the adoption process. I would also like to reiterate the importance of the swift adoption of the framework programme and its launch in January 2003 for Europe's researchers and its scientific community. On behalf of the Commission, I can approve all the compromise amendments adopted by the Committee on Industry. The rapporteur, Mr Caudron, explained to you the main areas where compromise amendments were proposed by the Committee on Industry and the way in which the Council indicated that it could take them into account, following a series of informal three-way meetings.
Today, I shall simply expand slightly on each of these points, and where necessary, give you some details which you do not yet have.
The first point is the technical amendments which were adopted en bloc by the Committee on Industry on 23 April, and which are to be incorporated in the specific programmes. The Commission undertakes to incorporate them in the specific programmes subject to the following statement being included in the Council's Minutes: 'The Commission considers that the content of the amendments voted 'en bloc' by the Committee on Industry, External Trade, Research and Energy on 23 April 2002 in relation to the second reading of the Sixth Framework Programme, is broadly acceptable and can, subject to the appropriate editorial changes, be incorporated into the specific programme decisions implementing the Sixth Framework Programme and, as appropriate, in the Rules for Participation of Undertakings, research centres and universities for the implementation of the Framework Programme'. The Council intends to make a statement along the same lines.
My second point relates to the issue of instruments for the implementation and participation of SMEs. The formula agreed by the three institutions emphasises the need to ensure a smooth transition from the current framework programmes to the new one, taking into account Parliament's concerns. It is also clearly stated that special measures will be taken to stimulate and facilitate the participation of small- and medium-sized businesses as well as that of research bodies of the candidate countries in the measures undertaken in the priority thematic areas.
The next point relates to health. In line with Parliament's wishes, the aspects of research on health were both strengthened and better identified, particularly as far as the European dimension of research and the communication of the results of this research to patients. This is particularly the case for cancer research, which, as has been explained, is now the subject of a specific measure, which has been granted considerable resources.
Electronic networks for research is an additional point. Parliament expressed its concern to see activities carried out on this theme within the framework of infrastructure support activities, which would be implemented in conjunction with those carried out in the priority thematic areas concerned. In order to clear up any ambiguity on this point, it was agreed at the trialogue that the Commission would include the following statement in the Council's Minutes: 'The Commission states that the resources allocated to the activities on high speed electronic networks, notably GEANT and GRID - an amount of up to EUR 300 million, comprising up to EUR 100 million in Thematic Priority 2 'Information Society Technologies? and up to EUR 200 million in 'Research infrastructures? - will be managed in an integrated way.'
Moving onto the budget, the sense of responsibility with which the three institutions treated this subject can also be seen by the swift agreement which was reached on the overall amount. However, significant concessions were made regarding budgetary allocation, in the direction that Parliament wanted. In addition to the increase of resources granted to health research, I feel that the increase for specific aspects of international cooperation, as well as the science/society theme, correctly reflect the attention that Parliament devotes to these issues.
As far as international cooperation is concerned and in line with Parliament's wishes, additional emphasis was placed on the specific measures to support international cooperation with the developing countries, the Mediterranean countries, Russia and the new independent states. The various methods of support for international cooperation in the framework programme have also been clarified.
My final point concerns ethical considerations. This is such an incredibly sensitive issue. As you know, it was very difficult to find a solution on this point which reconciles both the wishes and the limitations of the three institutions. I reiterate that, in no way, of course, do I wish to introduce harmonisation of rules for ethics at European level. The Commission simply wishes to push forward European research, whilst respecting the prerogatives of each Member State and their parliament. There is no surprise there, in an area which is highly characterised by cultural and philosophical diversity and where the approach has always been and will always be the respect for opinion, values and sensitivities, within the boundaries of universally acknowledged principles.
It is nonetheless necessary to clarify the conditions in which research undertaken in the fields of science and technologies of the living being might be carried out within the specific framework of Community programmes. In order to do this, and I think that this is an important step, the Commission has included the following statement in the Council's Minutes: 'In accordance with the opinion of the European Parliament concerning the proposal on the Sixth Framework Programme and taking into account the opinion of the European Group on Ethics in Science and New Technologies, the Commission believes that research in the following areas must not be financed by the framework programme: research activity aiming at human cloning for reproductive purposes, research activity resulting in the modification of the genetic heritage of human beings, which could make such changes hereditary, research activity to create embryos solely for research purposes or to supply stem cells, including somatic cell nuclear transfer.' Of course, there is also the question of animal experiments, which must be replaced by alternative methods as far as possible, bearing in mind that the suffering of animals must be avoided or kept to an absolute minimum.
Mr President, ladies and gentlemen, within a very short space of time, thanks to exemplary collaboration - and I once again extend my heartfelt thanks to all those who played a part in this - we have made considerable progress. Once the vote has been confirmed by the House, which I hope it will be, and once consensus has been achieved, we will still have some work to do. The decision on the framework programme is only the first component of a mechanism which also comprises the rules for participation, which were also adopted under the co-decision procedure, as well as the specific programmes. In order for Parliament and the Council to adopt the framework programme and its instruments for implementation in June, in accordance with the objectives that we have in mind, the three institutions must continue the close collaboration that was successfully engaged at the beginning of the procedure. We worked very closely and in a very productive manner with the rapporteur for the rules on participation, namely Mrs Quisthoudt-Rowohl, as well as with the rapporteurs for the specific programmes, Mr van Velzen, Mr Alyssandrakis, Mr Piétrasanta, Mr Schwaiger and Mrs Zorba. We must continue with these efforts. The Commission certainly intends to continue to do everything in its power to encourage inter-institutional dialogue.
For the first time in the history of Community research, we are in a position to adopt the framework programme in a timely fashion, rather than at the very last minute, so that it can be launched and implemented in the best possible conditions. We must seize this opportunity and we must give ourselves the means to take full advantage of this possibility. This is what both researchers and European citizens will thank us for.
- (ES) Mr President, Commissioner, ladies and gentlemen, this week we have reached a crucial point in the discussion process aimed at the approval of the Sixth Framework Programme, a process that was started under the Swedish Presidency, continued under the Belgian Presidency and taken up by the Spanish Presidency. Parliament has played a very important role in this process, through the Caudron report at the first reading of the Framework Programme. We took many aspects from this first reading for our common position, because the issues and concerns that were aired in Parliament were the very issues and concerns that came to light in the Council and which also surfaced in other discussion groups.
I would also like to thank the Chairman of the Committee on Industry, External Trade, Research and Energy, the rapporteur, Mr Caudron, and the shadow rapporteurs Mr van Velzen, Mr Piétrasanta and Mrs Plooij-van Gorsel, whose cooperation has really enabled us to get to the heart of the matter.
I am convinced that the programme that emerges from this process - and I am confident that tomorrow we will adopt a definitive programme - will be a significant improvement on the first programme we were presented with and a sign, therefore, of the mature and cooperative approach the various institutions have taken to the common position relating to the first reading, but even more with regard to the stimulating process that has taken place under our Presidency.
I believe that the positions of Parliament and the Council are now much closer, and this has been achieved through the desire to respond to scientists' and companies' request that we should implement this important instrument, and respond to the mandate we were given at the Barcelona Council that we pull out all the stops to approve the Sixth Framework Programme under our Presidency, and, also - as I said - because the concerns have been very much shared concerns.
The specific aspects relating to content have been more fully developed, such as research issues in health sciences, the question of a greater contribution by the GEANT network, scientific and social issues, research and support on environmental issues, for example. For this reason I would say that, in terms of content, we are now offering a framework programme that is much better defined and will serve as the key element in another great initiative that goes much further than the framework programme, which is the development of the European Area of Research and Innovation.
The Barcelona Council, taking up the commitment made in Lisbon, made a very ambitious commitment which was that, in the year 2010, Europe should reach a level of spending on investment in research and development of 3% of Gross Domestic Product, with a substantial participation, of two thirds, from enterprises in the private sector and from the private sector as a whole. However, the figures are not the most important factor, but rather that we must recognise that Europe must change direction and take a qualitative and quantitative leap in order to achieve this objective of being highly competitive in the knowledge-based society. The Sixth Framework Programme is an essential component of this. However, with the satisfactory development of the Sixth Framework Programme we shall also develop other initiatives, such as better coordination of national programmes, a task we have promoted during our Presidency.
Therefore, particularly in this process, it appears crucial to us to respond effectively to the expectations of the scientific community and companies and reserve, as has been done, active participation for small- and medium-sized companies. For this reason, I thank you once again for your work and I am sure that the other aspects, such as participation rules for specific programmes - will be formalised once the framework programme has been defined.
For our part, the Council has totally supported the Presidency's initiatives - which we are very pleased about - in the series of discussions we have held. The Council takes particular note of the Commission's vision and supports the Presidency in including all the amendments that have been tabled en masse, as far as possible, finding the appropriate formulae from within the specific programmes.
The Council totally supports the entire fruitful discussion process we have held.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the Commission's presentation of the preliminary draft budget for the financial year 2003.
Mr President, ladies and gentlemen, on 30 April, the Commission decided on the preliminary draft of the Budget for 2003. I am glad to be able to present the rough outline of it to you today.
Let me start by setting out in general terms the 2003 Budget's basic figures, which we had the opportunity of briefly discussing in the Committee on Budgets yesterday evening.
The Commission's preliminary draft Budget amounts to EUR 98.2 billion, representing an increase of 2.7% over the current Budget. Compared with those predicted for the Member States' public budgets, this rate of increase is lower than the average. I want above all to emphasise that the preliminary draft Budget is, with EUR 4.7 billion, below the amount that the Agenda 2000 financial perspective fixed as a maximum. I also see it as good news that a preliminary draft Budget, despite the many new demands that are made on it, can be set out in such a way that there remains a large margin for unforeseen eventualities, and that this can also be captured within the financial perspective.
The Budget amounts to 1.03% as a proportion of gross domestic income, which means that the share of European GDP attributable to public expenditure for next year is 1.03%. That is very small - less, indeed, than in previous years. The reason I lay such emphasis on this is that it demonstrates that Budget discipline is taken very seriously even at European level. I also emphasise it because it is often said in public discussions that, okay, there will be these developments and those developments, and they will exceed what is budgeted for. On the contrary, that is not the case; rather, we again have a preliminary draft Budget below what was laid down as an upper limit in the financial perspective.
Above all, we should also make clear what will be financed within the European Budget with this share of GDP attributable to public expenditure that amounts to just over one per cent of the EU's economic performance, and which policy areas will benefit from this money from the taxpayer.
Let us take agriculture first, which continues to be the most significant area. If we add all the agricultural policy outgoings together, they amount to a total of EUR 48.7 billion allocated to this area.
This figure includes, for example, aid for the candidate countries, that is, for the farmers in the candidate countries, and also the staff in the Directorate-General which has responsibility for this area. To put it another way, if we express it as a percentage of the EU's gross national income, just about 0.5% of the EU's gross national income is to be spent on agriculture via the European Budget.
The illustration I have just given with reference to agriculture corresponds to the new approach to breaking down the Budget by policy areas. In the past it was very often the case that the public had difficulty reading the Budget - if they had any access to it at all - because it listed only the Budget lines, but not the legal bases, which one might term the policy content, what was to be achieved with the money. With the new Budget breakdown, that has now been done, and it is clear at a glance how much is to be used and for which policy areas.
To quote a few more figures before I move on to something else, EUR 21.8 billion have been allocated to regional policy, EUR 940 million to fisheries policy, EUR 3.2 billion for external relations, EUR 1.1 billion to development policy, EUR 9.8 billion for employment and social affairs, and EUR 1 billion solely for promoting the information society. Such a breakdown is in fact capable of expressing much more than would be possible through a breakdown of figures only by reference to categories in the financial perspective. All the same, I propose now to enlarge on these categories.
I have already referred to agriculture, in which area there is, according to the Commission proposal, a margin of EUR 2.3 billion, meaning that the Commission's preliminary draft remains EUR 2.3 billion under the maximum set for agriculture in the financial perspective. This positive outcome results from a combination of several factors: firstly the prognosis of relatively favourable market developments in agriculture, then a situation in which stocks are relatively low, and an underlying euro/dollar exchange rate of EUR 1 to USD 0.88. At this point, I must observe that this is not the Commission's prediction for the future development of the euro/dollar exchange rate, but regulations state that, when drawing up the preliminary draft Budget, we have to base our calculations on the average over the preceding months. However, I will point out that, in the event of the euro/dollar exchange rate changing, or, to put it another way, the euro rising, expenditure in the agricultural sector will also rise. That does not, though, represent a risk to the Budget, as the large margin will remain and will be able to take it up.
In June, the Commission will be presenting its so-called mid-term-Review of agriculture. My fellow-Commissioner Fischler will then present an overview estimating how agricultural expenditure will develop in the future, and proposals for reforms. These will not, however, have any direct effect on the 2003 Budget year.
I would like to observe that our agricultural policy will have different rates of increase. Firstly, that used for rural development is, as in previous years, and in accordance with the Commission proposal, to be the whole amount provided for in the financial perspective; this instrument will play a very major role in the future and it is certain to receive special attention in the mid-term review of agricultural reform, as incentives need to be used to promote alternative economic opportunities in rural areas. Above all, this category includes environmental measures of relevance to agricultural policy and this makes it highly significant in terms of sustainable agricultural development.
Still on market measures and direct aids for agricultural policy, I would like to point out that 2003 will be the first year in which the new organisation of the agricultural markets in goats and sheep will apply. This gives us a slight increase in this area, because, according to the resolutions adopted so far, for example, a premium of EUR 21 per head per annum is paid for sheep. This is an increase over the previous year.
I now turn to structural policy, where the commitment appropriations for structural measures are in line with the current financial perspective, although here the Budget ceiling is exceeded to a negligible degree, as the Commission, adhering to the resolutions passed by Parliament and the Council, is looking to present the second tranche, of EUR 27 million, for the special measures to restructure the fishing fleet in Spain and Portugal. The Commission proposes that this should be funded out of the flexibility reserve, and I believe this is in accord with the arrangement reached as part of last year's resolutions.
Over the past two years, estimating the payment appropriations required for the structural policy as a whole was made very difficult by the programmes' start-up phase, so that there was under-utilisation in these areas in 2000 and 2001. Some of the resources were able to be transferred to other programmes. It is due to this delay in implementation that we now have, of course, a sharp increase in the payment appropriations we must reckon with, and the Commission's preliminary draft Budget envisages a 4.4% increase in the structural policy's payment appropriations. It is to be noted that a major part of this is intended to pay the balance for the old programmes carried out by the Member States between 1994 and 1999. Delays occurred in all the Member States, with consequent delays to the final payments, but we hope that all of these can be dealt with in 2003.
I would now like to turn to category 3, the internal policy measures, which are indeed wide-ranging. It is proposed that funds amounting to EUR 6.7 billion be allocated, leaving a reserve of EUR 81 million, which is sure to be called on in the course of the discussions on the Budget. Let me also point out that a very large number of new measures have been adopted. Your House has just had a debate on the new Sixth Framework Programme; I am glad that a decision can now be taken on it and that, as I have just heard, the Framework Programme can be voted on tomorrow. It is endowed with an overall EUR 17.5 billion up to 2006. That this is a very large amount of money should be reiterated, as the accusation is frequently levelled that the European Budget, with its particular focus on agricultural policy, would never promote new developments. I believe that the Framework Programme demonstrates that the opposite is the case, in that a truly massive amount is being invested in joint promotion of research, and preparations for the programme's implementation can be set in train as soon as the decision is taken. The preliminary draft of the Budget already allocates over EUR 4 billion to this research programme for next year.
I would like to quote, as another example of new measures, the transport sector, in which it is envisaged that EUR 53 million will be spent on maintaining safety measures, so that 2003 will be marked by the establishment of the European Aviation Safety Agency and the European Agency for Safe Seas. This is something else that the public can expect of the European Union - action being taken to prevent accidents of the sort we have experienced in the past, and to ensure, moreover, that the steps that are taken are effective without delay. That will be another of the tasks for the Agency for Safe Seas.
Resources for the new so-called Marco Polo programme have also to be incorporated. These are Community financial aid to improve the impact on the environment of freight transport networks. As one final example of category 3, I will point out that measures for a rational energy policy, in the form of the promotion of innovative sources of energy, show, with almost 50%, the greatest increase. I believe this is another example of how the priority given to the promotion of sustainable development results in corresponding approaches to funding.
I would now like to discuss the area of external policy, that is, category 4, where commitment appropriations totalling EUR 4.9 billion are envisaged, representing an increase of 2.3% over the current Budget year. In its draft, the Commission is standing by its priorities and the foreign policy commitments we have made. Let me mention the Balkans, to which, for next year, we are allocating EUR 685 million. Aid for Afghanistan is also in accordance with commitments which the Commission made on behalf of the European Union in December 2001 in Tokyo. Funds for this have also been budgeted for, although it will of course be necessary to exert proper financial control on all these resources.
I would like, furthermore, to emphasise that an increase of 4.2% is planned in the financing of the Mediterranean programme, which includes pre-accession aid for Turkey, Malta and Cyprus, but also new resources for the commitment made as part of the Barcelona process to make available additional resources from the European Investment Bank, constituting the provision of a special facility. The Commission proposes to set aside EUR 25 million for this purpose, for example, to give financial support to a risk capital programme.
One external affairs policy focus for the Commission is the combating of serious infectious diseases in many parts of the world. In consequence, the appropriations for health measures in 2003, have, on the Commission's proposal, had around EUR 55 million added to them, EUR 35 million of which is an additional contribution to the Global Health Fund.
Still in the external policy field, I would like above all to mention that the Commission proposes to allocate EUR 40 million to the Common Foreign and Security Policy, EUR 20 million of which would be set aside for the joint European peace mission in Bosnia-Herzegovina. This makes it clear that this new type of activity under the Common Foreign and Security Policy is funded out of the operational part of the Community Budget.
Let me, in conclusion, turn to the administrative costs, where the appropriations come up against something of a peculiar situation. On the one hand, there is here a very large increase in pensions payments, but, on the other, we made no provision in the financial perspective for the European Community institutions - both Parliament and the Commission, the European Court of Justice and the Council - to have to take preparatory steps in the run-up to enlargement. It is for this reason that the Commission's preliminary draft Budget exceeds the upper limit only in respect of these preparatory measures. The Commission proposes that the resources needed for this should be made available from the flexibility instrument.
For myself, I am sure that this will be one of the main points to be covered in discussion, including with the Council, which has held out the prospect of an increase of 11% for its staff appropriations. That is not the increase for which the Commission is planning, but I do believe that it is this very area that we have to debate together, in very definite terms, how to go about the preparatory measures that are necessary if enlargement is to be a success for the institutions as well.
I take it as read that this will be a keynote in the debates, as much of course as the issue of how to fund any new requirements in the area of foreign policy, such as - and I will give just two examples - Palestine and Cyprus. I hope that the conciliation meeting in July will enable us to find a common outlook. The Commission was unanimous in deciding on the preliminary draft Budget after a very matter-of-fact discussion, and the unanimity was due, among other things, to the preliminary draft Budget again being so well prepared by the Directorate-General and above all by its Director-General, Mr Mingasson. As it is, so to speak, the last draft prepared by him in his capacity as Director-General of the Budget Directorate-General, I would like to take this opportunity to thank him warmly for the work he has done.
I am delighted by this burst of applause for Mr Mingasson. Thank you very much!
Our discussion of the priorities has shown that Parliament's and the Commission's are very largely the same after all, something that is also shown in the preliminary draft Budget. I believe it to be a successful draft that looks to fund new requirements and is, at the same time, guided by budgetary discipline. I look forward, of course, to the debates, and am highly optimistic that we will be able to achieve a good outcome this year as well.
(Applause)
. (SV) Mr President, allow me to begin by submitting apologies from the draftsman of the opinion of the Committee on Budgets, Mr Wynn, who was prevented from being here. He has asked me to speak on his behalf too.
We both wish to express our thanks to Commissioner Schreyer and Director-General Gazon for their excellent cooperation. I believe that we shall benefit greatly from the spirit of cooperation we have enjoyed during the year, for there are a number of problems which need to be solved.
That is only an initial discussion of the preliminary draft budget. We shall be returning to the subject more than once, for example during the July part-session and on a number of occasions this autumn.
It is nonetheless important to make some introductory observations. First of all, there are a number of positive features I think there is good reason for looking at.
The first, concerning the draft budget for the year, is the improvement of the process itself. We are now finally on the way towards a system of activity-based budgeting and thus also towards a more lucid and transparent system that will make it easier to present the EU budget to people in Europe, something which I think is incredibly important if people are to have confidence in the European Union.
We are now taking the first step by using the old technique and the new ADB technique in parallel, something which constitutes major progress.
The second positive feature is that we have succeeded in achieving a better political dialogue. Through the Commission's annual political strategy and through the fact that the Council and Parliament decide upon the political guidelines for next year's budget at approximately the same time, we have brought about a political exchange, or dialogue, at an earlier stage. That is, in fact, progress. Certainly, there was a great deal of criticism in Parliament of the lack of factual content in the Commission's annual political strategy, but I nonetheless believe that the method as such constitutes clear progress.
I also hope that we shall be able to renew Parliament's own budget debate by holding a wider debate in July in which we do not only focus upon next year's budget but also upon the implementation of the current year's budget, as well as linking the processes together, which is something I believe is very important for the future.
I also want us to be able to have a proper and exciting budget debate this autumn, hopefully during the September part-session, in which we can also make a better link between the budget and the political initiatives in terms of legislation.
So much for the procedure itself, which represents a positive development. Another positive aspect is the fact that there is broad agreement as to the basic political priorities. If the Commission's basic priorities are compared with the guidelines adopted by Parliament, it can be seen that we are agreed on a range of points.
We are agreed that we must now put enlargement first. Enlargement, which is the most extensive we have ever undertaken, will most probably involve ten countries at the beginning of 2004. That is our most important task, and we must begin preparing for it as early as in the 2003 Budget.
We are also agreed that we must tackle the issues of security and safety in the broad senses of those words, partly by having a full discussion of how we are to manage security in Europe following the terrorist attacks of last September and partly through adopting a broader perspective on the safety issues - such as food safety and transport safety - on which a range of initiatives need to be taken no later than in next year's budget.
We are also agreed upon a third area, namely the need for increased focus on sustainable development in economic, social and environmental terms, which is something that will require a range of initiatives on the part of the EU. We have been relatively ineffectual in this area so far, especially when it comes to implementing Parliament's initiatives on the issues of small companies, e-learning and a range of other areas within which I believe we must really step up the pace.
Bearing in mind all those who believe that the EU budget is forever growing out of all proportion, it may also be noted, especially for educational purposes, that we now have a budget whose share of the Member States' economies is decreasing.
Even though a number of basically positive signs can therefore be seen, a number of points should be noted that cause us to feel a certain anxiety. The first of these, and the one that overshadows everything else, involves the implementation of the budget.
We have a backlog of payments and other backlogs - what are termed reste à liquider or total outstanding commitments - which only increase. As a reminder, I might mention the debate in the last part-session on supplementary budget number two for 2002 and the fact that the Member States are demanding EUR 10 billion back on the grounds that the EU has not been able to complete its tasks. In this connection, the Commission proposes a greater increase in payments than in new commitments, something which is naturally a step in the right direction.
We are nonetheless afraid that this measure is quite inadequate for getting to grips with the existing backlogs. Especially on the issue of the structural funds, from which we have to pay the money sooner or later, we are in danger of accumulating a mountain of unpaid budget items which will create major problems in the years to come, especially if these payments have to be made at the same time as we have major costs in connection with enlargement. The problem is of crucial importance and it needs to be discussed.
The other problem, which is also worrying and needs to be discussed, is the way in which enlargement is to be dealt with. Of most concern are the efforts which need to be made within the European institutions in order to prepare for enlargement itself. The costs of enlargement as such will not of course place a burden upon the 2003 Budget, but we must prepare ourselves right now, especially if ten new countries are to join as early as the beginning of 2004.
In this connection, the Commission proposes that we use the flexibility instrument to defray the increased administrative expenses. It is possible that we shall be forced to do this, but I believe we must increase the pressure on the Secretary-Generals to produce new, radical proposals, for example concerning increased cooperation between the institutions so as to reduce the costs and thus avoid having recourse to the flexibility instrument.
I believe that there are many new avenues open when it comes, for example, to the language regulations and the recruitment of new staff to the EU. We should seriously increase the pressure before we decide to use the flexibility instrument.
With regard to the security and safety issues - I earlier mentioned food and transport safety - we are also concerned about the incredible variety of new authorities or 'bodies'. We have Eurojust, Europol and authorities for food, rail and air safety and so on.
These bodies do not in themselves present any problems, but they create problems in terms of budgeting and the ability to obtain an overview of the EU's costs. They constitute a risk of our doubling our costs due to work's being carried out in both the Commission and new authorities. They give rise to problems concerning methods of requiring accountability and maintaining scrutiny.
We must review these aspects in depth before we continue to extend the variety of new authorities, even though the tasks as such are certainly of exceptional importance.
A further point we need to discuss, and which the Commissioner too mentioned, is, naturally, foreign policy, for which the Commission proposes a budget margin of EUR 60 million.
It may sound a lot, but it is actually insufficient. We are faced with major situations of uncertainty, for example the continued development in the Middle East. We do not know what demands will be made upon the EU in terms of efforts in Palestine. We do not know in detail or with any certainty what demands will be made when it comes to Afghanistan or overall efforts at tackling poverty-related illnesses and so on. Nor do we know whether it will be acceptable to reduce our contributions within the CARDS programme in the Balkans at as fast a rate as the Commission is now proposing. In this area too, I believe we need a more extensive discussion and evaluation of the EU's contributions before we take any decisions.
To all these uncertain factors, we can add the fisheries agreements within category 4 which, for a further year, will constitute an issue that we need to discuss.
In conclusion, I want to say something about the longer term future. Two of the absolutely most important budget problems we need to discuss certainly do not concern the 2003 Budget, but must nonetheless be addressed. These are the reform of agricultural and fisheries policy, on the one hand, and the real costs of enlargement, on the other. We shall later be receiving a special report on the subject from the Committee on Budgets.
Let us begin this discussion in time. Let us also try to retain the extraordinarily interesting cooperation and the common approach we have in relation to the exciting developments towards enlargement. I believe there would then in actual fact be high hopes of being able to find common solutions.
The presentation of the preliminary draft budget for the financial year 2003 is closed.
The next item is the report (A5-0117/2002) by Mr Stenmarck, on behalf of the Committee on Budgets, on the estimates of revenue and expenditure of Parliament for the financial year 2003.
. (SV) Mr President, when, some months ago, we set the guidelines for the 2003 Budget, there was a great deal of agreement in Parliament concerning three priorities for category 5.
The first of these concerned preparations for the forthcoming enlargement, the second concerned necessary institutional reforms and the third concerned the need to deal with everything within the framework of the budget.
These are priorities which, for Parliament, must now be translated into figures and calculations in euros and cents. If, at its summit in Copenhagen in December, the European Council decides in favour of a 'big bang' whereby ten new countries will become members in time for the next elections to the European Parliament in 2004, this will present extraordinarily large demands.
There is no greater challenge for the European Parliament than precisely this. If such an enlargement is to be possible, it will have to be possible for up to 147 observers to be in place from the beginning of 2003. With this in view, it is now proposed that EUR 6 million be placed in a reserve. It is estimated that the enlargement-related costs for 2003 will amount to just over EUR 32 million in total.
By means of a far-sighted policy, Parliament has for a long time been working single-mindedly to make the forthcoming enlargement possible. It is a task which is now continuing into the 2003 Budget. There is also a readiness in this Budget to bring certain costs for 2004 forward into the 2003 Budget. This sum amounts to EUR 51 million. In total, this means, in other words, a financial investment of EUR 89 million in the course of just a single budget year.
If it is to be possible to cope with all this, enlargement must be given top priority by the European Parliament, and that must also have a visible effect on the budget work.
Parliament's own reform process is of the utmost significance and is priority number two. I believe that, in common with myself, a good many MEPs have heard remarks over the years along the lines that this is not a proper parliament. In many ways, that may once have been an accurate observation in the sense that the European Parliament did not have any real legislative power. Today, Parliament has power of co-decision in ever increasing areas. It is probably not difficult to predict that there will be a further increase in the use of this power.
If that is to be possible, Parliament must be strengthened in its key functions. We are talking here, then, about MEPs' ability to exercise the power due to every Parliament in every democracy and relating to the budget, legislation and oversight.
Unless we continue to invest seriously in these functions, there will, in the future too, be many people who maintain that we are not a proper parliament.
For precisely that reason, we must strengthen these areas, develop better follow-up of the budget and increase support for MEPs in the legislative work.
If room for everything - the costs of enlargement and Parliament's necessary reforms - is to be found within the framework of the third priority - that is to say, with ever greater expenses being dealt with within the established budget framework - a strict budget process is required. In spite of all the commitments entailed in the biggest enlargement in the EU's history, the 2003 Budget will be managed within the 20% framework that has for a long time been Parliament's portion of the common budget.
For next year, we are looking to a 1.6% increase, which has to be compared with an intended increase of, on average, 3.5% for all the EU institutions.
When, a few months ago, we began work on the 2003 Budget, there was a large estimated deficit in category 5. A few months later, the majority of institutions responded positively to the challenges from Parliament and the Council to focus on the key activities and so reduce its estimates. When we now look at the Budget figures from other institutions, it appears in actual fact fully possible for us to be able successfully to manage our commitments within applicable frameworks without using any flexibility instrument.
Allow me finally to make a short technical correction. Paragraph 22 of the resolution quotes a sum of EUR 15.5 million for the buildings reserve. If it is accurately to reflect today's decision, the amount should be adjusted somewhat so that Parliament remains under the ceiling of EUR 1 051 million.
Mr President, I am pleased to be the first to congratulate our rapporteur on putting together a package for the budget for 2003 for our Parliament. Many of the items included in his report are ones which we, as a group, can fully support. In particular the provisions concerning enlargement, especially the inclusion of observers and other provisions.
There are, however, three points that still remain of concern to us. The first relates to an early-retirement scheme, which we would like to see applied in this institution as it is applied in others. We would like the Council to come forward with the right kind of conclusions so it can be included in the 2003 procedure. This, along with other reforms, will help to prepare our institution for enlargement.
There are two other items of greater concern which relate to the way in which the administration responds to the demands and consultation of parliamentarians. The first refers to the Interinstitutional Recruitment Office which we as a Parliament, and indeed as a Committee on Budgets, have been calling for for many months. We now find ourselves faced with a text but without the means either to amend or discuss it. We understand that Mr Gargani, as chairman of the Committee on Legal Affairs and the Internal Market, has sent a letter this morning to the President stating that committee has concerns about legal administrative questions. My group also shares those concerns and therefore we support what Mr Stenmarck has put in his report, namely that we would like the relevant committee to have a report on this proposed recruitment office before a final decision is taken.
In addition, we understand the Council wishes to amend this document and, therefore, we do not see why we, as parliamentarians, should not also have that right.
Lastly, buildings: my group has discussed the needs of enlargement so far as offices and so on are concerned, and we have put in a request. No decision has yet been taken in my group as to what buildings we need. Yet we understand that negotiations are in full swing for the construction of new buildings in Brussels, for which authorisation has been given neither politically nor in relation to the Committee on Budgets, since we have no documents available to us. This is why I have tabled an amendment, on behalf of my group, which calls for this question to be clarified. The Podestà report concerns translation and interpretation and there should be a report on buildings to indicate what commitments are needed, unlike in the past when Parliament has been faced with a fait accompli, and then had to sign up for the bill.
In conclusion, on these two items, we would like to see greater sensitivity on the part of the administration and the Bureau towards parliamentarians, because ultimately it is the Assembly that is sovereign.
Mr President, I too would like to thank Mr Stenmarck for his report. I agree with him that the estimates in front of us are critical in that they deal with Parliament's preparations for enlargement. We all know that this is the greatest enlargement the EU has faced, so it is critical that we get the preparations right in time for 2004. This is especially so in the current climate in which the EU seems to be needlessly coming under attack from all sides. Our credibility more than ever depends on getting this right. In this context the need for improved provision for information is imperative and I therefore support the 15% increase outlined in this report for this area. Bringing the work of the European Parliament closer to the people must be one of our top priorities.
It is increasingly evident that all the work we have been doing on information provision has not quite caught the imagination of the European public. I heard recently some evidence from the Irish referendum on the Nice Treaty which shows that citizens who went to Parliament or Commission information offices for literature were not sufficiently convinced or motivated to go out and vote. If this is indeed the case, we need a fundamental review of what we are publishing and how we are communicating with the people.
So what did encourage people to go out and vote? The source of information that encouraged people to go out and vote "yes" most effectively was conversations with friends and family. The clear message for us is that producing mountains of glossy brochures is not getting the message across. I, for one, am continually meeting people who are completely confused about the roles of the different institutions. We need, therefore, to recognise that we must have interinstitutional cooperation on information policy, and such cooperation has been quite slow to develop.
I know that some of these issues may be dealt with by the convention and I know the Council is talking about opening up its decision-making process to permit greater transparency. However, we need to be more focused and targeted in our approach and I am not entirely convinced that the proposal in this report to broadcast Parliament's plenary part-sessions on the Internet, will really solve the problem. How many people will be inclined to sit at their computer and watch such broadcasts? Before we go down this particular road we should undertake a pilot study and look at the cost-value ratio of this measure.
I am also extremely concerned about how the institutions are going to deal with proposals for funding the administrative costs. Commissioner Schreyer has informed us today that in the proposed PDB for 2003 on administrative expenditure there will be a negative margin of EUR 66 million. It is proposed to finalise this through the flexibility instrument.
I have enormous reservations about this, because my understanding of the flexibility instrument is that it is meant to be there for unforeseen events. How can we justify using this to the taxpayer for the administrative purposes which are known and have been foreseen for quite a long time? What happens if there is another crisis in the coming year? How will we fund measures to tackle it?
Commissioner Schreyer also made a reference to pensions. I recognise that this is an area in which there has been a dramatic increase in terms of the provisions we need, given the demographic profile of staff in the institutions. Surely we need proposals for the long term which look at how we can provide for the pensions by setting up a fund or alternative means,.
The issue of budgetary rigour is referred to time and time again. We want greater budgetary rigour, but there are two major issues that the Council needs to address if we are to achieve this, and it is a pity it is not here to listen to this: the first one is the issue of the language regime. The area most affected by enlargement within the institution will be staff and the building costs related to languages. Whilst I support the right of all MEPs to speak their own language, we must recognise that we need to rationalise this and we need to recognise the danger of a loss of dynamism in our meetings. The Council therefore needs to look at the Treaty provisions to see how we can rationalise this area.
Secondly, the issue of the seat of the European Parliament requires urgent attention. This fact alone has a major impact on costs. Surely it is time that Parliament has one seat.
Mr President, Mr Stenmarck has drawn up a very rational and balanced estimate of Parliament's estimated revenue and expenditure for the next financial year and my sincerest thanks go to him for that. The report also serves as a good basis for later discussion of the budget in the autumn.
The 2003 budget is likely to be the last before EU enlargement. For that reason the rapporteur has set aside considerable sums of money for the new Member State's admission to the EU. The rapporteur is proposing that EUR 32 million is needed for enlargement immediately and a further EUR 51 million for a special reserve. When we also take into consideration the 6 million euros reserved for observers and the extension of property reserve of 15 million euros it is my group's opinion that sufficient funds have indeed been set aside for preparations for enlargement.
The language issue is one of the hardest matters to deal with. Nearly every new Member State will also bring its own language to the European Union. For democracy to function properly it is vital that every EU citizen can stand as a candidate for election to the European Parliament without being required to be fluent in a foreign language. This places special demands on the European Parliament with regard to interpreting. All of us must be able to take part in the debate in our own mother tongue. On the other hand, it is virtually impossible to arrange for the smaller languages to be interpreted just through one interpreter. For example, Finnish is interpreted first into English, say, and only then into Greek. In my opinion, we should establish the practice of interpreting as many languages as possible, including the smaller ones, into the most important languages, that is to say, English, French and German. In this way Members could listen to the original speech in these languages as interpreted by just the one interpreter.
Another crucial problem is the support of Parliament's core activities. It is incomprehensible that the committees should be short of staff to carry out preparatory work at the same time as legislation work has increased. It is important to give more support to this basic work. Parliament must be capable of high standards in its treatment of matters, as, otherwise, the Commission and the Council will become too overbearing and above all because the quality of legislation will otherwise suffer.
Mr President, according to its preliminary draft budget, the Commission wants 500 temporary posts to serve the needs of EU enlargement, which would be financed by means of a flexible mechanism. This is the wrong way to provide finance. There is no question here of unforeseen expenditure. Parliament also wishes to prepare for enlargement by employing additional staff. To cover the cost of this the desire has been expressed to resort to the so-called negative priorities, in other words seeking to trim and wind down current activities. Savings would then apply most drastically to activities that maintain Parliament's pluralistic and diverse nature, and that is why this is the wrong way to provide finance.
It is reasonable for both the Commission and Parliament to place on view the administrative expenditure due to enlargement under Section V of the budget. It is reasonable to exceed the upper limit for administrative expenditure recorded in the Interinstitutional Agreement partly because when the agreement was being made there was no provision for the inclusion of ten new Member States and nine new languages. The costs of enlargement must be paid for and they must be shown transparently in the budget.
Mr President, it is clear that the costs of enlargement are at the present moment difficult to estimate, but it must also be clear to us that they must not, in future, be allowed to exceed their limits.
The economic data for our EU as regards employment and economic growth are not particularly good, and, in addition, the fiscal burden in Europe, which is to be borne by the citizen, has reached an all-time high of 46%. Put in clear terms, this means that the Member States will have to manage without tax revenues from 2003 until 2008, as prevailing tax rates are too high and must be reduced absolutely. That is also what we in this House have committed ourselves to.
At the same time, the Member States' budgets will not be able to cope with any additional burdens, the payment of higher contributions being one example. The EU's citizens will not accept higher tax burdens. If we decide on them all the same, the political landscape of the EU is likely to change in the future and probably not to Europe's advantage. It is highly likely that, at the next elections, the voters will tell us what they think about it.
Mr President, Commissioner, ladies and gentlemen, Parliament's estimates for 2003 should be viewed as a success, thanks to the rapporteur, Mr Stenmarck, who has focused on a series of fundamental issues on which it is good for Parliament to give its opinion. One of these is enlargement and the other, assistance to Members.
It is clear that in the enlargement process we will have to seek a balance between the political timetable and efficiency, without which there will be a surge in administrative costs and expenditure on buildings, an issue of great interest to Members and Parliament as a whole, because the public image of this Parliament very often suffers if too much money is spent on buildings. This is the essence of the amendment tabled by our group: to seek improved information on the part of the services corresponding to this Parliament to discover the true need for these buildings.
On the other hand, assistance to Members also requires a balance between professional requirements and the immediacy of Members activities, which are very specific and which require punctual and immediate assistance. Parliament now has more political responsibilities, new competencies and a whole set of technical requirements that need to be fulfilled, yet there have been no improvements to the administrative element of our assistance.
For this reason we need to follow the recommendations of the ROME-PE study. We believe that the rapporteur has covered this very well in his report, and for this reason, apart from further negotiations with the Bureau, the rapporteur's opinion should prevail in this report.
Mr President, I would like to start by congratulating the rapporteur on his work. I would then like to stress the importance of item 20, which calls for the broadcasting on the Internet of audiovisual recordings of Parliament's plenary sittings and for the creation of archives.
Unlike Mr Gill, I believe that the principle of publicising our work is very important. There will be meetings which will have a large audience and meetings which attract less attention, but I still feel that the Internet represents a very inexpensive opportunity to retrieve the fundamental democratic principle of publicising meetings, which, as we know, are only public in theory, on paper. Indeed, we know that European citizens cannot attend these events: irrespective of whether they interest thousands or dozens of people, the fact is that the public cannot have access to them without an invitation.
The costs might be much less than those currently sustained for the various publicity materials or for reported information; this would be live information, not reported information, which would bring the European Parliament's activities back into line with the principle of publicising our work.
The debate is closed.
The vote will take place at 12 noon.
The next item is the joint debate on the following reports:
report (A5-0161/2002) by Mr Trentin, on behalf of the Committee on Economic and Monetary Affairs, on the Commission recommendation for the 2002 Broad Guidelines of the Economic Policies of the Member States and the Community (COM(2002) 191 - C5-0191/2002 - 2002/2075(COS))
report (A5-0145/2002) by Mr Marinos, on behalf of the Committee on Economic and Monetary Affairs, on the annual assessment of implementation of stability and convergence programmes (Article 99(4) EC) (2002/2016(INI)).
Mr President, Commissioners, ladies and gentlemen, we are faced with an economic situation which is still very uncertain, and the European institutions need to do more than just wait for American recovery and its impact on the European Union economies. Moreover, as in Europe, recovery in the United States still appears to be slow and to differ according to sector, and it is accompanied by restructuring processes which are having considerable repercussions on employment and require substantial capital investments.
It is no coincidence that the United States Government has adopted a highly interventionist policy, and it should make the European institutions pause for thought for they still have to counteract ongoing stagnation in the investment sector, at least if they want to avoid the gap in competitiveness between Europe and the United States widening further.
This being the case, the need to respect the constraints of the Stability Pact, particularly in terms of national budget deficits and the debt reduction mechanism, cannot, as some would advocate, take the place of stronger coordination of economic and social policies and a policy mix which will impact on the economic policies of the countries of the Union, particularly the Eurogroup.
The constraint of the 3% threshold for national budget deficits must be respected. However, we have to understand, at this point, that the scarcity of resources available for each State to develop an economic and social environment policy which is capable of giving fresh stimulus to employment and the economy makes it essential that we create fresh synergies through stronger coordination of economic, social and environmental policies, particularly in the eurozone; moreover, this coordination should also be evident at the level of the policy for supplies of oil raw materials, in order to reduce price fluctuations and counteract the threats from inflation.
That is why our report calls upon the Commission to propose to the Council and certain groups of States open coordination experiments precisely in the investment sectors in which the Lisbon European Council recorded the greatest delays in the European Union in the development by 2010 of a knowledge-based economy and society moving towards full employment and social cohesion. I refer, in particular, to investment in research and development, to investment - which has to be substantial if it is to have any effect - in lifelong learning; a policy which is inseparable from the promotion of job flexibility. I refer, once again, to investments which could encourage, which could facilitate a policy of active ageing based on the voluntary choice of employees and on the retraining of older workers so as to ensure the endurance of a collective pensions system. I refer, lastly, to investments in integrated infrastructures of networks and services which can lead, with the commitment of the States, with the commitment of private individuals and with the support of the European Investment Bank, to the immediate recovery of employment.
I also feel it is important and urgent that consideration be given to the recommendations of the Green Paper on corporate social responsibility, in cases of mergers and restructuring, so as to use benchmarking and other procedures to encourage the practice of informing and consulting workers and in order to find solutions based on employability and continuous education as alternatives to structural unemployment.
Mr President, this is the path proposed by Jacques Delors yesterday and again today in the interview published in Le Monde this morning. With this path, the economy and the markets will benefit from a considerable announcement effect which will encourage economic recovery in the countries which are currently just marking time too.
Lastly, Mr President, I would like the Committee on Economic and Monetary Affairs' call to the Commission and the Council for Parliament not just to be consulted but to be more involved in establishing the broad economic policy guidelines and promoting greater cooperation between the European institutions to be taken up, so that this process too is carried out with full transparency and with the informed participation of the Members of Parliament.
Mr President, Commissioner, my report on the annual assessment of implementation of stability and convergence programmes, which was approved unanimously by the European Parliament Committee on Economic and Monetary Affairs, concludes - in brief - that the annual stability and convergence programmes submitted by the governments of the Member States and their application in 2001 were, for the most part, in keeping with the requirements of the stability and growth pact, despite the recession caused by the decline in growth rates, what were luckily temporary setbacks in the American economy and one-off incidents such as the terrorist attacks on 11 September.
This generally positive state of affairs, a number of very serious exceptions in the case of Germany and Portugal notwithstanding, proves that having a stability pact and applying it as strictly as possible - and the policy of the European Central Bank has helped here - are vital to monetary stability. That was why we were able to introduce the euro successfully and the prevailing opinion is that it is a prerequisite to healthy and sound economic growth in the European Union, something we have yet to achieve.
Unfortunately, apart from a few exceptions, rates of growth are still low, high unemployment persists, causing serious problems among the poorer classes and the young in particular, and we live with the threat of inflationary pressures. The European Commission and ECOFIN believe that recovery is on the way and will start to bite during the last quarter of this year. The new stability programmes for the next three years paint a similar picture. We shall just have to wait and see if they prove to be right. Unfortunately, despite the upward trend in the American economy and recent improvements on the stock exchanges, uncertainty persists and huge swathes of the population are taking to the streets to voice their dissatisfaction, occasionally in extreme terms, especially at the last elections. Obviously, simple management by the intergovernmental conference is not enough. We need more effective economic policies which strengthen the competitiveness of the European economy, promote convergence, encourage productive investment, especially high-tech investment, and create jobs, if we are to allay fears caused by what is, unfortunately, an uncontrollable influx of immigrants, the criminality ascribed to them and persistent high unemployment, especially among the young.
Despite the fact that a revised stability pact - or more lenient application of it - are being mooted in certain quarters, the Committee on Economic and Monetary Affairs considers it is vital that it be adhered to rigidly and is therefore highly critical of the cowardly manner in which deviations in Germany and Portugal were dealt with. Unfortunately, despite the Commission's recommendation that an early warning be sent to these countries, as happened with Ireland in the past, ECOFIN did not do so, clearly for political reasons. That was a bad move and could undermine confidence in the need for the pact and the Commission's authority. And it has turned out to be an extremely bad move because, after the elections in Portugal, for example, the new Portuguese Government revealed that public finances were in a far worse state than the previous government had let on, with the budget deficit exceeding the gross domestic product by far more than the 3% limit. Figures were also covered up in Germany, on unemployment at least, while the deficit in both France and Greece appears to be much higher than suggested by the figures released.
All this creative accounting must stop; the Commission is already pressing for greater transparency and honesty in figures released by governments and stressing the urgent need to speed up the structural reforms needed, especially in pensions, the liberalisation of markets, especially the job and energy markets, and education standards, if the Lisbon targets are to be met.
The European Union needs to be bolder, to learn from the successes of the American model - which announced a worrying 80% increase in farming subsidies yesterday - and to allow the creative forces of private initiative free - but not of course unaccountable - rein, without abandoning the social market economy, so as to escape the current climate of uncertainty which is a breeding ground for many a threat. And it has to do so against a backdrop of destabilising terrorist activities and in the face of the sort of revival of far-right and far-left movements, with all the suffering that presages, the like of which has not been seen since between the First and Second World Wars.
. (SV) Mr President, I wish to thank Mr Trentin for the very good job he has done under extremely difficult circumstances. The latest version of the report arrived this morning, and it has not been easy for any of us on the committees to cooperate under these conditions. We are nonetheless agreed on many issues, and Mr Trentin has done very well in accepting a number of the viewpoints produced by our committee.
I agree with him that the starting point must be the fact that the European economies are in the doldrums right now and need to be strengthened and that investments need to be made in what is necessary and in what there is substantial political agreement about. Both Mr Trentin and Mr Marinos have talked about education. I would especially emphasise basic education and basic professional training. It is also important to invest money in improving the ecological infrastructures, which are beneficial for the future, as well as to invest money in education, which has a large effect upon employment.
It is important not only to do those things that are required immediately but also those that are required in the long term and that will have beneficial social consequences. It is therefore crucial to give particular attention, and more than has been given so far, to the importance of strengthening those local labour markets that are less vulnerable to economic trends.
We shall have the opportunity to return to this subject in Parliament a little later when we debate a report from the Commission about developing local employment strategies.
I wish finally to say that, unfortunately, we have not had the opportunity to take sufficient account of the East European countries and their economies, something which it would be desirable to do as part of this process. Certainly, there are other measures which need to be prioritised in the short term, but as soon as we have a somewhat longer-term perspective it will be necessary to discuss the economics in a pan-European perspective.
Mr President, Commissioner, ladies and gentlemen, please let me make three introductory comments. The first is that I am very happy that we are dealing with the Trentin and Marinos reports in a joint debate, because that again gives clear expression to the fact that there is not only no contradiction between the stability and convergence programme and the Guidelines of the Economic Policies, but also that they even complement each other. The second is that anyone comparing the Lisbon objectives with reality will be aware how much there is still to be done, and will see that there have been substantial delays in their being put into practice.
The Lisbon objectives, which are to make the EU into the most competitive and dynamic knowledge-based economic area, facilitating sustainable economic growth with more and better jobs and greater cohesion, represent the goal to which all of us - Parliament, Council and Commission - give the highest priority and to which we have committed ourselves.
Thirdly, Commissioner, and speaking on behalf of my group, I fully support, as regards their content, the guidelines you have put forward and believe that their main features, despite a number of amendments we have also agreed to, are right and merit our entire support. Our objective is best, and most safely, reached by way of the model of the environmentally responsible market economy. I have to reiterate that, because the environmentally-responsible market economy incorporates on the one hand functioning free and liberalised markets and, on the other, sees responsibility towards enterprises, employees and consumers, along with sustainability, as part of its responsibility towards future generations.
I would like to appeal right now to an element among the speakers on the Left. Let us at last stop playing social policy off against economic policy, and employment policy against price stability. Growth and employment presuppose price stability, and social cohesion in our society presupposes growth and employment. Those who jeopardise the Stability and Growth Pact are mortgaging the future and acting irresponsibly. Those who abide by it have enough room for their political initiatives and investments to manoeuvre.
I call for greater consistency in implementing what we have agreed to and adhering to it. The implementation of Lisbon, of the convergence criteria, of the Stability and Growth Pact, of the Action Plan for Financial Services, of the plans for liberalisation, offers enough opportunities for coordination. Coordination at the expense of participation is something we will never agree to, but we will support coordination for the purpose of implementing our common objectives. The internal market enhances competitiveness in Europe and in the world, but it does not ban competition within Europe. We need competition in products and competition in systems!
Mr President, Commissioner, ladies and gentlemen, the Socialists say yes to the Stability and Growth Pact, which is something that we need. Stability cannot be an end in itself, it must serve growth. Europe needs a more innovative policy for growth. To achieve this, we must invest more in European infrastructures. The collective profitability of infrastructures is always much higher than their direct financial profitability. How many regions of Europe have experienced greater development due to a network of high speed trains, due to a new motorway, a more modern port or an airport?
The communication networks and energy transmission networks are also a factor in development and growth. Ten years after the launch of the trans-European networks (TEN), we must point out that few projects launched back then have been completed. What is worse, the increase in mobility has resulted in all the existing infrastructural networks being saturated. Those who advocate the liberalisation of the energy markets do not seem to be aware of the obvious lack of existing inter-connections for energy transmission. Similarly, those who desire a liberalisation of rail transport do not seem to be aware that the existing capacities on the rail networks are already saturated. This is true of passenger transport and freight transport.
We clearly need to extend trans-European networks in all areas. This is a typical Community policy since the trans-European networks, the name says it all, Mr President, do not stop at national borders but serve the entire European economy. The Commission would therefore be well advised to make improvements to trans-European networks and to extend all these networks.
Trans-European networks must receive European financing. The Union's budget and the European Investment Bank must be used. Public and private finance is necessary. The European infrastructural policy serves growth, serves immediate employment but above all it serves growth and therefore employment, in the medium and long term.
I would like to finish, Mr President, by thanking the two rapporteurs, and especially my colleague Mr Bruno Trentin, for the 2002 report.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to express the support of the Group of the Europe Liberal, Democrat and Reform Party for the two reports by Mr Trentin and Mr Marinos, which deal with two key issues within the excessively complicated EU economic and monetary policy mechanism, of which the stability pacts and the broad economic policy guidelines are key components.
I would like to highlight the following points: firstly, that we fully support the policy of budgetary rigour and the fulfilment of commitments established in the stability pacts. Therefore, we regret very much that the Member States, in the Ecofin Council in February, if my memory serves me correctly, did not support the Commission proposal with regard to the concern for the development of the Portuguese and German economies and the administration of their respective budgets. I would also add our concern at the French Government's recent announcement. Therefore, I support the policy of budgetary rigour that will hopefully give confidence and strength to the European economy and its single currency, the euro.
Lastly, I would like to point out that with regard to the broad economic policy guidelines, we agree with the Trentin report's proposals, particularly where they aim to implement the Lisbon commitments after revision in the Barcelona Council. We particularly agree with the difficult compromise between achieving greater competitiveness whilst not abandoning the policy of economic and social cohesion. Clearly, this can only be achieved by putting an emphasis - as the Trentin report does, and as proposed by the Committee on Employment and Social Affairs - on the information society and the expansion of technological research and development activities. This will clearly give rise to the information- and knowledge-based society that will allow us to improve quality and be more competitive, which we hope for at the end of this decade.
Mr President, Commissioner, on behalf of my group, I would also like to thank our esteemed fellow Member, Mr Bruno Trentin, and to congratulate him not only on his personal qualities, but also because I believe that the report adopted last night by the Committee on Economic and Monetary Affairs contains a strong political message.
The message is that, if Parliament adopts this report, it will be rejecting the 'wait-and-see' strategy favoured by the Member States' governments and is calling for a stronger qualitative growth. This message is conveyed by highlighting the fact that, in the triangle that economists know well, in other words that formed by the volume of public debt, the volume of public revenue and the volume of public expenditure - whether this is current expenditure or, more importantly, investment expenditure referred to in this report - we must also take into account the level of public expenditure needed to achieve the objectives defined at Lisbon and also at Gothenburg. And one does not need to be a genius to realise that this message runs counter to widely held views. To be convinced of this, one merely has to watch the election broadcasts by the main political parties, which all place the emphasis on reducing public revenue and fail to specify which areas of public spending should therefore be decreased accordingly.
Bearing in mind, therefore, the increasing tax competition between the Member States, I think that Amendment No 7 is an absolutely crucial amendment, because it warns against the pressure that public expenditure is under. Besides the tax aspects which we do not think are covered sufficiently in the report, this is another reason why we feel that Amendment No 8 is an absolute minimum in terms of corporate income tax and the implementation of the conclusions of the Primarolo report. But we must also - the Commissioner is well aware of this - move forward with environmental taxation and taxation on revenue arising from capital, which are all areas where the debate is stalling.
Lastly, Commissioner, as far as the Stability and Growth Pact is concerned, my group will not vote in favour of the Marinos report, because I think that there is a contradiction, contrary to what other speakers have said, between the Trentin report and the Marinos report. The Marinos report calls for the strict observance of the stability programmes. I personally believe that, in the interest of citizens, it is unwise to refuse to launch a debate on the Stability and Growth Pact. It is unwise to seek to accomplish, at any cost and within strict timetables, budgetary balances: the level of public debt of the Member States is more important than simply complying strictly with budgetary balances. I think that there is a connection to be made between the rise of extreme right groups in Europe and the fact that the States no longer know how to respond to the basic needs of their citizens, or in any case these needs are not being properly satisfied. We need public funding that is sufficient to meet these needs.
Mr President, we have, in the European Union, an internal market, and a unitary currency in twelve of its Member States, but we do not have a communitarised European economic and fiscal policy and nor do we have a policy on employment. This is our fundamental dilemma.
Opinions will differ to a marked degree as regards the Guidelines. If we make growth our priority, we can discuss whether or not it presupposes a high rate of employment, which makes for greater purchasing power and hence strengthens domestic demand. We can discuss whether to roll back supply-side economic policies a bit in favour of those that are demand-driven, but we will not solve the problem if we do not sort out communitarised policies.
The Member States are jostling for position among themselves, which means that a common framework needs to be laid down, at any rate to provide guidelines for economic policy. How much can or should be budgeted for expenditure on investments? Is it really necessary - as is stated in the text - to prioritise the reduction of outgoings, or can we not change the revenue side by means of tax justice? Why does tax law not treat partnerships and corporate enterprises equally? Why is it that not every business or private individual pays tax on the profits it or they make? It is frameworks such as these that we can lay down and thereby enable there to be a level playing field in every country.
The question we have to ask ourselves - which I think Mr Karas framed in an improper way - is not to do with the Left wanting to engage in social policy as against economic policy or to oppose employment with stability. Good employment policy and low unemployment are merely the precondition for growth actually being achieved. We get growth only if the products that are manufactured are capable of being sold. That means that the two are linked together. That is why we have to give some thought to how to fit economic and social policies together much better, rather than setting them up in opposition to each other.
Mr President, ladies and gentlemen, I too would like to thank Mr Trentin for his excellent report and for his work, which quite clearly reveals the slowdown in the progress of our Community's economic policy: a fact that has become extremely clear, as has - and I am taking advantage of the presence of the Commissioners in the Chamber - the issue of poor cooperation in economic matters between the European Union and the European Parliament.
This is not, then, just a question of hoping that, in the future, the cooperative effort between Parliament and the Union will become reality. This is a real necessity if we still believe in the prevalence of politics over a certain type of economy, characterised by lobbying, which has certainly not yielded the desired result thus far, as is shown by the figures on the economic slowdown.
What, then, can we hope for in such a situation? I feel that, faced with the current momentous problems of our world - which have been mentioned, touched on today - we need to start to reason, to attempt to apply our great Europe's entrepreneurial capacity to the problems of social cohesion which were evident in Mr Marino's report too. We need to be able to define the new relationship between the new economy and the Welfare State in terms of the modern context, the Welfare State needs to be redefined for the modern age. We are attempting to do so in Italy and we are succeeding, but only by means of a great struggle to remodernise the relationship between capital and the world of work and achieve a great synthesis of the two, with a view, not least - and this is my invitation to Mr Trentin and the other Members of my committee - to what is going to happen in a few years' time with enlargement, which is now almost upon us.
The Committee on Economic and Monetary Affairs, chaired by Mrs Randzio-Plath, recently visited Bulgaria, where we were able to take a look at the budget of the applicant States, with some practical concern for what the implications will be for our economy. We must therefore act as if enlargement were on our doorstep and congratulate ourselves on our endeavours. In my opinion, Mr Trentin was right to refer in his recommendation to the age-old, noble values of which the Europeans are traditionally the champions; the Committee on Economic and Monetary Affairs has therefore made good progress along this road, which is the road to the practical creation of an essentially inclusive European State with a sound economy.
You can speak your mind, but you also have to back up your words by action. And this is what is sometimes lacking when it comes to implementing agreements concluded in the socio-economic field. Since the Stockholm Summit, integration of social and employment policy and environmental policy into economic policy has been an objective in order to achieve sustainable development. The Barcelona Summit two months ago prompted the inclusion in Mr Trentin's preparatory report, by amendment, of a whole host of social and employment objectives. Although I can trace the social and employment objectives in Mr Trentin's report, I believe that there is insufficient consideration for environmental aspects. It appears that integrating economic and social policy is more a matter of course than integrating environmental policy into economic policy. Might the reason lie in the fact that environmental policy costs money and yields economic results that are not immediately measurable? I would therefore call for clear and concrete environmental objectives to be included in the guidelines for economic policy, in addition to references to the importance of the environment. Objectives relating to energy consumption and the reduction in CO2-emissions spring to mind. Economic growth will need to go hand in hand with the responsible use of our natural resources. Finally, I understand that the method of open coordination does not function entirely satisfactorily. In practice, it transpires that the use of this method is often too unregulated and the method itself is not clearly defined. As a result, cooperation by means of the method of open coordination is not sufficiently binding for the Member States. It is therefore desirable that it is made clear how cooperation between the Member States is taking place in the field of employment and social policy, taking into account the responsibilities of the Member States.
Mr President, I too would like to thank the rapporteurs for their work. Two - almost magic - formulae, typical of a certain type of Europeanism are constantly being proposed in this Chamber: the European social model and the social market economy. The underlying implication - which is, in reality, often expressed - is that this is where the distinction between the European model and the US model lies, the former being an altruistic, inclusive model and the latter being an egotistical and cynical model. I feel we would do well to ask ourselves whether these labels actually correspond to the facts in reality, whether the European social model genuinely does protect the weaker sections of society and the marginalised. Does our economic policy really produce better results than that of the US? The Council texts before us today are pervaded by the optimistic, consoling mantra of the Lisbon goal: making Europe the most competitive and dynamic knowledge-based economy in the world in ten years. This is, of course, an excellent proposal, but we are overlooking the fact that two years have passed already and that the European economy is still at the starting post, that the necessary reforms are being postponed or diluted from summit to summit and that the hopes of Europe's unemployed of economic growth bringing them work are still linked to the resumption of growth in the US economy, which is the motor for growth. It is a constant factor: we set grandiose, ambitious goals and then, when we fail to achieve them because it has become unrealistic to pursue them, we have to just resign ourselves!
The reforms need to be speeded up. The demands made upon Italy in this year's broad economic policy guidelines are the same as those which have been made throughout the past five years, but nothing effective is being done to meet the requirements relating to the labour market, pensions, the liberal professions and the liberalisation of the markets.
I will end, Mr President, with a warning: only ten years ago, Japan was still seen as an invincible economy with a social model offering a remarkable level of protection. Now, a long recession coupled with the country's inability to effect liberal reforms in its economy appear to be inflicting torture on Japan which is as long-drawn-out as it was unexpected. These are, of course, different situations which cannot be compared, but the fate of Japan is a warning which we in Europe would do well to heed.
We have therefore come to an end of the list of Members who spoke on behalf of their group. As a voting session is soon due to begin, I shall suspend the joint debate on these two reports. The debate will resume this evening at 9 p.m.
(The sitting was adjourned at 11.55 a.m. and resumed at 12 noon)
Mr President, the Commission can accept Amendments Nos 16, 19, 21, 22, 23, 24, 25, 26, 28, 29, 32, 33 and 34. It can also accept, in principle, Amendments Nos 8, 14, 15 and 18, after they have been reworded. It rejects the other amendments.
Mr President, I recommend the adoption of the common position without amendment. In discussion yesterday in Parliament, questions were raised as to whether there was full harmonisation or not. I want to make a statement to the House that there is full harmonisation in respect of information to consumers prior to the conclusion of the contract on, for instance, the supplier, financial services, the distance contract and the redress mechanism.
Particular concern was expressed in relation to Article 3(4) on the information on contractual obligations to be communicated to the consumer during the pre-contractual phase. In particular, concern was expressed as to whether this was in conformity with the e-commerce Directive, and I want to give an assurance that, in my opinion, it is. I refer the House, in particular, to recital 56 of the e-commerce Directive. I assure the House that, for instance, web sites will still be subject to the country of origin principle.
As for Article 42, I would say that this is necessary, having regard to the fact that further harmonisation legislation is still pending and the article is therefore necessary.
I urge the House to reject Amendment No 49, as the wording of the article is correct, as it says that 'the laws shall be approximated'. This is the normal wording to be found in a directive, and the other form of wording you would find in a regulation.
Finally, Amendment No 50 should also be rejected, as it requires the inclusion of a specific date of 2003, which is inappropriate. The appropriate approach is to stipulate, as is normal, two years after adoption. In the circumstances, the Commission recommends the adoption of this without amendment.
Mr President, I would like to respond to the Commissioner's position by saying, in my capacity as rapporteur, that it corresponds completely with my recommendation to this House. Let me say, for the information of Members of this House, that, at any rate in the German version produced by our interpreters, whenever the Commissioner spoke of amendments, the word was rendered as 'articles'. The numbers that the Commissioner has cited refer, however, to the amendments rather than to the articles of the original text.
My group asked for these to be voted on separately, but I can withdraw this request. A mistake has been made. This means that Amendments Nos 13 to 23, which were to be voted on separately, can now be voted on en bloc.
Mr President, should you not be asking us to vote for the text? You are changing the vote around and reversing it. A "yes" vote should be for keeping the text and a "no" vote should be against the text surely? The last time you did this it was rather confusing.
The intention is to modify the common text and that requires a qualified majority. You are voting for or against deletion because the common text is already before us. I am putting it politically and procedurally the correct way.
(The President declared the common position approved, as amended)
Recommendation for second reading (A5-0143/2002) by Theodorus J.J. Bouwman, on behalf of the Committee on Employment and Social Affairs, on the Council common position for adopting a European Parliament and Council directive amending Council Directive 80/987/EEC on the approximation of the laws of the Member States relating to the protection of employees in the event of the insolvency of their employer (14854/1/2001 - C5-0070/2002 - 2001/0006(COD))
Before the vote:
I can tell you that the Commission is willing to accept all the amendments to the common position of 18 February 2002, since we believe that the amendments tabled do not only improve on the common position, but in many places they help to clarify it.
Mr President, in paragraph 7, we should delete the words "Advisory Committee on Tourism", so the paragraph reads: ..."calls for the Forum to meet in public". This is the only solution that is correct. I ask colleagues to approve it.
That concludes the vote.
EXPLANATIONS OF VOTE
Producing homogenised statistics for the whole of the Union could prove to be a useful exercise, and that is why we voted in favour of the report. It is common knowledge, however, that governments distort and manipulate statistics in all sorts of ways, even those in an area as straightforward as unemployment.
The fundamental disparity between employees' salaries and those of their employers is all the more reason for us to obtain reliable statistics on income. Employers know, to the nearest penny, how much their workers earn, but do the latter have any idea as to their employers' income?
The total amount of capital income and, more generally speaking, information on how capital income works, are kept under wraps by virtue of the infamous 'trade secrets act', which exists to hide all instances of waste, speculation and corruption.
Because of a lack of transparency, European Union statistics on the income of the rich will always be unreliable, whether they are homogenised or not.
We are, of course, in favour of scientific and technical cooperation between Europe and India and exchange visits by scientists within the framework of the parallel programmes. For this reason, we did not vote against the report, but at the same time we refuse to endorse it.
This is because, behind the façade of 'cooperation', there is a reality, and primarily that which has surfaced out of a distrust for those who are being exploited and is revealed by the very examples cited by the rapporteur. The rapporteur states that poor countries must do without the energy sources that rich countries use because they are too expensive for them. The report makes no mention whatsoever of the causes of this poverty: centuries of colonial exploitation, followed by imperial exploitation by India. The report makes no mention either of those who have benefited from high energy prices, such as European companies which include global oil, gas and electricity giants.
The rapporteur depicts as helpful the fact that the European Union is installing, in rural areas of India, alternative energy technologies, the patents of which usually belong to the above-mentioned energy giants.
The report recommends that the European Union provide farmers with technologies to process their agricultural produce, so that they can?
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
The British Conservatives voted against this report due to growing concerns about the effects and implementation of such agreements. Firstly, we are unconvinced by the benefits of agreements which are of huge cost to the European taxpayer and yet seem to supply limited benefits to EU fishermen as a whole. Secondly, we remain sceptical over the financial proberty of such schemes, and how such proceeds are spent. The effect on local indigenous fishermen continues to be highlighted, and yet the attitude that the EU can simply come in and take the livelihoods of such subsistence fishermen is worrying. But finally we have seen the damage the CFP has done to the fishing stocks around our own coastlines. The CFP has been an unmitigated environmental disaster. We believe that it is simply wrong to suggest that the only answer to such a dire situation in our fish stocks is simply to up anchor and go and repeat the exercise in someone else's waters.
Mr President, Mrs Maij-Weggen's report refers to the list of documents to be made accessible to the public. Tell me, Mr President, which European Parliament document is most faithful and closest to reality out of all the documents issued by Parliament that we have to include in the register? You do not reply but I am sure you have guessed: the most faithful European Parliament document can only be a video recording of the plenary sittings. Do you realise, Mr President, how faithful the recording would be, showing the moment when Mr Fatuzzo delivers his explanation of vote and all the other Members gaily chat amongst themselves, with my blessing, of course? Indeed, Mr President, I would rather you did not call them to order!
Mr Fatuzzo, please let me point out to you that any explanations of vote that you give should actually have something to do with the way you voted.
The European Parliament has just adopted what appears to be a highly commendable report on the list of its documents that are directly accessible to the public. But although transparency appears to be respected, there is creeping censorship at various stages of parliamentary work.
For example, written explanations of vote must, in theory, be no more than 200 words, as stated in the Rules of Procedure, but this word limit has not always been strictly enforced in order to allow Members to express their opinions fully and clearly. This tolerant attitude seems to be frowned upon in some quarters: despite the fact that the European institutions often spend money as if there is no tomorrow, Parliament has recently decided to save money on paper and ink by cutting 100 words here, 50 words there of Members' explanations of vote.
In the Minutes of the sitting of 25 April 2002, I drew attention to instances where my explanations of vote had been shortened.
We must simply bear in mind that the Union spends a considerable amount subsidising associations which merely serve to spread propaganda pure and simple. It obviously prefers to listen infinitely to servile associations, rather than find out the opinions of the representatives elected by the people. We are seeing a whole programme of 'new governance' taking shape before our very eyes.
. (NL) Once upon a time, the government used to be the private property of king and nobility, all decisions were secret and people did not all enjoy the same civil rights. We have come a long way since then. Practically nobody would like to return to those days, but the last vestiges have still not been fully stamped out. It is very convenient for leaders and large businesses if citizens cannot access information, if they cannot access it in time or if they are unable to respond in time to measures which privileged groups find important. There is even fear for the consequences of democracy and openness which may conflict with traditional opinions on stability and state security held by leading groupings. Within the EU, the extent of public access differs greatly between northern and southern Member States, and between large ones and small ones. This allows for a great deal of secrecy to continue to exist at EU level, such as the Councils of Ministers, which meet behind closed doors and which have assumed the role of senate off their own bat. The proposal to declare all EP documents, such as attendance lists, written questions, Minutes, voting results and the lists of staff, public from now on is right and proper, but this does not constitute a step forward. I assumed that these documents had always been in the public domain, but obviously I have nothing against stressing this point. The fight goes on.
The Treaty of Amsterdam introduced the concept of openness and transparency into the Treaties, in such a way as to give any citizen of the Union, and any natural or legal person residing or having its registered office in a Member State, a right of access to Parliament, Council and Commission documents. For that reason, Parliament provided in its Rules of Procedure that 'Categories of documents which are directly accessible (and unabridged) shall be set out in a list adopted by Parliament and annexed to these Rules'. It is precisely this procedure and this list that the Maij-Weggen report deals with. This report warrants our full support, because it makes another positive contribution at European level to formalising the principle of transparency and of public access to documents, here in the specific framework of our Parliament.
. (DE) I wish to emphasise at the outset that I am unreservedly in favour of Parliament working in a transparent manner and also of all its documentation being made accessible to the public. I nonetheless voted against Mrs Maij-Weggen's report.
Parliament has a political task, and, in the conciliation procedure between the Council and Parliament deals with political questions - sometimes sensitive ones - and the work of the delegations can even touch on live political issues. I consider it irresponsible for us to make 'working documents' accessible to the public. Official documents and working documents are quite different things. The conciliation procedure in particular deals with the political implementation of different positions taken by the two institutions, Parliament and the Council. If all the thinking set down in the working documents is made public at the outset, then we can give up politics. The Council will be delighted to know in advance what Parliament has in mind.
There is always a connection between my explanations of vote and the reason for my vote for or against a motion, Mr President, although you need to listen very carefully to understand it.
With regard to the Foster report, for example, which deals with aviation security, the fact that, as I was flying to Strasbourg, Mr President, I was thinking precisely about aviation security and about this report through which Mrs Foster rightly calls for the implementation of specific measures to ensure that flights are secure, would appear, at first glance, to have no bearing on the matter. I was reflecting that the security envisaged for us by Mrs Foster is so very secure that I hope aircraft do not lose that swaying, rocking motion which enables us to sleep even when we are up among the clouds.
Mr President, I voted for the report not least because, as an airman, I am in favour of improving security. Moreover, on the subject of security, I am quite concerned by the fact that, for reasons of foreign policy, we are forced, or rather we have been persuaded, to welcome 13 dangerous Palestinians to our country who have been released from the Church of the Nativity, which they had taken over by force. Indeed, it would not make sense for this European schizophrenia to improve security in one area while, at the same time, exposing us to considerable risks - a fact of which I am certain - for I am sure that the fact that these 13 Palestinians were not released means that they are not honest and are, in any case, a danger and a hazard for our citizens.
We voted in favour of all the amendments which seek to strengthen safety both for the staff of airlines, airports and companies based in airports, and for air passengers. However, we rejected the amendments which, on the pretext of maintaining balanced competition, bow to pressure from the lobbies - primarily the airline lobbies - and will do nothing more than delay the implementation of essential measures or will ensure that the measures taken will not meet the legitimate expectations of the public and the staff concerned. In recommending that the authorities finance these measures, the rapporteur is acknowledging the fact that the market, the laws of competition and profit, in other words, the capitalist functioning of the economy extolled by the European institutions, are incompatible with passenger and worker safety. And unfortunately, air transport is by no means an exception in this area.
. (NL) Unlike trains or buses, aircraft are completely dependent on the uninterrupted operation of their engines for their safety. If these engines fail as a result of technical problems or deliberate sabotage, then the aircraft will crash. In such cases, not only the passengers will be the victims, but also those on the ground where pieces of the wreckage land. We have witnessed this, inter alia, in the deliberate crash in Lockerbie in Scotland and in the air disaster above the Amsterdam district of Bijlermeer that was caused by carelessness and secrecy. Safety is subordinated to the way in which civil aviation is currently being organised. It is based on competition between private companies that wish to acquire the largest possible share of the passenger market at the lowest possible cost and rates. Thanks to the absence of tax on kerosene, they already have the edge on transport on the ground. They prefer to pass on safety costs to the government instead of factoring them into the price of air tickets. Mrs Foster usually acts as the voice of airline companies in this House and wishes, above all, for the aviation market to grow unhindered. I have great difficulty with the continuous series of proposals that are based on the survival of an organisational model that will ultimately lead to uncontrollable accidents.
It is time that the EU acts in European airlines' interests since they are one of the most severely affected industries of the events of 11 September. I fully support this report, therefore, which aims to lift the financial burden for paying for increased security that airports and airlines currently face. If Europe's airlines are to stay competitive with their American counterparts, they cannot afford to shoulder the additional burden that 11 September has thrown at them. Indeed, in the present climate where American airlines enjoy massive financial handouts, tax breaks and state aid, it is grossly unfair to expect Europe's airlines to survive, let alone compete, when they are currently compelled to pay for new increased security measures. I also welcome the move to delay the entry into force of this legislation until 31 December 2003: airlines need time to carry out the necessary retraining and to purchase additional equipment.
Mr President, I vote for this report on financial services, both on my own behalf and as representative of the Pensioners' Party. Why is that? Well then, Mr President, when I went to catch my flight at Milan Malpensa airport, instead of the group of pensioners who usually come to see me off, I found the notary, Mr Barbati, who is my own notary. 'What are you doing here, notary?' I asked him. 'You can hardly be described as a pensioner!' 'I know, Mr Fatuzzo,' he replied, 'but Amendment No 21 in Article 6(3)(b)(i) on page 16/22 of the document places a question mark over the use of a notary when contracts are signed which fall within the scope of the directive.'
For this reason, since the amendment was adopted, I voted for the motion, not least in order to safeguard the jobs of notaries.
. (DE) The Council's new Article 3(4) is a very remarkable cuckoo in the nest, and a very dangerous one too. In practice, this article means that, even at a stage when no contract has been entered into - when, for example, information, advertising, offers etc are posted on a web site - it is not sufficient for the service provider to adhere to the laws of the Member State in which he is based; he also has to be familiar with those of the other fourteen, with all their idiosyncrasies. Furthermore, a service provider would have to set up not just one web site, but fifteen, each tailored to the legislative quirks of the various Member States. Obstacles of that sort make it scarcely possible to speak in terms of a common internal market!
This article also puts the consumer at a disadvantage, as the legal uncertainty that results from this is more likely to deter businesses from offering their services via the Internet, which, as a medium, is convenient for the consumer.
Like Article 3 (4), Article 16 of the common position envisages an exception - admittedly one with a time limit - to the country-of-origin principle and to the e-commerce directive, in that it permits the Member States to impose national rules on a service provider based in a Member State if the service provider's Member State has not yet transposed the directive. This totally absurd way of going about things could become a dangerous precedent and should therefore be removed from the text.
(Explanations of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
Mr President, I voted for the measure tabled by the Chairman of the Committee on Employment and Social Affairs, Mr Bouwman, who is rightly concerned to protect employees in the event that their employer becomes insolvent. How could I do otherwise?
When are we going to concern ourselves, then, Mr President, with the bad debt of States as regards pensions? There are many citizens who receive their pensions late: that is bad debt on the part of States. There are many citizens who, after working for a great many years, receive tiny pensions which amount to starvation rations: that is bad debt on the part of States. There are many widows who receive less than half the pension their deceased husband received: is this not just as serious employer bad debt, which I hope Mr Bouwman will proceed to settle in some fashion one day.
The only reason why we voted in favour of these amendments is because the obligation to 'set up an institution which guarantees that the workers concerned are paid outstanding claims' is supposed to ensure, throughout the European Union, that workers who have lost their jobs as a result of their employer going bankrupt will receive at least partial legal compensation payments.
This protection is, however, scandalously limited. The texts of the European institutions themselves stipulate that certain categories are excluded from this protection such as home-helpers and fishermen who are paid from shared proceeds. Additionally, however, there is an amendment which states that 'Member States may set limitations to the responsibility of the guarantee institutions'. In other words, if a general obligation is defined, the States can do what they want, and essentially place a ceiling on compensation payments paid to workers.
As regards the financing of these guarantee funds, Amendment No 6 hypocritically states that 'the employers shall contribute to the financing, unless it is fully covered by the public authorities'. Although it is, without doubt, better, in terms of the protection of workers, for the public authorities to pay compensation in the event of bankruptcy of the employer, in any?
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
. (PT) At first reading, the Council regrettably chose not to accept some of the proposals that we had tabled and that Parliament had adopted which sought to achieve better protection for employees in the event of the insolvency of their employer, amending the 1980 directive to enable it to cope with the frequent cases of insolvency in the European Union.
Although the Council position already represents an improvement on the previous situation, it was necessary to insist on the amendments designed to include, in the scope of the directive, new forms of work and new labour relations and the directive's extension to cover severance pay, as laid down in ILO Convention No 173(6). The Council position remained set on cases provided for in national legislation.
Although we voted for the amendments tabled in the report, we are bound to regret the fact that it did not go further, and specifically that it opted for reaching a compromise solution with the Commission, which will carry out an in-depth study and hold a joint public hearing with Parliament as early as this year on the situation of workers in light of new forms of labour relations.
Mr President, I voted for Mrs Pack's report on the European Year of Education through Sport 2004. Ah yes, I dreamed about Mrs Pack, Mr President. Strangely, however, in the dream, Mrs Pack was married to three Members of the European Parliament who are sporting champions: Mr Mennea, Mr Messner and Mr Vatanen. In the dream, however, Mr President, Mrs Pack picked up a club and set about beating me, she beat me, reproaching me: 'What are you going to say tomorrow at the European Parliament when you explain why you voted for the motion?' It is strange, Mr President, but, when I woke up this morning, all my bones were aching. Even though the beating happened in the dream, I am still aching.
This is an excellent initiative and I fully endorse the goal of highlighting the educational value of sport. Much can be gained from establishing partnerships between sporting organisations and educational establishments.
As a Member from Ireland, I am particularly pleased that this proposal is to dedicate 2004 to Education through Sport. This will coincide with the Irish Presidency of the Union in the first half of 2004 and I can assure colleagues that Ireland will play a most prominent role in many of the actions envisaged. Ireland has a long sporting tradition, and in particular an amateur and voluntary tradition.
We are all aware that a number of important sporting events will take place in 2004. The European Football Championships will be held as well as the Olympic and Paralympic Games in Athens. The proposal envisages 2003 as a preparatory year, with some activities beginning to coincide with the academic year 2003-2004.
Ireland will play host to the Special Olympics in 2003, and the contribution of the EU to the organisation of this event is also worthy of praise. This will be a unique sporting and cultural experience for the athletes taking part, from 160 international delegations all over the world.
It is crucial that we continue to use all possible means to ensure that we make better use of sporting values to improve educational programmes, specifically of what is known as 'parallel education' and to consolidate and expand, in this framework, a close partnership between educational and sporting organisations, thereby giving full expression to educational values and to the enormous educational potential of sport. We therefore support the initiative of organising a European Year of Education through Sport in 2004 - a year in which the European football championships will take place and in which the Olympic and Paralympic Games will be held in Athens. This is another reason why we voted for the courageous report by Mrs Pack. The aims of the European Year, amongst which we would highlight making education and sports organisations aware of the need for cooperation, highlighting the importance of voluntary activity and providing incentives for including sporting activities in school curricula - and also the financial means to be provided - a financial package of EUR 11.5 million - clearly show the importance of this new line of awareness-raising action. We want to attach the greatest priority, however, to greater efficiency in this field and this is why we support the amendments in favour of substantially increasing the financing of local, national and transnational actions and of the initiatives of European organisations working in the educational and sports sectors. It must be stated, however, that many of the aims pursued with the European Year would not ultimately be achieved if we saw that a significant part of those resources were being spent on more 'surveys and studies'.
I fully support this report which recognises the diverse advantages that sport has to offer, from improving social skills and integration to working with and including voluntary organisations. Here in the EU, we constantly reiterate the need to promote integration: sport is the ideal way to achieve this. For too long sporting activities have come second to so-called formal education. To relegate sporting activities is to deny the host of benefits that sport brings; it is something at which all people can succeed, regardless of class and race. So, the promotion of sport also bolsters and enhances other Community projects, ranging from the fight against racism and social exclusion, to the inclusion of disabled people.
Since so many of the EU's goals can be partially realised by promoting sports, the EU must promote sport as a functional as well as recreational activity. Lastly, once Member States begin to co-operate more in this domain and demonstrate how they have mainstreamed sport into their education systems, we will finally come to realise the full potential that sport has to offer.
Mr President, I voted for this report, which refers to the extension of the Tempus III programme. The words 'Tempus fugit' have come to mind. What has 'Tempus fugit' got to do with anything? It is written on many clocks. I am sorry, Mr President, but I reflected that, with the passing of time, young people and workers become pensioners if they are lucky. Therefore, the invitation I extend - to myself and also to Mr Ojeda Sanz and to his Tempus III programme - is to bear in mind that we need to think harder, work harder, do more and make greater efforts to ensure that young people - who will, if they are lucky, become pensioners one day in the future - are also able to live comfortably during this period of their lives.
Mr President, ladies and gentlemen, I voted in favour of the report, and did so because I believe that tourism's future lies in the development of sustainable tourism which takes account of ecological considerations and promotes them. In Austria, which is a tourist destination, the principle of sustainable development is of primary importance to the tourist sector. Protection and maintenance of the countryside and of sensitive regions have demonstrated their potential for the future and are characteristic of our country's practice of what is termed 'soft tourism'. I therefore expressly welcome the Commission's initiative to develop and implement an Agenda 21 to promote sustainable development of tourism in Europe.
The proposal that has now been put forward for TEMPUS III, to incorporate the aim of 'promoting understanding between and rapprochement of cultures and developing free and flourishing civil societies', exactly along the lines laid down in the Barcelona Declaration of 1995, which established the Euro-Mediterranean partnership, is of great importance. It is also of specific importance that this should be done at a time when it is intended to extend the Tempus III programme from next year to encompass countries and territories also covered by the MEDA regulation (Morocco, Algeria, Tunisia, Egypt, Israel, Jordan, the Palestinian Authority, Syria and Lebanon) and no longer apply only to the countries of Central and Eastern Europe - currently covered by the Cards and Tacis programmes. Indications from the experience of the Tempus I and II programmes for trans-European cooperation in university studies have been largely positive, which is why we are confident about the innovations now being proposed for Tempus III, although with the reservation that a thorough and objective assessment must be carried out. We have confidence in the various evaluations of the Tempus programme, which show that this is a valid instrument for fostering mutual understanding, and we consider that it is precisely in this spirit that all its programming of activities should be undertaken.
The Torres Marques report is on European tourism. I can only vote for the motion, Mr President, in view of recital O of the report, which states that pensioners are to be considered as tourists who should be assisted. However, I would propose, Mr President, an ad hoc programme for promoting tourism among the elderly, which I would like to call the 'Ulysses senior programme'. Why this name? I am sure you will have read the Divine Comedy, Mr President, as we all have. The great Dante Alighieri writes in the Divine Comedy that, after crossing the Pillars of Hercules, Ulysses set off again across the sea for further adventure. Ulysses was certainly a pensioner when he crossed the Pillars of Hercules: after spending a whole lifetime fighting at Troy and getting home again afterwards he was an old man when he set out again. That is why I feel that there should be a programme promoting third-age tourism and that it should be called the 'Ulysses senior programme'.
One of the good things in this life is that Dante's is not the only comedy; Parliament puts one on from time to time.
The report and the motion for a resolution on a European strategy for tourism, an industry which is hugely important to the economy of and employment in the European Union and which is widely neglected, contains a number of excellent points, which is why I shall vote in favour of it. However, I should like to add the following:
First: the European Union should revert to the idea of a special programme on tourism, such as the PHILOXENIA proposal which came up against opposition from a number of Member States.
Secondly: one specific aspect of Community policy should be support for small and medium-sized enterprises in tourist areas which risk being bled to death by the major tour operators in the European Union.
Thirdly: we need a broader-based policy to reconcile tourist developments with the history, landscape and specific traditions of individual tourist areas, many of which have already been disfigured by impersonal, industrial tourist developments.
The MPF (Mouvement pour la France) Members voted against the Torres Marques report, which calls for a European tourism policy. We believe that this area is the responsibility of the national, even regional or local, authorities, and that cooperation should not be forced.
Yet the Commission and the European Parliament have been working relentlessly for years, firstly with a 'communication', then a 'White Paper', at an 'informal meeting', then an 'own-initiative report', to take over this responsibility. The Commission has set up its own internal 'Tourism Unit' and Parliament has allocated responsibility for tourism to one of its parliamentary committees. They succeeded in slipping the words 'tourism for all' into the conclusions of the recent Council meeting in Bruges. The Spanish Presidency has just produced a 'working document' on the subject, which even mentions the 'ethical dimension' of tourism. They all want European competences, European funding and European staff for tourism.
The Torres Marques report that we examined today concludes by calling on the Convention considering the future of the Union to propose that the tourist sector has 'a solid legal basis enabling it to give force to Community measures'. Is this not an admission that everything that has been done so far in this area has no legal basis?
I welcome the Commission's initiative in proposing ways to boost our tourist industry, which is an industry able to make a major contribution to local, regional and national economies.
I am fortunate to live in one of the most beautiful places in the Union, namely West Cork in Ireland. I mention this simply to indicate that I am fully aware of the benefits that carefully-developed tourism can bring to a region. We must get the balance right: protect the natural beauty, heritage and environment that give an area its attraction, while at the same time make the most of natural assets to improve the local economy.
I note that the Spanish Presidency took the initiative to organise a special Informal Council of Tourism Ministers. I welcome in particular the decision hold a seminar on the fringes involving the tourism stakeholders.
The tourism industry in Europe was extremely hard hit in the past year following 11 September. Some Member States, including Ireland, were additionally afflicted by the foot and mouth crisis. Any assistance that Europe can offer to kick-start the industry is very positive. I await the bringing forward of specific programmes and measures in which stakeholders in the tourist industry can participate.
. (SV) Tourism is an important engine for the development of economic activity in many parts of Europe. Naturally, we support the promotion of cooperation within the tourist sector so that this can be developed both economically and socially throughout Europe.
Subsidiarity is nonetheless something we safeguard and, for that reason, we are abstaining from voting on this report. The introduction of a legal basis and a common framework for tourism would encroach too far upon the subsidiarity principle.
. (NL) There is no common public opinion in Europe. Some issues are considered extremely important in one EU Member State, while they leave the inhabitants of another Member State completely cold. If there are opinions on certain topics, they will be completely contradictory or they will be the same right across the groups. Important examples of this are tobacco growing, the role of the regional funds, the funding of the common agricultural policy, the choice between Brussels and Strasbourg as the EP's meeting place, tax facilities for remote islands, ocean fishing and tourism. When the topic of tourism is raised in the EP, this invariably revolves around the issue of transferring the income from the people living in northern Member States to the Mediterranean beaches. Far less attention is paid to the effects on the environment, traffic, safety and consumer protection, although there are many difficulties in those areas specifically. These problems in particular are only considered to be the responsibility of the local and regional governments, while the 'tourist as a milch cow' is seen as something that falls within the EU's remit. In practice, we always adopt documents that underline the economic importance of areas that rely heavily on tourism for their revenues. In many cases, these areas want even more tourists, preferably spread equally across the four seasons. It is only out of solidarity with the inhabitants of economically weak regions that I am not voting against these proposals, but I am of the view that we do not solve anything by adopting such paper proposals.
. (DE) Tourism's future lies in the development of sustainable tourism which takes account of ecological considerations and promotes them. In Austria, which is a tourist destination, the principle of sustainable development is of primary importance to the tourist sector. Protection and maintenance of the countryside and of sensitive regions have demonstrated their potential for the future and are characteristic of our country's practice of what is termed 'soft tourism'. I therefore expressly welcome the Commission's initiative to develop and implement an Agenda 21 to promote sustainable development of tourism in Europe. It is to be hoped that this package of measures will mark a further step towards realising a European form of tourism that respects the environment and conserves resources.
We are all aware of the major role that tourism plays in the European economy and of its huge potential for growth and for developing employment. It is also well known that the issue of tourism has already been addressed on several occasions at ministerial summits and in European Council conclusions, and its importance as a driving force for the economic growth of the Union, particularly in the least-developed regions, underlined. Consequently, on behalf of the CDS/Partido Popular of Portugal, we welcome the Commission proposal, although we agree to a large extent with the criticism made by the rapporteur, Mrs Torres Marques, who considered it to be rather ineffectual and lacking in ambition. We also believe that the introduction of the single currency is the ideal launch pad for providing a new boost for the development of tourism in Europe. Furthermore, we welcome the proposal to hold an annual European Forum with the main representatives of the sector. This Forum would help to increase the sector's European visibility as well as its integration into the various Community policies. We already have reservations, however, about the proposal for an isolated revision of the Treaties in this area, thereby giving Europe competence for tourism too. In fact, the bad experience of so many other sectors in which handing over competence to Europe has led to excessive uniform regulation, continual interference in the field of national and even regional decision making and to constant breaches of the principle of subsidiarity cautions us to be prudent in this area. At least until the matter of the distribution of competences in the European Union is adequately resolved in general, in the framework of the global debate that is currently underway.
Tourism is now already an important economic sector in Europe and also has very high potential for development over the next few years. The Commission's statement contains quite a few sound proposals as to how employment and the dynamism of the sector can be promoted further. An open coordination method and a strengthened role for the advisory tourist committee would be important factors in this connection. We also welcome the fact that tourism is to be made sustainable in the long term through a European Agenda 21 for tourism.
We believe, however, that the current report does not accord sufficient respect to the subsidiarity principle. Setting up a European framework programme for tourism would place a further burden on the EU budget, which is already overstretched.
Nor is it possible to give tourism policy it own legal basis in the Treaties. Even if there is a need for coordination, tourism can be dealt with at national and regional levels, for example when it comes to marketing. The report also appears to lack confidence in the sector's own capacity for development.
The tourism industry is important for the future of all EU Member States' economies and it is vital that the EU focuses its attention on tourism's future. Indeed, over the next ten years, employment in this industry is set to increase by a massive 15%. The tourism industry has benefited from the single currency and its continued growth is directly linked to the fact that EU citizens now possess more disposable income. However, we must not rest on our laurels but ensure that tourism remains dynamic and that this growth does not stagnate. This is why I fully endorse this report. Tourism should become treaty based, not so that operators incur excessive regulation - indeed, the growth of the industry depends upon its ability to innovate independently - but so that it is seen as a serious European issue. This would also establish some kind of long-term and binding EU tourism strategy. This will guarantee that European tourism stays on target and caters for the future needs of Europe's holiday-makers.
. (FR) I voted for Mrs Torres Marques' report and I congratulate her on her excellent work as rapporteur.
The tourist sector is of vital importance to the European Union, which is the world's most important tourist destination. Tourism contributes to our economy and societies in many ways: creating employment, boosting European territorial development, and promoting cultural exchange between European citizens.
In proposing a planning framework and practical measures to promote tourism, the Commission is recognising its importance and tackling a number of problems facing the European tourist sector, caused, in particular by increased international competition.
I believe there is only one way to combat this competition: quality.
I am convinced that the Commission must be guided by this imperative need for quality in the field of tourism. That is why, for example, I drafted proposals in favour of vocational training in the tourist industry, in order to develop skills in this important employment sector.
I am sorry, however, that the Commission proposal is not more ambitious. I would like to see a commitment to reducing the VAT rate for services in the restaurant sector and possibly other tourist sectors ...
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
I think Dante will turn over in his grave at hearing himself compared to Mr Fatuzzo, but thank you in any case, Mr President.
I have to say that I voted for the Gröner report on a new impetus for European youth, page 8 of which tells us that Mr Gröner is of the opinion that political parties should do their bit to involve young people too, in particular encouraging them to stand for political appointments at local, national and European level. I agree with this, Mr President, but there is one problem: how am I going to get young people to stand for the Pensioners' Party? That is the first question which springs to mind. The answer, Mr President, is that the Pensioners' Party has a section called 'Young people for pensioners', and it has a great many young members on its books and in the assemblies where it has been elected. Thank you for allowing me to make this point, which I could not omit to do on this occasion.
The motion for a resolution by the Committee on Culture, Youth, Education, the Media and Sport contains a number of fine proposals. However, whether or not it will have any degree of success in transforming the bleak future facing young people throughout Europe, as expressed either in their indifference towards the process of European integration or in the protests staged by its more progressive sections during European Council summits, is debatable. This sort of transformation cannot be based simply on specific, fragmented measures; it requires a sea change in Community policies: we need to ditch budgetary prudence in favour of employment, we need to ditch privatisation and support state education, we need to ditch the policy of persecution and introduce a support framework for young people in a spiral of drug and alcohol dependency and we need to ditch the idea of fortress Europe and start integrating immigrants' children.
. (PT) The rapporteur's analysis of the White Paper is to be welcomed, although it makes some controversial and unnecessary proposals. Nevertheless, the report highlights various important aspects of the process, specifically where it states that the White Paper does not meet the expectations created by the consultations that were held in terms of either quality or quantity since, despite the organisations participating in the consultation process complaining about the proposals that were not included and even those that were considered and which can be found in Annex 1, these were not included in the White Paper. Examples of these are issues relating to education and employment.
Furthermore, the White Paper twists the opinions of young people to say the opposite of what was meant. An example of this is the use of the expression 'the capacity for adaptation' of young people to a complex
. (PT) Our view of the White Paper presented by the European Commission on 'a new impetus for European Youth' is that we largely agree with the criticism of our colleagues in the Committee on Culture, Youth, Education, the Media and Sport who condemned the Commission for having initiated the consultation process with pre-established ideas and for conducting the process in a way designed to guarantee that these ideas were accepted. Furthermore, we also consider it crucial to ensure that, in future, greater attention is paid to the needs and interests of young people across the board in the various policies of the Union. Lastly, we also regret the absence in the appropriate chapter of the White Paper of an explicit reference to the numerous Community programmes - from the Structural Funds to programmes such as Urban, Equal or even Meda - which have for a long time been pivotal instruments of Community policies and in which we must increasingly promote a sufficient number of projects that will benefit young people. We are therefore very happy to support the report by Mrs Gröner.
. I fully endorse this report, which calls for a revitalisation of European youth policy. Whilst young people have not been entirely marginalised in the project of European integration, there has not been enough sustained emphasis on their importance for the future of Europe. Indeed, the future of European integration depends upon the interest and support of the next generation, and since war is not at the forefront of young people's minds - and will no longer act as a catalyst for integration - it is vital that we include them now.
A stronger European youth policy can help to bolster and reinforce measures taken at national level to deal with universal problems such as drugs and alcohol. Finally, since all Member States face the lamentable situation of increasing voter apathy - particularly amongst the young - the call for more young political engagement is most welcome. It is more useful to look for a pan-EU solution to this problem than for Member States to seek a solution individually.
Mr President, I do not think there is any harm in making people smile while explaining the reasons for one's vote. I voted for the report which proposes to appoint Mr Lucas Papademos Vice-President of the European Central Bank. Why did I vote for the report, Mr President? Well, I had another dream last night. I dreamt that I was invited to lunch at Lucas Papademos' house - in Athens, of course - and that he let me take a bathe with him in his swimming pool, but the pool contained euro coins, not water. Like Uncle Scrooge, he was swimming in euro coins, and he said to me: 'My dream is that all the candidate countries will adopt the euro immediately: indeed, the whole world should adopt the euro.' So, Mr President, what better candidate could there be than Lucas Papademos? Moreover, when I woke up, I found that my pockets were full of euros because I had gone swimming with all my clothes on, being too embarrassed to take my clothes off among the euro coins.
Mr Fatuzzo, last night I, too, had a dream. I dreamt that Parliament eventually got to decide on a change to its Rules of Procedure.
. (FR) I abstained from voting on the appointment of Mr Papademos as Vice-President of the European Central Bank, both out of a desire not to be directly involved in the implementation of the euro, but also because of certain statements made by the candidate during his hearing.
Several times, he evoked the principle of accountability to which the ECB is supposed to adhere, as if it were a given fact. I would like to emphasise that this principle does not exist, as accountability normally goes hand in hand with penalties. In fact, the ECB is bound merely by the obligation to report to the European Parliament. What is more, these reports are not even transparent, as we do not know how the Governors voted in the ECB Governing Council.
Secondly, Mr Papademos confirmed that the ECB was considering modifying voting modalities in the Governing Council, which could have been anticipated from the draft Treaty of Nice. In particular, we appear to be moving towards abandoning equality in governors' votes, a rule which was made much of originally but which, in practice, has had many negative repercussions on decisions, particularly with regard to interest rates. Another Maastricht illusion bites the dust!
Mr President, as you see, people are starting to copy Mr Fatuzzo's explanations of vote. I am pleased that they are following my example because they are calling for the European Parliament to have a single seat: not a seat in Brussels, one in Strasbourg and one in Luxembourg but a single seat. I support that demand, Mr President, and I put this question to you: what costs more, the few minutes Mr Fatuzzo spends delivering explanations of vote or having three seats for the European Parliament
with three buildings, and three offices for each Member and each employee. If we succeed in having a single seat for the European Parliament, I would be willing to stop delivering explanations of vote in celebration of the major saving made. That is where the saving needs to be made, not on Mr Fatuzzo's minute-long speeches.
Mr President, I believe we are here to discuss serious matters, not to make jokes. We have voted for the Parliamentary budget estimate at a time when Parliament has also asked to know the cost of the three seats, in a report which we adopted last month and sent to the European Convention on the Future of Europe.
We feel that this vote is important and that, by voting for the Stenmarck report, we are highlighting what President Chirac would call the preposterous situation of our working methods: three seats and a tremendous waste of public money. That is why a group of MEPs now want to mark this vote by delivering explanations of vote, in the hope that their message will reach the Convention, whose eminent representatives are indeed sitting right here in this venue. The message is this: give us one workplace, a single seat in Brussels.
Mr President, I too have voted in favour of the Stenmarck report, despite the fact that next year, a large proportion of the costs will once again be spent on buildings in Luxembourg, Brussels and Strasbourg. If the awful developments in the Netherlands over the past few weeks have taught us anything, it is that there is an enormous chasm between the citizens and their elected representatives. This does not only apply to the Netherlands, but also to France, for example. The European Parliament's travelling circus is one of the symbols of waste and power politics to which citizens are opposed. Let us indeed persuade the Convention to call for an end to this mad situation. The European Parliament can organise its work more cheaply and more effectively by meeting in one place. This would send a strong message to the European citizens that we are taking their concerns seriously. This building could become a European university. I suggest we call it the Fatuzzo University.
Mr President, you mentioned a change to the Rules of Procedure in your response to Mr Fatuzzo. I would remind you that the role of court jester is an essential one! The parliamentary jester probably plays the same role, and perhaps we would be better off listening to him entertaining us rather than obsessing over matters of seats, which fuels populism more than you think.
Mr President, I too have voted in favour of the Stenmarck report. This report makes it abundantly clear that more than one third of our budget disappears into the ridiculous travelling circus between the three chairs of the European Parliament. The costs, however, are not only financial. Needless to say, it is a total nightmare from an organisational point of view too. The French Government has decided that Air France should not operate any direct flights between Amsterdam and Strasbourg, so to get here is a disaster on its own. It is apparently possible to build a TGV to Disneyland but not to Strasbourg. The biggest problem with the travelling circus, however, is political. As Parliament, we must monitor the Commission and the Council, but they are based in Brussels. This simply undermines our political credibility, and we must settle this matter as an absolute priority. Needless to say, we should try to do this before the enlargement, for then we will still be able to give the French something else by way of compensation. I am prepared to strike a good deal on this. The Convention should now make this a priority, so that this ridiculous travelling circus is done away with.
Mr President, I too voted in favour of Mr Stenmarck's report, which is very sound and makes clear the costs of all this taking to the road. We must highlight this issue and discuss it in the Convention and in this House.
I visit schools every week and, every time without exception, I am asked the question: why do you persist in moving between Brussels and Strasbourg? They know nothing about the EU, they perhaps do not know who President Prodi is, but they know that we move between Brussels and Strasbourg, and they think that that is insane. So do I.
We make ourselves a laughing-stock. We are like a travelling theatre company. Because we operate in different places, the Council and others can say that, yes, it is a travelling Parliament and does not have very much influence. The cost is enormous. The waste of resources for ourselves as MEPs is also considerable, and there are always problems in getting here, what with cancelled and delayed planes etc.
We need to make this beautiful building into something permanent. A Fatuzzo institute is a really excellent idea. It must have a significantly more important function than at present, however, so that, in the future, we can put our energies into the important political issues and not into travelling between Parliament's two cities.
Mr President, I believe that, as my fellow Members, Mrs van der Laan and Mrs Malmström, have quite rightly said, this matter is, of course, eminently political. I have been an advocate of Strasbourg for many years, along with my radical colleagues, but I feel that the deterioration in transport links and a number of services now makes it impossible to support Strasbourg. It is a question of political dignity. Obviously, changes need to be made. The plenary Chamber in Brussels, which certainly looks more like a Supreme Soviet than a Parliament, will have to be taken down. We will also, however, have to take action with regard to the Parliamentary calendar for the coming year. The Brussels part-sessions must be given real dignity. We must ensure that they are of the same standard as our part-sessions here in Strasbourg. We must therefore at least double the length of the part-sessions, and we shall make every endeavour to ensure that that happens during the next session.
Mr President, ladies and gentlemen, irrespective of the vote we have each cast regarding this report, I feel that clarification is necessary, for there are very many - maybe not all but certainly very many - Members who are burdened by this fact of having three seats and particularly by the way our work is carried out alternately in Brussels and Strasbourg. There are problems of huge administrative costs, there are staffing costs which must not be underestimated, the level of organisation has fallen, which means disorganisation, and procedures are lengthy to administer; then there is concern, the result, in some cases, of anger and disappointment, on the part of the citizens when they are informed of this situation. These, therefore, are the reasons for our - differing but united - votes on the issue.
Mr President, I too voted in favour of the Stenmark report and would like to add that we all know that the costs of enlargement cannot at present be estimated, but that we have to take care that they do not exceed their limits, as the European public will take an unsympathetic view. That means that we must make savings. We often, and passionately, discuss the costs of translation, which are high and likely to rise in future. We should instead be working towards being able to reduce the costs of a seat for Parliament. The public does not understand how we can presume to say that we can solve Europe's problems when we are unable to agree on a location.
Mr President, before the Members of the European Parliament and the citizens who, in order to be able to work properly and express their opinions, are raising an issue concerning the European Parliament and the fact that a third of the budget is being used to maintain a circus which is of no use to anyone, this is being held up as an example of populism. It is precisely those people who do not want to respond to this criticism and who do not want to see the taxes paid during the years of Realpolitik called into question, who have pulled the wool over the eyes of their own countries and unwittingly promoted the cause of those who have constantly upheld these causes even though they have been met with silence every time; we, however, feel that this can be, that it is a practical political initiative which is in the interests of all the citizens.
Mr President, I too voted for the Stenmarck report, which - as a number of other Members have already pointed out - reveals the costs of an absurd situation. I feel that it is impossible to explain to any European citizen now - not 20 or 40 or 50 years ago - why we still have two seats. This is an irrational, idiotic situation, not just from the financial point of view but also in terms of the practical organisation of Parliament's work. I believe that Parliament must issue a clear signal, and one way to do this, as Mr Dupuis pointed out, is by starting to increase the size of the Brussels part-sessions, calling for a situation that no longer has any sense to be eliminated and for the European Parliament to make sense outside this House too, in other words to be a Parliament with a single seat.
Mr President, ladies and gentlemen, Parliament's seat and meeting place on historic ground here in Strasbourg is certainly significant. I do think, though, that this historical significance, by reason of which this long fought-over plot was sought out in the first place, gives us another task for the future: to enable Europe's citizens to continue to understand what Europe is all about. Today, the man in the street asks us on various occasions why we cannot agree on a place to meet; this argument from history might well have been justified in the past, but cannot, I believe, have any validity in the future. I believe it will be far more meaningful to make clear to people our desires for the future and the decisions we take about it here. It surely cannot be that we are, at one and the same time, deciding on packages of austerity measures while spending a third of this House's costs on travel.
Mr President, I am afraid that Mr Duhamel cannot tell the difference between what is populist and what is popular. If only the European citizens could be familiar with the issue and decide on this problem impacting on the European Parliament's budget, I feel that not even in France would there be even a tiny minority in favour of continuing with similar expenditure and the consequences - which have already been mentioned - for Parliament's work. It is not just a question of money: the dignity of Parliament, of its work, of its organisation and of its individual Members depends on it too. I therefore thank the Members who have been willing to stay behind a little longer to talk about this matter. In actual fact, I believe that Parliament must shoulder the responsibility for making these decisions, maybe even initiating an open debate with the Council, and that it must be prepared to take the matter to the Court of Justice as a practical display of its unwillingness to continue to travel between three different seats.
I find the budget laid aside for the nonsensical tracking backwards and forwards from Brussels to Strasbourg almost impossible to support. There is no reason for such absurd peregrinations on political or economic, organisational or geographical grounds. It leads to inefficiency and waste.
Unfortunately too many of the public believe this nonsense is a decision of Parliament and are not aware it is the product of the unholy deal done for the worst of all reasons at Edinburgh in 1992 under the presidency of John Major. Britain got a declaration on subsidiarity, an opt-out on the social chapter, thankfully overturned by the Labour victory in 1997. Germany got the recognition of Croatia and former Yugoslavia and, in consequence, a series of interlocking civil wars the results of which colour European history still today, and hence the perpetuation of an absurdity in Strasbourg we all hoped would finally end.
We are now left stranded in Strasbourg until Parliament finds the political will to exert its own best interests and remove itself to Brussels with the odd symbolic sojourn in Strasbourg for formal occasions.
The next item is the Council and Commission statements on progress and perspectives in immigration and asylum policy. I am pleased to welcome Mr Rajoy Brey to introduce the debate on behalf of the Council. I am pleased he has taken the time to be here today for this delicate and sensitive question.
Mr President, ladies and gentlemen, Commissioner, I would firstly like to thank the European Parliament for giving me this opportunity to appear here to give my assessment of the progress we have made during the four and a half months of the Spanish Presidency of the Council of the European Union in what I believe to be one of the key areas of the European Union's Justice and Home Affairs policy; immigration and asylum.
The progressive development of a common immigration and asylum policy is an essential part of the area of freedom, security and justice we Europeans have proposed creating in accordance with the Treaty of Amsterdam.
This immigration and asylum policy must be based on a balanced and global approach. This global framework, in accordance with the Conclusions of the Tampere European Council, must be founded on four fundamental premises: the adequate management of migratory flows, the quest for fair treatment of third-country nationals, cooperation with countries of origin and the establishment of a European asylum system.
Making progress on these four guidelines was the inspiration behind the Spanish programme of objectives and priorities for the Presidency of the Council of the Union. All of this taking good account of the renewed impetus provided by the Laeken European Council of 14 and 16 December 2001, which put the emphasis on the necessary balance between the protection of refugees in accordance with the principles of the Geneva Convention of 1951, the legitimate aspiration for a better life and the Union and its Member States' capacity for receiving refugees. Furthermore, we have tried to prioritise those instruments which the Laeken Conclusions considered most urgent to adopt, such as the Global Action plan to combat illegal immigration.
In accordance with these ideas, I am going to try to organise my comments on the progress over these months in the field of asylum and immigration by dealing with what I believe must be the two main sources of inspiration for this policy: progress towards a European asylum system and the appropriate regulation of migratory flows, in accordance with the following premises: respect for legality, the fair treatment of third-country nationals, cooperation with States of origin and the fight against illegal immigration and human trafficking.
On the establishment of a common European asylum system, we have taken very important steps at these last two formal Councils of Justice and Home Affairs Ministers. I would like to highlight the directive establishing the minimum rules for the acceptance of asylum seekers in the Member States. This proposal intends to guarantee that asylum seekers arriving in our States enjoy a minimum level of rights essential to a dignified life, including housing, free movement, family regrouping, schooling and education for children, access to employment and professional training.
The Council, following its meeting of 25 April, has achieved a general political orientation on the text of the directive and now we must study the proposals contained in Parliament's opinion and establish the position of the fifteen States with regard to the contents of the opinion.
In this same field of asylum, I would like to concentrate on another legislative instrument, which we approved on 28 February and which seems to me to be extremely important: the Council Regulation establishing certain rules for the implementation of Regulation No 2725/2000 on the creation of the "Eurodac" system.
Having created the Eurodac system in December 2000, implementation rules became necessary to establish the procedures for identifying asylum seekers by means of an electronic comparison of their fingerprints. This will facilitate the application of the Dublin Convention which, as you well know, determines the Member State responsible for the examination of asylum applications.
In the second section of my speech on the progress made so far during the six months of our Presidency, I am going to focus on the key elements of our immigration policy, which is governed by the central idea of the appropriate management of migratory flows, which includes both the idea of legally regulating those flows in accordance with the fair treatment of third-country nationals, and combating clandestine immigration, in particular human trafficking, governed by the idea of cooperation with countries of origin.
In this respect, we have tried to make progress with the gradual unification of our visa systems. To this end, at the General Affairs Council on 18 February, both regulations were approved, establishing a uniform model for visas and a uniform model for the form for issuing a visa granted by Member States to holders of a travel document not recognised by the Member State issuing that form. At the last Justice and Home Affairs Council of 24 April, we supplemented these rules with the Council Decision approving a uniform model for visa applications.
Together with this unification, we have also achieved a general approach for the Regulation establishing a uniform model residence permit for third-country nationals. Amongst other advantages, this regulation will help in the recognition of documents by police border control authorities, which will benefit their holders and will help with better detection of false documents.
Secondly, in order to financially support certain actions proposed by the Member States aimed at promoting cooperation and coordination between national administrations and the transparent application of Community legislation, in the fields of immigration, asylum and borders, at the last Council in April all the Member States reached a general agreement for the approval of the ARGO Programme, which will be in force for five years and will receive EUR 25 million.
Thirdly, there is no doubt that the appropriate management of flows requires the adoption of effective measures to combat clandestine immigration, in particular human trafficking. In this respect, the Conclusions of the Laeken European Council urged the approval of a Global Plan, which we were able to discuss at the informal meeting of Ministers in Santiago de Compostela and which we formally adopted at our meeting of Ministers on 28 February.
Very much inspired by the Commission Communication of November 2001, the Plan is designed to be a programming guide, which will help with the planning of actions which we can start to implement in order to effectively combat the phenomenon of illegal immigration. Allow me to briefly explain the main actions and measures included in this Plan.
Firstly, visa policy; secondly, the promotion of the exchange and analysis of information relating to the problem of illegal immigration; thirdly, the plan deals with a series of measures prior to the crossing of borders; fourthly, the plan focuses on improving the quality and efficiency of border controls; fifthly, another aspect dealt with by the plan are the policies of readmission and repatriation; sixthly, the operative role of Europol in the fight against human trafficking will be increased; and finally the Plan includes many repressive measures to combat these crimes.
It is now a question of making progress with the necessary protection and assistance for victims, the fight against illegal contracting by employers, the confiscation of the proceeds from this trafficking and of the means of transport used, and to make it obligatory for transporters to meet the costs of the repatriation of foreigners who do not meet the requirements for legal entry.
This plan has borne fruit, ladies and gentlemen. Thus, at the Justice and Home Affairs Council following its approval, we adopted certain measures in compliance with it. Likewise, the Council Conclusions on illegal immigration and human trafficking by sea. These Conclusions seek an integral response by the European Union to the massive arrival of immigrants by sea, on the basis of the notion that migratory issues must have a prominent place in the EU's external relations. In my opinion, this is a fundamental issue which we must be very conscious of and, above all, we must act accordingly and as quickly as possible. I repeat, migratory issues must have a prominent place in the EU's external relations.
Turning more directly to Justice and Home Affairs issues, we are going to prioritise measures such as the carrying out of a study to improve the control of sea borders, prevention, and the adoption of operative measures, in particular the exchange of information, which is already yielding very good results, and we are going to strongly urge States of origin and transit States to combat human trafficking and readmit illegal immigrants who leave their territory, amongst other things.
Secondly, as our Heads of State and Government requested in Laeken, we have gone ahead with the determination of a list of third countries with which we must negotiate new readmission agreements, setting the general criteria for that determination.
During April we have also carried out a risk assessment operation in the main airports of the European Union, known as the RÍO operation, whose results, which I presented during the Council held on 25 April, will allow us to improve the cooperation between the border control authorities of the Member States and Europol, and also to ascertain the methods, routes and other procedures employed for the clandestine introduction of immigrants into European Union territory.
Also with a view to this type of cooperation, during this six-month period, the Strategic Committee on Immigration, Borders and Asylum has met for the first time, with the participation of the Heads of the External Border Control Services. This meeting, which is to take place periodically every six months, has established a strategy for improving the operative cooperation of Member States in relation to the control of external borders, in aspects such as risk assessment systems, the situation of our sea borders, and specific training for our agents running border controls.
Furthermore, we have improved the mechanisms to resolve the situation of foreigners who do not fulfil, or who have ceased to fulfil, the conditions for entry or residence, by means of Conclusions on the obtaining of travel documents for the implementation of repatriations.
From another point of view, and as I suggested at the beginning of this speech, in order to manage migratory flows properly, it is essential to promote cooperation between the countries of origin, transit and destination. In recent months, we have intensified the Union's external relations in this area. I would very briefly like to mention the contacts we have held.
As a follow-up to the meeting of the Council of Justice and Home Affairs Ministers on 28 February, we held a meeting with the candidate countries during which we dealt, amongst other things, with the control of external borders. At this meeting, we communicated a catalogue of recommendations and best practices in relation to the control of external borders and admission and expulsion procedures within the Schengen area, which we had approved that same day.
Similarly, and for the first time within the Union, the fifteen Member States held a meeting with the Russian Justice and Home Affairs Ministers, during which we dealt, amongst other things, with the issue of migration, the management of borders and the readmission policy, and we also communicated to the Russian representatives the catalogue of recommendations I mentioned earlier.
Thirdly, at the Euro-Mediterranean Ministerial Conference in Valencia of 22 and 23 April, we dealt with cooperation in the field of the social integration of immigrants, migration and the movement of people, and to this end we approved a regional programme within the Valencia Action Plan. Furthermore, this Plan indicates the will of the parties to hold a Euro-Mediterranean Ministerial Conference focussing on the issue of migration and the social integration of immigrants during the second half of 2003.
Finally, I would like to mention in particular the Conference on Migration, held within the framework of the ASEM process, in Lanzarote, on 4 and 5 April. This initiative, which stemmed from the Summit of ASEM Heads of State in Peking in October 2000, has served to lay the foundations for dialogue and cooperation between both parts of the world on the general situation of immigration, the management of migratory flows and the fight against illegal immigration. As a result of this meeting, a Declaration was approved which stresses the need for cooperation between Europe and Asia in order to organise migratory flows in an integrated fashion and which specifies, amongst other aspects, the establishment of a network of national points of contact for continuing the dialogue and developing future actions.
So far my speech has focussed on the concrete results achieved over recent months. I would also like to stress the significant impetus which has been given by the various working groups to the different legislative instruments, in the field of both asylum and of immigration.
I can confirm that there has been considerable progress on the work on the proposed Council Regulation establishing the criteria and mechanisms for determining the Member State responsible for an asylum application, known as Dublin II, or the directive establishing minimum rules on the status of the refugee. In the same way and in accordance with the modified proposals on the minimum rules for the procedure for granting and withdrawing refugee status and on family regrouping, which the Commission presented on 30 April, we will promote the continuation of the work to move these issues forward.
As you will be aware, the Commission has recently presented the Green Paper on a Community policy of returning illegal residents and the communication on "Guidelines for the integrated management of external borders", and we will try to ensure that it is studied by the competent bodies of the Council.
Turning to the field of legal immigration, significant progress has been made on the discussion of a proposed directive regulating the status of non-EU long-term residents and the directive relating to the conditions for entry and residence for the purposes of employed and self-employed work. Under our Presidency a study has begun of a proposed directive on the issuing of short-term residency permits to victims of human trafficking who cooperate with the competent authorities.
Finally, within this section on progress made, I would like to refer to the promotion of European Union action plans with third countries. In particular, in relation to the dialogue with Morocco, there has been progress in the work of the 'Social Affairs and migrations' group, which held its second meeting on 12 March of this year in Rabat. I would also like to stress that the High-Level Group on Immigration and Asylum has agreed to send a mission of experts to Morocco to assess a border control programme.
I would like to end my speech by very briefly explaining our work perspectives until 30 June 2002. At the last sitting of the Council of Ministers on 13 and 14 June, the Spanish Presidency will deal with the issue of creating a Visa Database, with regard to which we have consulted the guidelines of the common system for the exchange of visa information. In June we intend to present for your approval draft Council Conclusions which will indicate to the Commission which aspects must be considered and examined in the viability study. This system will represent a further step in the implementation of the Global Plan against illegal immigration and human trafficking and will prevent the issuing of a visa by a consulate of one country of the Union when it has already been refused by another consulate of another Member State.
At the end of this month we expect the results to be presented of a viability study on European border policy which, under the auspices of Italy, is being developed by a working group which also includes representatives from Germany, Belgium, France and Spain.
We also intend to submit a proposal for a decision to the Council on the signing of the readmission agreement negotiated with Hong Kong and the draft negotiation mandate for the Commission in relation to an agreement of this type with the Ukraine.
Furthermore, if during these months sufficient progress is made on the proposed Regulation known as Dublin II, we will submit it for discussion at the final Council of our Presidency.
I would like to end by once again thanking the Commission and Commissioner Vitorino for the fundamental role they have played in these efforts, which would not have been possible without their help. I would also like to thank Parliament for its dedication and cooperation, which have given great impetus to the European Union's policy on immigration and asylum during the almost five months of the Spanish Presidency of the Council of the Union.
I believe that the assessment of results and perspectives is positive and I can confirm that we are fulfilling many of those objectives which were contained in our working programme and which I was able to present to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on 4 February.
Thank you very much, ladies and gentlemen, and, in particular, thank you very much, Mr President.
Mr President, there are all too many things I have to apologise for, and one of them is that I am not Commissioner Vitorino. I am standing in for him this afternoon - insofar as that is possible - because he is attending an important meeting in Canada.
I am pleased to have the opportunity to take part in this debate, firstly because we know, as politicians, how important and sensitive all these issues are and how they require honest, transparent and constructive debate and discussion. Secondly, because there is a close connection, as the Vice-President has just made clear, between external relations policy and immigration - both legal immigration and illegal trafficking in human beings - and related issues. Those were issues that we managed with strong leadership from the Spanish presidency to discuss at the recent meeting of the Mediterranean partners in Valencia, and I shall come back to them later. I was able to discuss these issues as well myself on a recent visit to the People's Republic of China.
The Commission very much welcomed the conclusions adopted at the Laeken European Council and especially the confirmation of its commitment to the policy guidelines and objectives defined in 1999 in the second semester at Tampere. The Commission supports the new impetus to reduce the backlog in the fields of immigration and asylum legislation defined in the scoreboard which was established to review progress on the creation of an area of "freedom, security and justice". We are delighted that the Spanish presidency has given a new dynamism to this process.
It is worthwhile recalling that the main proposals necessary for the implementation of Article 63 of the Treaty and the Tampere conclusions are already on the table. Therefore it is mainly up to the Council to speed up its work. The political agreement at the last Justice and Home Affairs Council on the proposal on laying down minimum standards for the reception of applicants for asylum in the Member States signified the start of much-needed movement in this direction. The Commission is once again grateful for the efforts of the Spanish presidency.
Negotiations are under way regarding two other legislative proposals on asylum, namely a Council Regulation on criteria and a mechanism for establishing responsibility for examining asylum applications to replace the Dublin Convention, as well as a Council directive on the qualification and status of persons as refugees or as beneficiaries of subsidiary protection. The Commission will also pursue the implementation of the Eurodac system as quickly as possible in the hope that Member States will soon make the necessary provisions to take part.
As for the other subjects under discussion, the Commission will continue to contribute to the follow-up and the outcome of all these debates. In that sense, we warmly welcomed the rapid adoption of the Action Plan on the fight against illegal migration and human trafficking, which was based on our communication. As promised, the Commission will swiftly take the necessary steps to ensure its implementation. The first initiatives have already been taken, as the Commission has adopted the Green Paper on a Community return policy on illegal residents. In view of the highly complex nature and sheer scale of this phenomenon, the primary aim of the Green Paper is to launch a debate and to sound out all the interested parties. The Commission has also recently launched a communication on the integrated management of the European Union's external borders. This issue will be considered on a Community-wide basis rather than as a set of national systems and will, I very much hope, map out the route to the longer-term objective of setting up a European corps of border guards or police.
Furthermore, following the Laeken invitation, the Commission tabled a new amended proposal on family reunification on 2 May in order to make it easier to find a consensus on this extremely sensitive issue. As also requested by the Laeken Summit, the Commission will also shortly bring forward an amended proposal for a Council directive on minimum standards on procedures for granting and withdrawing refugee status.
Furthermore, the Commission supported the willingness expressed in Laeken to better integrate migration policy with the external policy of the Union. It would therefore welcome any initiative aimed at giving a new perspective to the High Level Working group on Asylum and Immigration that was created by the Council in 1999. Its mandate merits an update so that it is brought into line with the current situation. The Commission intends to present a proposal of programme cooperation with third countries before the end of the year. It will be based on the experience gleaned from the implementation of the new budgetary instrument created by the European Parliament.
I just want to say how much importance both António Vitorino and I attach to this particular issue: the relationship between the subjects we are debating this afternoon and external policy. There is plainly an intimate connection between our success, for example, in promoting sustainable development and demographic pressures. There is clearly an important role for us to play in helping other countries to deal with illegal trafficking in human beings, which is just as much a threat and, in some cases, a greater threat to them than it is to those richer countries which are the targets for those who traffic in human beings.
Over Easter I was in China and was able to take further the discussions that we had begun, thanks to the initiative taken by Zhu Rongji on how we can assist to develop programmes in China, which will make it less likely that people will put themselves into the hands of those who seek to move other human beings around the world, sometimes with fatal consequences, as we saw at Dover a couple of years ago.
We have been very impressed by the positive way in which the Chinese authorities, led, I repeat by Mr Zhu Rongji, have responded to our own ideas, and I hope that we will have in place shortly some viable programmes in areas such as information and training, which will help to deal with a very serious problem for China and for us as well. This is, of course, a model for what we want to do in other places.
In the field of re-admission, the Commission is about to finalise an agreement with Sri Lanka. This is the second agreement at Community level of this kind, the first one, I am delighted to say, having being concluded with Hong Kong. The Commission will continue its efforts to achieve the other agreements for which it has the mandate to negotiate and will table the necessary proposals to extend this approach in as coherent a manner as possible.
Finally, in line with its communications concerning the introduction of open methods of coordination both for immigration and asylum, the Commission will shortly propose the implementation of a European system of information exchange on migration, asylum and countries of origin, as called for by the European Council. The new action plan on statistics requested by the Council in May of last year, the development of the activities of a virtual European Observatory on migration and the take-over of the Council committee on exchange of information activities by the Commission will all be developed.
With regard to the extremely important question of the integration of migrants, the Commission wants to complement the instruments which have been developed in the fight against discrimination and racism with some new specific initiatives in this field. This is an exceptionally important area for us and we should not have needed recent electoral manifestations in order to convince us of the importance of this subject.
Once again, I want to thank Parliament for allowing me to fill in for my colleague. I say, as a fellow Commissioner, that all of us in the Commission are very well aware of the enormous importance of this subject politically, and I am certainly aware of its enormous importance in the discharge of my principal responsibilities in the area of external relations.
Mr President, there is no question that the most developed countries have an inescapable obligation to show solidarity in relation to immigration. It is also an essential instrument in combating poverty and the social imbalances in the world and, furthermore - and this must be stated clearly - it is necessary to the maintenance of growth and prosperity in our countries.
However, it is the case that migratory flows towards the European Union have increased dramatically in recent times and our capacity for reception is not unlimited. So much so that it is no exaggeration to say, as the Council has pointed out, that proper management of immigration is Europe's greatest challenge today.
We must ensure that the immigrants we can receive are protected by and subject to the law, that they assume the rights and obligations that implies and that they fully integrate into the society receiving them and share the values on which that society is based with the other citizens. It is proven that illegality leads to marginalisation. We must therefore prioritise the fight against the illegal trafficking in human beings, that is, against organised crime and mafias, in close cooperation with the third countries of origin and transit, and we must demand greater commitments from some of them. I would ask the Commission to produce and present a report to this House on this issue, because the desire to reach readmission agreements is essential in this field.
I agree with Commissioner Vitorino that there is a link between foreign policy and immigration policy. Both the Spanish Presidency and the Commission are promoting greater cooperation in police and diplomatic areas, including, of course, the visa policy, which I believe - and Commissioner Patten will surely agree with me - can perfectly well fall within the framework of the work to create a common European diplomatic corps.
We must also consider economic aid for specific cases such as the Canary Islands, for example, where there is a shortage of reception centres to deal properly with the flood of refugees and immigrants who find themselves in an illegal situation.
Finally, Mr President, I believe it is time to leave behind demagoguery and irresponsible statements. My group believes - and I propose - that the time has come for a great European pact on immigration which excludes this issue from party political confrontation.
Mr President, in relation to the words of Mr Galeote, I would like to say that this morning I ate my breakfast with certain comments by the President of the European Council, in which he says that the European Socialists are guilty of promoting, through their policies, the emergence in Europe of extremist and radical movements and that, in contrast, the President of the Spanish Government and the Council expresses his desire to toughen the immigration policy.
For a moment I thought this morning that Mr Rajoy would come here to communicate the good news of a new immigration policy which - according to Mr Aznar - was going to counterbalance these errors of European Socialism which have led to the emergence of the extreme right. I am delighted to see that this is not the case, that you have settled for an explanation of the conclusions of the Tampere European Council, the main approach of the European Council's proposals over recent months. I am delighted about this and I am therefore only going to speak about this field.
I believe that we also have differing points of view on this, Minister. As Mr Patten has said, we have on the table a legislative working programme - but not only that - presented by the Commission following the Tampere conclusions. Two and a half years after that Council there has been little progress. You have mentioned some progress and I will return to that.
This has an impact on both the content and on interinstitutional relations. I am referring to cooperation with Parliament. I must say, Minister, that we are perplexed by situations such as the one created by the approval in the Council of the proposal on admission conditions for asylum seekers. We are perplexed because you tell us that you are going to look at what Parliament's proposals are. I must tell you that they are proposals on a first draft which bears no relation to the one adopted and it will be difficult for us to go on working like this.
We have the same problem with the common rules on entry for residence, the body of rights for third-country citizens. For us, all of this takes the form of concrete proposed directives the results of which we have not seen during these years following Tampere. You tell me that there have been results. I would like to ask you what they are.
The fight against illegal immigration is a part of this immigration policy which is yet to become a common European policy, but I believe that it would be much more effective if it were part of a genuine common structure of immigration policies. I am in favour of it, but I am also in favour of an immigration policy which is better suited to the needs of the labour market, because otherwise, Minister, this lack of suitability will lead to irregular contracts, or rather a lack of contracts, and I believe that this is the worst of the 'lamada' effects.
Finally, and in line with the working plan proposed by the Commission and which the Council should adopt, I would like to ask the following four questions: What does the Council think of Mr Prodi's proposal with regard to border police? What does the Council think about the Green Paper on repatriation? Can you give us a timetable for the implementation of the Tampere proposals? What does the Council think of their content given the way they have been presented by the Commission?
Mr President, the timeliness of this debate is beyond dispute. The recent rise of anti-immigrant sentiment in France and the Netherlands shows what happens when governments fail to respond to the challenge of immigration. We know that, quite apart from the valuable contribution which immigrants bring to our societies in terms of increased cultural diversity, there are sound economic reasons for a policy of managed immigration, such as meeting labour shortages and funding our creaking pension systems. Indeed, our prosperity will depend on immigration. The question therefore is: what policy should we adopt to make immigration politically acceptable?
What we must not do, as too many socialist governments have done, is to bury our heads in the sand and refuse to address the challenge. It is in large part the failure of EU governments to police our borders, to tackle discrimination and xenophobia, and to integrate immigrants harmoniously into our societies that has led to this impasse. No wonder public concern continues to grow.
The Liberal Democrat approach would be to open the front door a little, by providing legal avenues for immigration, in order better to close the back door to illegal immigration. This approach has been successfully pioneered by the Canadian Government, and is reflected in the European Commission's proposals for a common immigration policy. It is one we would do well to consider.
A policy of managed legal immigration, co-ordinated among Member States, does not mean a free-for-all. Incentives to immigrants to settle more evenly across their host countries would help. A policy which balances rights and duties, so that those newly arriving understand that they can work in their host country and enjoy free movement in the Union and other benefits of EU citizenship, would be helpful too. But they must also understand the need to make an effort to integrate and to live by the rules of the society they join. It is nonsensical political correctness to dismiss any requirement that immigrants should learn the language of their host country. Moreover, proper support for integration must be provided and we must combat discrimination and racism wherever it is found. In this regard, I would pay tribute to the work of the European Union Monitoring Centre on Racism and Xenophobia, and I commend to political parties the Charter of Political Parties for a non-racist society.
We also need to invest more in our justice systems and the enforcement of legal judgments - we can only expect immigrants to respect core values if we too ensure that these values are respected fully by existing society.
A policy of managed immigration requires tough action to control the Union's external borders and I therefore congratulate the Commission for its initiative on a common border guard corps. We also need to do more to help the poor and dispossessed, as the Commissioner said, in their countries of origin, so that they do not have to resort in desperation to criminal gangs of people-smugglers. Most people do not want to up sticks and move elsewhere, so helping to relieve the pressure of illegal immigration is yet another argument, if one were needed, for promoting global free trade and making progress towards the UN target of 0.7% of GDP for development aid.
As far as asylum policy is concerned, here again the Liberal Democrat Group is broadly supportive of the Commission's proposals and often sceptical of actions proposed in Council.
In conclusion, we believe that there is both a moral and an economic case for managed immigration and a humanitarian approach to asylum. We in the ELDR Group will support the Commission in its efforts to move the Union towards the common policies foreseen in the Amsterdam Treaty. For in the words of that great Liberal J.K. Galbraith: "Migration is the oldest action against poverty. What is the perversity in the human soul that causes people to resist so obvious a good?".
Mr President, I agree with much of what Mr Watson has just said, even if I do not share his belief in the power of free trade to help solve these ills. I welcome some of the statements this afternoon and particularly the attendance of Commissioner Patten. For too long, we have seen these issues purely as a question of law and order, rather than international and economic relations. Migration is a development issue, as the Swedish government has demonstrated by the way in which it organises its ministries.
My group is fine with the idea of a common asylum and a common immigration policy if it is going to be of a higher standard than that which we currently have. I have yet to be convinced that this is going to be the case.
We have heard a lot this afternoon about the need to control borders, but maybe not quite so much about why people are so desperate to cross them. For some, it is a freely made choice - that is as it should be, and part of what it is we are trying to create with the idea of free movement within the European Union. Others, of course, come through force of circumstance because they see no future and no economic possibilities for themselves. We have to remember that the remittances from such people often outweigh the aid which our governments give.
I think that the European Union also has a duty to examine its own policies, to see where these act as factors which actually encourage people to feel forced to migrate. It is a good time to examine this in the run-up to the Johannesburg summit on sustainable development. We need to look at sustainable development and the way in which we give economic possibilities to all.
I was recently amazed to meet somebody from a Romanian embassy, who told me that the environmental clear-up for her country was important, but would have to be done after they had seen to the security of their borders because those were the priorities they were faced with. The other issue which we really need to look at is how we create an immigration policy - allowing people of all skill levels to enter, which is what business tells us we need - as well as looking at legal routes to asylum.
Mr President, in many of our countries, we are now seeing a shift to the right and growing xenophobia. I previously understood that, in Mr Watson's view, this was due to an unwillingness to tackle this evil at root. I believe, however, that we need to be alert to another aspect of the matter, namely to the fact that the xenophobic parties - for example, in my own country - are strongest where there are fewest foreigners and weakest in those areas where there are most foreigners. I believe we must also see xenophobia as a symptom of other things, namely the fact that fear in itself is often more powerful than the object of fear and the fact that the background to a great deal of all this is a powerlessness that stems from social exclusion, which is also a consequence of increased competition.
Before we began the debate in this House, I had just visited the UNHCR's web site to see what the situation was, and, unfortunately, it had not of course changed for the better. There are still more than 21 million refugees who, as such, come under the responsibility of the UNHCR, and there is a corresponding number of internally displaced people who are refugees within their own countries. That of course says something about the enormous need there is for action to be taken. We also need to devise a common policy and to take measures jointly. It would be useful however if, before we begin, we were to agree upon what heading we were to act under. Is the aim to reduce the number of refugees for whom the UNHCR, with its scarce resources, is responsible, or is it to reduce the number of refugees who reach, or pass through, the gates of the EU?
I should like to thank the Spanish Presidency for its report, because things are of course happening along the way. Matters are proceeding slowly and, in my view, too slowly where a number of the issues are concerned. It is not completely clear, however, under what heading the work is being done. Unfortunately, I have to say that the heading under which the Danish Presidency will be acting when it takes over shortly is crystal clear. The Danish Minister for Europe states very clearly that the purpose of a common policy for the EU is to stem the tide. There is, of course, a logic here, and the desire for tighter control, increased border surveillance, more of Eurodac and more of Dublin makes sense in this context. None of these measures make sense, however, if all that is relevant is the second project, aimed at reducing the total overall number of refugees.
No one can be in favour of the Mafia's earning money from human trafficking, and no one can be in favour of an activity that results in the death of innocent Chinese in Dover or anywhere else, for that was not of course a unique event. Bodies are washed up on the coasts of Europe every day as a result of completely unscrupulous Mafia methods. When, however, we ourselves are involved in criminalising anyone who helps refugees and when we also criminalise those acting from good, heartfelt Christian or other religious motives or for humanitarian reasons, then we are directly implicated in supporting the Mafia in this project of theirs. When we do that, we are cramming poor people's money directly into the pockets of the Mafia. When our response to the 21 million refugees is higher walls around ourselves, then we are stuffing poor people's money into the pockets of those who should have enough money as it is.
It is important to combine our efforts, but we cannot shut out the surrounding world, no matter how high the walls we build. We are therefore concerned here with the sharing of responsibility, more aid for crisis prevention, improved aid to developing countries - and, on that issue, I should be very interested to know if the Danish Liberals support the Group of the European Liberal, Democrat and Reform Party - more support for the UNHCR's work and greater courage on the part of European politicians in resisting populism and xenophobia.
Mr President, there is an urgent need for an effective European initiative to distinguish between the right to asylum of those fleeing situations of physical oppression and immigration with a view to seeking better economic conditions, for a European project that will prevent ad hoc solutions being proposed from country to country.
The case of the 13 Palestinians released from the Church of the Nativity and the Italian Government's proposal to treat the solution of transferring them to Europe as a European matter is evidence, at last, of the intention to give the Union a role in issues which have hitherto been left to the Member States to resolve.
It is impossible to deny that a biblical exodus towards the Union countries is taking place. What might have seemed scenes from dramatic films until a few years ago are now images we see daily in the media: ramshackle old lighters, disused barges, sailing boats from the time of Sandokan the pirate and overflowing dinghies bring hundreds upon hundreds of despairing people to our shores who have often spent copious amounts of money to get that far and are subjected to days and days of deprivation and hardship. Many of them, men, women and children, die during the journey or are thrown into the sea by their captains, as happened along the coasts of Sicily and Puglia. And we are still wondering whether there is a need for legislation preventing illegal immigration. Without rules there is no freedom, and without freedom there is no progress and no dignity of life.
Europe is behind schedule in its implementation of the third pillar and it has thus far proved incapable of adopting a single political and legislative position, nor can it hide behind the Convention in the hope that it will be able to find quick solutions.
Problems there are, and we are quite aware of and support the efforts being made by the Spanish Presidency. A European corps of border police must be created as soon as possible, working cooperatively on land and at sea; it is right for there to be a database for entry visas but it is also right that every country should have a responsibility to identify all the people who do not cross its borders legally or who are not in possession of valid identity documents, using digital fingerprinting, amongst other techniques.
We must distinguish between the regular immigrants who have been living in our countries for years and those who enter them illegally, often without a real excuse, who are serving, sometimes even unwittingly, the purposes of certain criminal groups. Moreover, we must address the situation resolutely and take political action against those countries which are guilty of allowing immigration to continue as well as those countries in which there is a type of political system which places the lives and physical health of their citizens in danger.
The European Union must review its trade agreements with countries which fail to respect human dignity. We must all take up arms daily in a relentless political battle against international criminal groups - which raise funds by trafficking human beings.
(Applause from the public galleries)
I would remind our visitors in the public gallery that it is not the custom in the House to respond in that manner to speeches.
Mr President, what is progress, and what are the perspectives in the Council's report that we are talking about? If that question were to be encountered with no preparation other than sincere humanitarian sentiment, it might be naively imagined that political efforts should be aimed at deterring and preventing the persecution and political oppression that give rise to the asylum problem, as well as at distributing both wealth and political influence or, in short, democratising the prosperity of the world which is at present concentrated in a few dominant centres, including the EU, that function as oases in a world of social, economic and political misery. That, however, is not the Council's perspective. On the contrary, because development of the EU's political and economic power - which necessarily takes place at the expense of the surrounding world - always is, always has been and always will be, politically speaking, the overarching guiding principle of the European Union's policy. Nor do the perspective and the progress talked of by the Council consist of making every possible effort on behalf of asylum seekers and immigrants. It is not the interests of foreign immigrants, including those of our fellow human beings in distress, that we primarily have in mind. No, the concepts of making progress and adopting perspectives have far more limited meanings. The idea is that immigration policy should be of the greatest possible benefit to ourselves. It is a question of restricting the right of asylum as far as possible, as is stated in the phrase 'stem the tide of refugees'. It is about using our repressive systems to take measures against something called illegal immigration. This takes place in conjunction with a particularly well-developed legal imagination and by means of surveillance, fingerprinting, the Eurodac regulation, the free exchange of personal information and other measures bordering on the methods used by police states. In short, we are concerned here with developing and consolidating Fortress Europe.
Ironically, all these measures are described as progress. With cruel humour, we even bid these foreigners welcome in what we describe as an area of freedom, security and justice. As a Danish citizen, I am ashamed to have to acknowledge that my country is a pioneer of this whole short-sighted, callous and xenophobic immigration policy. Not only has Danish policy, which in actual fact prevents asylum seekers from being able to exercise their right of asylum, infected the other Member States. Right now, the Danish parliament is also debating a draft law which is striking in the way it clamps down on, for example, asylum procedure so that this can best be characterised as 'administrative harassment'. What is more, this is being done in cooperation with the xenophobic right-wing Danish People's Party. I have to admit that the prospects for further so-called progress under the Danish Presidency are frightening.
Madam President, today we are reiterating that illegal immigration must become a fundamental factor in the European Union's external relations, and we have heard many speeches in this Chamber vehemently condemning the danger represented by this phenomenon. We can therefore say that Pim Fortuyn's sacrifice may not have been in vain. I should like to say that if, as he says, 'Holland is full', so is Italy, so is Padania, so is Europe.
With regard to the proposals put forward, well then, the Spanish Presidency is talking about the creation of a European corps of border police, which no one could oppose, but it must be a corps equipped with adequate resources, the necessary rules and instruments to make its action effective. Digital fingerprinting is only the minimum requirement: of course, we need the necessary connections and the necessary cooperation to be in place.
On the subject of cooperation, I would like to further stress the responsibilities of a State such as Turkey: it is unthinkable that the famous carrette del mare (unseaworthy old tubs) which have already been mentioned should continue to set off from the harbours of that country, bearing hundreds if not thousands of illegal migrants carrying weapons and drugs to the southern coasts of Italy, for example, setting them down in the south so that they can spread up the country to Padania. Now, I feel that we should make very specific demands on that country, which is hoping to enter the European Union; we must demand very specific undertakings to genuinely block the activities of the mafioso groups involved in the international trafficking of migrants.
Madam President, Commissioner, Mr President-in-Office of the Council, migration is putting the European Union under increasing pressure. Networks of smugglers are making billions out of illegal immigrants and, at elections, the public shows its displeasure at EU immigration policy being far from ideally organised. We need Europe-wide strategies on immigration and asylum, and so I am pleased by the Spanish offensive, which I emphatically support.
Our expectation must be that speedy and reliable asylum procedures be rapidly implemented, in accordance with our decisions, that we decide on strategies for the deportation illegal immigrants and of those whose applications for asylum have been rejected, and that we make rules for the lawful economic migration of labour, which must be what the Member States require, and within the limits of their capacities and needs. I welcome the way in which decisive steps are being taken to combat illegal immigration, whether by the introduction of the 'Eurodac' system or by joint patrols of the external borders by a Eurocorps, doing the best job possible with the aid of satellites and radar. In addition, though, we do of course need help on the spot, in other words, measures to create stability and provide help in the countries of origin.
What we must firmly reject, however, is what assails our ears from Europe's left. At national level, arguments that we neither want nor need are served up in beer halls, whilst, at the European level, the left-wing clientele is kept happy with demands that the public neither understands nor supports, such as, recently, for all applicants for asylum to have access to the labour market from day one on and to have freedom of movement right across the European Union, even though only 10% of them can acquire refugee status.
Thank God the Council and the Commission are supporting us, the Group of the European People's Party, in taking this sensible line on immigration and asylum policy. You on the Left - your policy is not accepted. Not only is it not accepted; if it is proceeded with, it will incite more Le Pens. That is something we do not want! That is something we do not need! So I rejoice at the Spanish Presidency's commitment and support Commissioner Vitorino's initiatives.
(Applause from the right)
Madam President, President-in-Office of the Council, Commissioner, almost three years on from the Tampere Council, which established a strategy for creating a European area of freedom, security and justice and laid the foundations for a work programme and a common policy in the field of immigration and asylum, we can now take stock of the progress made or not made and of the current state of affairs. I am afraid to say that the result is neither positive nor encouraging.
Implementing the Tampere conclusions, the Commission has indicated through a legislative programme the need to develop a proactive policy which recognises that the pressure from migration is going to continue and that ordered migration can bring benefits for Europe, for the migrants themselves and for their countries of origin.
The approach proposed by the Commission involves a comprehensive policy which addresses all the issues - economic, social, political and humanitarian - and provides for close cooperation between government actions and initiatives of the social partners, the associations and local and regional authorities. As we know and as you, President-in-Office, have pointed out, all this means working on five policies simultaneously: defining legal immigration channels, combating illegal immigration, equal treatment in line with the principles of non-discrimination against non-Community citizens and with integration policies, partnership with the countries of origin, and the establishment of a European asylum system. Despite this positive line taken by the Commission and the incorporation of Parliament's contributions, our progress is neither positive nor encouraging. I feel that the Council is largely responsible for all this for, on the one hand, it is laying down a path to follow - as it did, indeed, at Tampere - and, on the other, it has constantly failed to fulfil its undertakings or to shoulder its ensuing responsibilities.
The Council and many governments are overlooking the fact that one of the causes of immigration is precisely our own labour shortage. We have to admit that we have failed to identify the needs of our labour market or to see the need to combat illegal working, to see the link between these concerns and an effective immigration policy. We focus purely on security issues which, although important, need to be addressed in a balanced way with a policy based on respect for the law and the rights of individuals.
As regards security and immigration, however, some of the governments in Europe, such as the Italian Government, tend to practise a combination of alarmism and utopianism. Immigration is seen solely as a threat against which the country must defend itself, people's fears are fed and it is promised that the problem will miraculously disappear; populist slogans imply that the State and the police are justified in anything they do to secure order.
The opposite is true, however. A responsible security policy must be based on two, interconnected pillars: firstly, holding the doors open to the flows of legal immigration, with precise rules and limits, and I do mean holding the doors open, not flinging them wide. The other pillar is an effective fight against illegal immigration. Failure to do the former will mean having to step up the latter, however, for the most desperate people, those determined - or forced - to emigrate, throw themselves into the arms of the criminal traffickers offering to take them to Europe in their floating death traps.
Although it is true that the citizens' concerns cannot, indeed must not be ignored, it is also true that these concerns cannot be addressed, much less resolved, through alarmism or blind, repressive policies.
Madam President, initially, immigration in our countries was mainly labour immigration. It represented a mutually beneficial relationship between immigrant and host country. Then it became aid immigration, characterised by a period of compromise and uncertainty. Finally, in the past few years, it has really become human trafficking: clandestine workers, prostitutes and slaves, as we see in their hundreds in the streets of all our capital cities. This situation, where we are seeing both immigrants and host countries fall victim to uncontrolled immigration, is of course unacceptable. It is the result of thirty years of naïve optimism on the part of the European left, whose good intentions are equalled only by the disastrous results.
It is certainly a good thing that we are discussing the matter here, but allow me, in conclusion, to say that we must handle this with the greatest care. We cannot decide for people who will bear their family name or who will be their next-door neighbour. These things are of paramount importance and, if you go too far and take the risk of killing off the nations, you will also, and perhaps you will pay more attention to this, be taking the risk of killing off Europe.
Madam President, I would like to end this round of speeches by making two brief comments. The first is that it is perplexing that at its recent meeting in Seville the European Socialist Group should have accused the Spanish Presidency and the People's Party of having a frivolous attitude to immigration.
What is frivolous is for the Socialist Group to say one thing here in Parliament and then do something else in the Council by means of its governments; it is also frivolous to approve reports in the European Parliament which promote illegal immigration and offer asylum seekers rights which not even Community citizens have, such as the recognition of the right and obligation for them to be guaranteed nurseries for their children.
The incoherences of the Socialist Group and its complete lack of ideas and sensible proposals is therefore alarming. This is what leads to extremist tendencies in Europe - although they will not want to hear this today - such as that of Mr Le Pen.
Secondly, the association agreements with third countries are there for a reason, but some of these countries only see them as a source of funding and do not apply those parts which relate to cooperation and dialogue in such important areas as their taking responsibility for regulating migratory flows from their territories. And Morocco is a clear example, as demonstrated by what is happening on its borders with Spain.
Let there be no mistake: if the countries from which immigration originates do not put their house in order, the problem will continue. I believe we shall have to start thinking about making serious demands within the framework of the commitments made within agreements.
Our external borders are not closed to those who wish to cooperate in our development in a legal and regulated fashion or those who want to live together on the basis of respect, which must be mutual, for the customs, cultures, security and liberty of those of us who live in the geographical and political area of the European Union.
(Applause from the right)
Madam President, ladies and gentlemen, speakers, Commissioner, I would like to speak briefly, starting with an initial comment and then moving on to my responses to some of your speeches.
Although I should not make comments of a personal nature, the first comment I am going to make is personal, but I am making it because I believe that most of my colleagues in the Council agree with it.
There is absolutely no doubt that immigration has been and still is the most important phenomenon to affect the European Union and will remain so over the coming years. It is a phenomenon which will cause much greater changes than the very creation of the EU and the progress we have seen during its construction. It is therefore an issue on which we must work with the necessary skill, sufficient balance and wisdom in terms of what is said and - and this is much more important - what is done.
I believe that we must work to bring the positions of all the Member States closer together in this field, since, amongst other things, we are now, at the very least, an area of free movement of persons, goods etc.
The ideas I believe we have been working on in recent times are the following: firstly, Europe can be - in fact it is, has been and can continue to be in the future - a reception country, because people can without doubt earn a good living here and because furthermore - let us not deceive ourselves - there is a great amount of activity by many people which contributes to the economic growth of our countries. However - and this is the second idea I wanted to express here - immigration must take place legally and we must state clearly that it can not be infinite, because, amongst other things, infinite immigration creates infinite marginalisation. In this respect, we must make an effort to act as responsibly as possible. Thirdly, we must make an effort to integrate people who live outside the European Union with those who live inside. That integration effort must be made by the public administrations of the countries of the Union and also their societies, but we must also demand that all those people who come from outside accept the basic rules of co-existence which we have in the countries of the European Union, which are our Constitutions, our principles and our values, because this affects all of us. There is no doubt that immigrants have rights, but they also have obligations, just as the nationals of the countries of the European Union have. The fourth idea is that we have to fight hard against illegal immigration. We must do this by improving our police systems, visas and border controls.
I believe that the action plan against illegal immigration is a good route and that it should lead to many rules which in the future will make us more efficient, but I would also like to point out, as I said at the beginning of my intervention - and this is an aspect which I would like to emphasise in particular - that we must turn the immigration policy into a fundamental element of the European Union's foreign policy, which - I believe - makes absolute sense if we accept, as I believe we are almost all accepting today, that immigration is the most important phenomenon of our times.
Those were my initial comments. Now I would also like to clarify some of the issues raised here by various speakers: it has been said that little progress has been made, even that no progress has been made, under the Spanish Presidency. I believe that in my first speech I summarised what the Spanish Presidency has done in relation to immigration during these six months. Obviously everyone can interpret this as they see fit, and by being subjective one can become extremely anti-objective, but, in any event, in case it is of any use to those who hold this view, I would suggest that they make a comparison with what has happened in the past: we should remember that the area of security, justice and freedom, was born in practice in Amsterdam, that it entered into force in 1999 and that a very important dimension of the Union, the economic dimension, has existed for many years, but that almost fifty years passed before we had the euro and even now many Member States, as is their legitimate right, still do not have it. Therefore, we should not be pessimistic when it comes to progress and neither should we look after number one, because that will do no good, nor bring in any votes, and furthermore I imagine that that is not the intention here.
Thirdly, I would like to make a comment with regard to some speakers' insistence that we have put the emphasis on the fight against illegal immigration and not on other issues. Well, it is true that we have put the emphasis on illegal immigration, because it is an important issue, because there was a strong Laeken mandate and a Commission communication and, above all, because everybody wanted it, but we have also put the emphasis on active policies, such as integration policies and the promotion of legality.
We have talked about the general approach in the Council with regard to the proposed directive on the reception of asylum seekers. The action plan for combating illegal immigration contains very important preventive measures. We have initiated a series of dialogues with countries of origin and transit; including Asian countries. We have made progress with directives relating to illegal immigration which contain integration measures and we have made progress with the Union's own action plans; I do not therefore think that statements of this type are justified.
With regard to certain concrete issues raised - and this will form the fourth section of my speech - I would say the following: in relation to the directive on conditions for asylum seekers, it is true that a general approach was achieved in the Council on the same day that Parliament issued its opinion, but we are now going to work as Fifteen and we are going to take account of the suggestions made by this Parliament, as we always have.
With regard to the European police - another of the issues raised - we will present a viability study on the 30 May in Rome. This study is headed by the Italian Government with the cooperation of three or four other EU countries, including Spain.
As for the Green Paper, I believe it is adequate and that we should make progress on European repatriation policies. I believe that we would be making a great error if, in order to combat illegal immigration, we did not make an effort to cooperate with the countries from which the immigrants originate. It is true that this effort must be accompanied by cooperation policies. That is why I said that it was essential that immigration policy be treated as a key policy within our foreign policy. But how can we fail to be in favour of the Green Paper proposed by the Commission?
Finally, with regard to certain comments that have been made on racism and xenophobia, I would like to say that at the last meeting of the Justice and Home Affairs Council in April, following a communication from various countries of the European Union and of the current Presidency, we have approved a declaration against racism and xenophobia. The truth is that declarations against racism and xenophobia can be adopted - and they must be adopted because luckily we live in one of the most civilised regions, which are most respectful of the rights and freedoms of all the people of the world - but that that approval is perfectly compatible with compliance with the law and the fight against illegal actions which, in the field of immigration, are taking place every day.
I believe that this is the Council's position on this issue. These are the approaches we are working on and on which we are going to work until the end. I am grateful for the Commission's words and efforts, which without doubt govern all the actions of the Council and I am also grateful for the suggestions, comments, opinions and criticisms the Members have expressed here and I thank the President for her patience in allowing me to speak for longer than I should.
Thank you, Minister.
The debate is closed.
The next item is the joint debate on
the Council and Commission statements on the EU/Russia Summit of 28 May 2002, and
report (A5-0156/2002) by Mrs Hoff, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission to the Council on the EU and Kaliningrad [COM(2001) 26 - C5-0099/2001 - 2001/2046(COS)].
Madam President, ladies and gentlemen, aware of the role played by Russia on the international stage, the European Union has attached particular importance to that country within the framework of its external relations. One of the many examples of this is the summit which is held with Russia every six months under the different Presidencies of the Union.
In June 1999, the European Union adopted a common strategy with regard to Russia, the ultimate aim of which is to strengthen the strategic association between Russia and the European Union. The fundamental intention of this is to promote the consolidation of democracy, the Rule of Law and the market economy in Russia and to increase the stability of Europe, promoting global security and confronting the common challenges facing the European continent by means of intensified cooperation.
The 9th EU/Russia Summit will take place in Moscow on 29 May; during that summit we will assess the progress in our relations in various areas, on the basis of the results achieved since the last summit, which took place in Brussels last October. We will take note of the progress made since then and establish new objectives for our relations.
There have been numerous meetings between the European Union and Russia since the last summit in Brussels. The cooperation agreement, which is the contractual basis of our relations, has proved to be an enormously effective instrument in terms of a fluid dialogue in all its various aspects. Furthermore, the orientations established by the Laeken European Council, have set concrete guidelines for the Union's policy on Russia.
An important contribution to the preparation of the summit, the agenda for which is being finalised at the moment, has been made by the 5th EU/Russia Cooperation Council, held in Luxemburg on 16 April. The formal preparation of the summit has begun with various working meetings held in Brussels by the Presidency, the Commission and the Secretary-General of the Council with the Russians on 29 April and 13 May. There were also contacts in Brussels on 23 April between President Prodi, accompanied naturally by the Commissioner responsible for External Relations, Mr Patten, and the Russian Prime Minister, Mr Kassianov, for the preparation of the summit.
Also in Moscow, on 27 May, on the eve of this meeting, the deputy Vice-President of the Spanish Government, Mr Rato, together with the Commissioner responsible for European Union economic affairs, Mr Solbes, will make a presentation of the euro to the Russian financial sector. On that same day there will be a conference in Moscow on the integration of the European Union and Russia in the twenty-first century with the participation of various representatives of the Russian Government, the Commission and myself representing the Presidency.
It is important to point out that the Russia/EU Summit will take place soon after the Russia/US Summit, when President Bush will be in Moscow. This meeting between Russia and the United States will take place between 24 and 26 June. And just a day after the NATO/Russia Summit, our summit with Russia will take place, on 29 May. There is therefore a sequence of events which will consist of Russia holding a summit with the United States on 24 to 26 May, then, on 28 May, the agreement with NATO will be signed in Rome, and this will be followed by the Russia/EU Summit in Moscow.
With regard to the contents of the summit, the European Union and Russia have so far agreed a draft agenda covering the following points: recent events in the Russian Federation and in the European Union, security issues and the fight against terrorism, Russia/EU relations and international issues relating to the different regions of the world. I am going to expand on some of these points.
Firstly, with regard to recent events in the Russian Federation, the summit will deal fully with the reform process under way.
Secondly, in relation to the development of recent events in the European Union, the Community will report on the state of the enlargement negotiations, the development of the discussions within the framework of the European Convention and the development of the security and defence policy.
With regard to security issues and the joint fight against terrorism, Russia intends to report on the results of the Russia/United States and Russia/NATO Summits - this consultation is of particular importance today, given the announcement of the reduction in nuclear warheads. The situation in terms of cooperation in the fight against terrorism will also be examined. You will understand perfectly that this issue is a priority for both the Union and for the Russian Federation.
Relations between the European Union and Russia must naturally appear in several points on the agenda. A joint declaration to be issued at the end of the summit will include the conclusions by the two parties on the numerous points in the chapter on relations between Russia and the European Union. The declaration will have the same structure as the one relating to the Brussels Summit and will refer to foreign, security and defence policy, cooperation in terms of justice and home affairs, Kaliningrad, the common European economic area, trade and investments, energy dialogue, the environment and nuclear security, and scientific, technological and space cooperation. I will comment briefly on all of these issues.
With regard to international issues of mutual interest, both parties have named the Middle East, Afghanistan and the Balkans as priority issues, for which the exchange of information is particularly useful, since both the European Union and the Russian Federation share concerns and responsibilities in these areas. Furthermore, the European Union has particular interest in cooperating with the Russian Federation on the prevention of conflicts in areas of common interest, such as Moldavia, especially in relation to the Trans-Dniéster conflict.
With regard to the issues relating to foreign, security and defence policy, at this Russia/EU Summit we hope to agree an ad hoc declaration on the strengthening of dialogue and cooperation in the political and security fields. The declaration must reflect the progress observed in the implementation of the new cooperation mechanisms agreed at the Brussels Summit. Furthermore, the declaration must refer to the document which we hope will be adopted at the European Council in Seville on means of cooperation and consultation between the European Union and Russia in terms of crisis management. This important document will involve the development and establishment of the general principles for cooperation between the European Union and Russia in this field, which were adopted at the previous Paris, Moscow and Brussels Summits, and at the European Council in Nice.
With regard to cooperation on justice and home affairs, there has already been one result which the summit will acknowledge, which was the meeting of Justice and Home Affairs Ministers of the Russian Federation and the European Union, which took place on 25 April on the initiative of the Presidency of the Union. This has been the first time that Ministers from the Union and the Russian Federation have met to discuss common issues which fundamentally involve the whole issue of organised crime, immigration problems and the fight against terrorism. One of the significant results of this ministerial meeting is the approval of a joint resolution on the designation of central points of contact for the exchange of information on organised crime within the framework of the Action Plan to combat organised crime in Russia.
The ministers also dealt with the situation of Kaliningrad, which is of particular interest to Russia. I would like to refer to this next, because the situation of the Kaliningrad enclave is an issue of particular importance in terms of relations between Russia and the European Union. In the very near future this Russian enclave, which is currently surrounded by Lithuania and Poland, will become an enclave within Community territory, when these two countries join the Union. Therefore, in terms of its relations with the European Union, it is one of Russia's priorities to find a satisfactory solution, above all, to the problems of the free movement of people.
This fundamental problem of the movement and transit of persons stems from the transit between the enclave and the rest of the territory of the Russian Federation between the time when the candidate countries join the Union and the time when they fully apply the Schengen legislation.
This issue was dealt with at the meeting of Justice and Home Affairs Ministers between the Fifteen and Russia, which I mentioned previously, and the Russian Federation communicated a memorandum on this issue. This issue was also dealt with during the recent visit by Prime Minister Kassianov to the European Commission. Naturally, Russia's positions do not entirely coincide with what the Member States have agreed and we as Presidency have made considerable efforts to create a common approach, and in producing it we have taken particular account, of course, of the interests of Poland and Lithuania given that they are future Members of the Union which have been kept informed of the progress of the exchanges with Russia on this issue. This common line has been confirmed by COREPER and has been communicated to the Russians.
In terms of socio-economic problems, various activities which are at the preparatory or the implementation stage are going to require a sum of some EUR 40 million within the framework of the TACIS programme, intended for a package of measures aimed at implementing various activities within the enclave. To this sum we have to add the bilateral contributions of the Member States. The European Union is naturally prepared to study other formulae along with the Russians for funding which bring the standard of living of the inhabitants of Kaliningrad into line with the general economic context of the area surrounding it, essentially the two Member States, Poland and Lithuania, which we hope will very soon be members of our Union.
With regard to the common European economic area, which is another of the great issues in this bilateral relationship, the high-level group for the development of the concept of the common European economic area was formally established on 6 March 2002 and it met on 26 March. In December 2001 the first informal meeting took place. The summit will receive a provisional report on this issue, which will form the basis of the ad hoc declaration suggested by Russia. The Union would like to achieve a declaration by Russia of their intention to adopt European levels, bringing their legislation closer to the Community acquis. At the Commission's meeting with Prime Minister Kassianov, which I mentioned earlier, the Russian Prime Minister indicated that he was aware that the majority of the work of legislative approximation falls to Russia and the results of the high-level group will be presented at the Autumn Summit 2003.
I will now comment on Russia's accession to the World Trade Organisation. Negotiations are continuing in relation to that accession following the significant impulse they have been given since last Autumn. Currently, the main differences relate to the agricultural, services and telecommunications sectors. At the meeting with Prime Minister Kassianov, the Commissioner responsible for Commercial Affairs, Mr Lamy, indicated that the Russian declaration on energy prices would also be a condition for progress in negotiations relating to the WTO. In short, it does not appear that there will be any substantial progress between now and the summit. At that summit the desire to promote the process will be demonstrated by the high frequency of meetings.
This issue bears some relation to the consideration of Russia as a market economy. This is one of Russia's main priorities within its relations with the European Union and at the recent meeting both Commissioner Patten, who is here today, and Commissioner Lamy, indicated to Mr Kassianov that the Commission was willing to study the possibility of granting Russia the status of a market economy. Although I should point out that the Presidency has detected, in its exchanges with the Member countries, that there are still some difficulties in terms of the internal sensitivities within the Union's industrial sectors and in terms of the negotiations with the Russians, which, as I have said, are continuing. The Presidency at least hopes to achieve a solution in principle which is acceptable to both parties before the summit.
With regard to these two issues: the WTO and Russia's status as a market economy, one of the most important points in the relationship between the European Union and Russia is the energy dialogue. Amongst the main Russian concerns in this field are the possible negative consequences of enlargement for its energy exports to the new Member States, as well as the attention to capital originating from the European Union necessary for the modernisation of its infrastructures. For its part, the Union insists on the need to create the best possible conditions for foreign investment.
Something else the Community has constantly demanded is the ratification by Russia of the Treaty we negotiated many years ago, the so-called energy charter and the transit protocol. We hope that at this summit a declaration will be adopted on the energy dialogue, as the Russians have proposed.
Also relating to energy is the issue of nuclear security, in turn determined by respect for the environment. In relation to this issue of the environment and nuclear security, the Community has indicated to Russia that one of the results we would like to achieve at the summit would be a commitment from Russia to ratify the text of the Kyoto Protocol as soon as possible. To this end, prior to the Barcelona European Council, the President of the Council and the Commission, Mr Aznar and Mr Prodi respectively, addressed a letter to President Putin. With regard to nuclear security, our interest focuses on the signing by Russia of the agreement known as the Multilateral Nuclear and Environment Program in the Russian Federation. Despite the fact that at the 5th EU/Russia Cooperation Council in Luxembourg on 16 April, the Russian Foreign Minister, Mr Ivanov, announced that the outstanding issues relating to the signature of this agreement had been resolved, at the last minute problems have arisen on the Russian side which may delay this signature.
Furthermore, I would like to stress the importance of environmental aspects in the implementation of the northern dimension action plan.
Another issue is that of scientific and technological cooperation. Since the entry into force of the cooperation agreement with Russia relating to science and technology last May, cooperative relations in this field have made progress. This instrument, together with the international ITER agreement, forms the current basis of our joint work. It is possible that Russia will present its idea of establishing a joint research and technology centre in the Arctic. In principle, the idea may be included within the framework of our scientific and technological cooperation, but we will need to know more details about the nature of the Russian proposals.
Given that the Arctic is an important source of energy supply for the European Union, we should analyse the possibility of including the centre in the field of energy dialogue.
In conclusion, the 9th Summit will be an opportunity to assess the various aspects of our relations with Russia and to establish new cooperation objectives for the future. We also hope that it will strengthen the already considerable dialogue between the Union and Russia and that opinions will be exchanged on issues of current international importance. This will thereby strengthen the strategic association between the Union and Russia, which is based on a range of shared values, the essential components of which are democracy, the Rule of Law and respect for human rights.
I am delighted that we are able to hold this debate in the presence of Mrs Hoff, whose excellent report I will return to a little later. I am sure that everyone is extremely pleased that she is with us this afternoon.
I would like to focus first on the wider issue of the EU-Russia Summit in Moscow at the end of the month. As the presidency has said, this Summit will mark the culmination of an intense schedule of high-level meetings between the European Union and the Russian Federation and it comes at a historic moment in relations between Russia and the West, with the Russia-Nato Summit in Rome at the end of the month.
I will not repeat all the important meetings which the presidency has referred to, but we welcomed in particular Prime Minister Kasyanov's visit to the Commission on 24 April, and the meeting of European Union Ministers of Justice and Home Affairs with their Russian counterparts was exceptionally important.
A special Cooperation Committee is taking place in Kaliningrad this week precisely to discuss all the Kaliningrad-related issues. And we continue to hold discussions on crisis management and conflict resolution on a monthly basis with the Russian ambassador to the European Union.
But what about content? Is the intense programme of EU-Russia meetings making progress? My answer is yes, albeit slowly. There is still a lot that both we and Russia need to do to become reliable strategic partners. But we can also welcome many changes that are taking place in Russia radically to reform the legal system, the economy, the military and the administration.
Allow me to comment briefly - I will not cover all the ground covered by the presidency - on the main issues that will be discussed at the Summit.
We are satisfied with the way relations are developing in the field of ESDP, in which Russia is a natural key partner. Our message to Russia, however, is that security and defence policy needs to be seen as part of our broader political dialogue that also covers some of the present "frozen conflicts" in Europe, notably Transdniestria, which is a source of tremendous instability for Moldova, a future European Union neighbour.
As regards the World Trade Organisation, we will reaffirm our political support for Russia's accession. But we will not be shy in defending our interests, as in any trade negotiation. As Russia's main trading partner, the European Union will play a key role in defining the entry standards in the Geneva negotiations. From our perspective, the Partnership and Cooperation Agreement is the point of departure, and Russia must, at least, go beyond the concessions already made in it.
Turning to the related issue of Russia's demand to be treated as a market economy in anti-dumping procedures, the Commission has already submitted a proposal to the Council that will improve the position of Russian companies, and we are looking at whether there is more we can do to meet their concerns. As the presidency said, it was a subject that we were able to discuss with Mr Kasyanov. We hope that in return Russia will be able to respond to our proposals, notably concerning double energy pricing, and the adoption of a conciliation system under the Partnership and Cooperation Agreement to help ensure trade disputes are tackled in an objective, efficient and non-politicised manner.
The Summit will also examine a progress report from the High Level Group on a common European economic space. This long-term initiative is meant to underpin Russia's ongoing economic reforms and should help Russian companies to take advantage of the prosperity that European Union enlargement will bring. Against the backdrop of accession to the World Trade Organisation, cooperation with Russia should promote coherence between our respective legislative standards based on studies of the likely benefits for Russian industries.
The Summit will also look at a progress report on the energy dialogue, which moved into a more concrete phase at the Brussels Summit last October.
The presidency referred to the importance of the environment in our dialogue. We will, among other things, be pressing Russia to ratify the Kyoto Protocol, ideally before the UN Johannesburg Summit on Sustainable Development in September.
Let me to turn now to the question of Kaliningrad, which is rightly high on Parliament's agenda, as demonstrated by Mrs Hoff's excellent report and the visit on the ground by the parliamentary delegation for Russia in April last year. We will also take careful account of the opinion of the Committee on Citizens' Freedoms and Rights drafted by Mr Oostlander.
We share Parliament's view that, as part of Russia, Kaliningrad is essentially a Russian responsibility. We also believe that European Union enlargement is an opportunity from which Kaliningrad can greatly benefit, rather than a threat.
The Commission has made huge efforts to work with Russia on Kaliningrad, addressing both the impact of enlargement and future development policy as part of a comprehensive approach. We have made clear our willingness to increase financial and technical help to deal with the challenges faced by Kaliningrad, to facilitate cooperation between customs and immigration authorities in Russia, Lithuania and Poland, and to address the movement of persons and transit issues by exploring the flexibility permitted by the Schengen acquis.
Under excellent leadership from the Spanish presidency, Member States have recently confirmed that we cannot derogate from the Schengen acquis, nor undermine the enlargement negotiations themselves. Visa-free transit corridors are not acceptable to the applicant countries. I hope Russia will accept this and work with us to make border crossing - which is the real impediment to progress - quicker and easier. Efforts are needed from both sides since we need to agree on how to take forward some key issues before further assistance can be offered. In this context, we shall be looking for progress on a readmission agreement and improved cooperation on border management. We also hope that Russia will make easier the establishment of consulates in Kaliningrad and in mainland Russia, and ensure that those who live in Kaliningrad are issued with passports that conform with international standards. We hope that the special meeting of the Cooperation Committee tomorrow in Kaliningrad can make further progress on these issues with a view to the Moscow Summit.
I would also like to say a few words on human rights and democratic principles where we continue to have concerns regarding the rule of law and media freedom. The Summit will provide a further opportunity to underline the benefits for Russia of improving her image in these areas and our willingness to support the development of democratic institutions through Tacis.
The situation in Chechnya remains hugely worrying and reports of human rights violations during so-called "mopping up" operations have not, unfortunately, stopped. Our position remains simple and clear. We condemn terrorism world-wide, including in Chechnya. Our calls for a political solution which, without prejudice to the territorial integrity of the Russian Federation, satisfies the majority of the Chechen people, does not undermine our support for the fight against terrorism everywhere. We will also continue to raise with Russia the issue of operating conditions for the delivery of humanitarian aid. In spite of difficult security conditions on the ground, we demand concrete improvements to facilitate the conduct of humanitarian operations according to basic safety and efficiency standards. In parallel, we will insist that any repatriation of Chechen displaced persons should only take place on a voluntary and unconditional basis.
Finally, we also intend to make progress in the field of crisis management and conflict prevention. Against the background of our efforts to establish closer political and economic relations, the European Union has made clear to Russia that it expects her to act in full accordance with the values she committed herself to respect when entering the Council of Europe and the OSCE. These basic principles constitute an integral part of the strategic partnership that we are trying to build together.
This is a defining period in anchoring Russia firmly in the community of democratic nations. Against the backdrop of Russia's accession to the World Trade Organisation and the agreement on a new format for cooperation between Russia and NATO, we are confident that the EU-Russia Summit in Moscow will bring our bilateral partnership one step forward, rendering our cooperation more concrete and effective. The Commission is ready to continue to play an active part in this process. I am confident that the European Parliament will continue to make a very valuable contribution as well.
I want to make one final, simple point. We share so much with Russia: much geography and, in some respects, too much history. The only sensible option for both of us is to make our relationship work as successfully as possible: economically, socially and politically. This is a really significant strategic partnership - a partnership enhanced by enlargement. Perhaps we still have some of the ghosts of the past to lay to rest; ancient suspicions to bury once and for all. But the view of the Commission is that we should do all we can to make this partnership work and work well. There is no other sensible option. But a partnership involves traffic in both directions: it involves give and take and understanding the other side's point of view. We understand that, and I am sure our Russian colleagues will come to understand that as well.
Thank you, Commissioner.
Allow me, in turn, to welcome our fellow Member, Mrs Hoff, to the House. She is the rapporteur for the report on the communication from the Commission to the Council on the European Union and Kaliningrad.
Mrs Hoff has been kind enough to come here today, and I thank her on behalf of us all.
I shall now give the floor to Mrs Erika Mann, who is deputising for the rapporteur.
Madam President, thank you for your kind words. I know that my colleague Mrs Hoff would like to address a few words to you herself at the end of the speech which I am going to read out on her behalf, but I will thank you at the start. Madam President, Commissioner, Mr President-in-Office of the Council, the accession of Poland and Lithuania will make Kaliningrad not only a Russian enclave, but also an enclave of the European Union. This problematic, unique and positively paradoxical situation results from the fact that Kaliningrad, being Russian territory, falls within the scope of the Partnership and Cooperation Agreement with Moscow, but is in fact rather more affected by European Union enlargement.
Attention was drawn to Kaliningrad's precarious situation as long ago as 1994, in a report by Parliament which described the future of the Kaliningrad region as a matter of immediate and pressing importance for Russia, for the states bordering on the region, and, equally, for the European Union. The practical response was, even then, to decide on measures which have become, in the meantime, even more relevant to the area's growth prospects. One can take as examples of this the encouragement of cross-border cooperation as well as the increased integration of the Kaliningrad area into European transport and telecommunications structures. It is to be regretted that adequate use has not been made of the time that has elapsed since then. Now, in the context of the strategic partnership which we are aiming at and of which you have spoken, new possibilities are taking shape, involving the neighbouring Poland and Lithuania, for finding solutions to Kaliningrad's situation, solutions that will ensure the area's viability and perhaps even enable it to play an active part in joining the partners together. At the same time, I would like to echo what was said as long ago as 1994 by emphasising that any consideration of Kaliningrad's future development must start from the premise that the area will continue to belong to Russia under international law and that its legal status will be determined solely by those competent to do so in Moscow and in Kaliningrad itself.
There are two possible scenarios, one negative and the other positive. A negative scenario would see the European Union's relationship with Russia under great strain, with both sides having failed an important test of their ability to cooperate and prevent crises in accordance with the partnership agreement. In the positive scenario, however, Kaliningrad could take on the overall role of a centre of economic activity and as a point of reference for transport links, commercial activity and modern services in a dynamic Baltic region. The area could, by piloting the implementation of economic structural reforms, influence the whole of north-western Russia and bind this cross-border region more closely with Europe. An amicable settlement on Kaliningrad could, in short, be a model for how the partnership between the EU and Russia might become practical rather than existing in name only.
New flexibility is, in the meantime manifesting itself on both sides as the acute need for action becomes apparent. I welcome President Prodi's recent reference to the need to make arrangements for Kaliningrad even before Poland and Lithuania join the EU, the Commission having elaborated some ideas on the subject in its 2001 communication on Kaliningrad.
What is also positive is President Putin's evident commitment to a constructive negotiated solution. I do not propose, in what follows, to go in to detail into the various areas which we need to sort out together, but I would like to make just a few basic observations. People are understandably touchy about the issue of visas and border controls, and here a balance needs to be achieved between tight controls on the EU's external borders on the one hand, and the need for easier passage across the border on the other.
Russia will also have to face up to the need for fundamental acceptance of the rules applicable under Community law, and we are working on the assumption that it will accept them. On this point, the EU cannot allow any exceptions to be made, as this would be to prejudge the cases of other border regions. For its part, the European Union should, at the same time, be considering what range of options there might be for a less onerous visa system within the Schengen boundaries, over and above the instances referred to in the communication. My report includes a number of proposals for a way ahead on this. The inclusive offer to partly integrate Kaliningrad into the Baltic area must be revived, but not by a border regime that excludes people.
Flexible arrangements for the transport of people and goods may well be important preconditions for Kaliningrad's growth process, and they also have symbolic value in the eyes of people in the no-man's-land between containment and exclusion, but, despite what many in Moscow continue to believe, they are not enough to bring about growth on their own. We have seen that at the open borders of Poland and Lithuania. Kaliningrad's economic indicators are mainly negative and still show no definite upward tendency. The living standard in the border region is significantly inferior to that in Russia as a whole.
One essential cause for the persistent downturn is certainly Kaliningrad's problematic geographical situation and its favourable treatment as regards taxes and customs duties, the whole of which has a natural tendency to facilitate criminal activity. Any opening up of Kaliningrad to the outside world must therefore be combined with profound economic and administrative reforms in the region. Without these, there is the danger that local industries, which are uncompetitive, will largely be cut out of the market by their foreign competitors and that foreign investors will be even less committed in Kaliningrad.
It is, therefore, to the leaders in Moscow and Kaliningrad, who bear responsibility for the region, that we appeal for the creation on the ground of the conditions for good governance in the form of administrative, legal and political structures that work, are transparent, and can be relied upon. At the same time, there are many ways in which these efforts might be supported. In particular, it would make sense to set up an investment agency that could lay the financial foundations for this. This of course involves continued intensive cooperation within the TACIS framework and the willingness to make funds for this purpose available through the international financial institutions, among which I particularly mention the European Investment Bank.
Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I would very much like to conclude by handing over to my colleague Magdalena Hoff.
. (DE) Madam President, ladies and gentlemen, I hope you will forgive me if I remain seated. I am not yet well enough to stand while I talk to you, but please do not think I am being rude. Also, I do not wish to talk for longer than necessary, but I would just like to thank everyone who has helped in preparing the report, which Commissioner Patten has said the Commission will take into account in the negotiations at the Moscow Summit. Thank you very much, Commissioner.
The fact that the debate on this report is being held in the right place, that is to say during a joint debate on the Russian Federation, makes it clear once again that we still believe it is up to the Russian Government to ensure that reasonable conditions prevail in Kaliningrad. A delegation from this House recently visited Kaliningrad, and anyone travelling through this region or walking through the city is bound to be horrified, unless they close their eyes. We had an opportunity to discuss matters with the mayor of Kaliningrad, who complained bitterly that the last visit by representatives of the European Union had raised hopes about the construction of a new hospital. In this context, help for patients with TB is particularly important.
Everything that has been mentioned by the previous speakers - human rights issues, public health and environmental policy - are issues that must be tackled and where help is needed. One thing is sure, and we should not lose sight of this, because it also underscores what Commissioner Vitorino has said: there will be no real peace in Europe until we have managed to breathe life into the partnership and cooperation agreement. I hope we will succeed, but I will not be too concerned as long as the points mentioned here by the various representatives of the presidency, the Commission and of this House itself are also discussed at the Moscow Summit.
Many thanks for giving me a few minutes' speaking time. I am sure we will continue to strive to ensure, working jointly where necessary, Mrs Lalumière, that what has been agreed by Parliament so far is actually implemented and becomes a practical policy. Thank you very much indeed! I would particularly like to thank Erika Mann, who, when I asked her if she would present my contribution here agreed to do so without hesitation. Thank you very much, Erika!
(Applause)
Thank you, Mrs Hoff.
We are all aware of your tremendous commitment with regard to all the Central and Eastern European countries, particularly Kaliningrad. You can be sure that we were very moved by your message and that each of us, for our own part, will try to make the wishes you have expressed today a reality.
Madam President, Commissioner, Mr President-in-Office, ladies and gentlemen, both on behalf of my group and also on a very personal note I would like to pay homage to Magdalene Hoff for her excellent work in general and for her outstanding work on Kaliningrad. Because of the importance of this occasion, I would also like to thank you, my dear Magdalene - I have never before addressed anyone by their first name in an official speech, this is the first time - for our many years of excellent cooperation both here in this House of course, but also elsewhere, by which I mean Germany's European movement, the Europaunion. Please accept my very best wishes for a speedy recovery, and many thanks for your marvellous work!
I would like to express my sympathy for the victims of the attack in Kaspiisk in Dagestan, who were murdered on 9 May. There were many children amongst the more than 30 people killed. As Commissioner Patten has already said, terrorism can never be justified. We hope that nothing like this will ever happen again. As Commissioner Patten and Mr de Miguel, the President-in-Office, have said - and I hope that they will raise this at the summit - we call on the Russian Government, should it turn out that these attacks, these acts of violence were committed by Chechens - and in the case of Dagestan that is a supposition for which there is still no proof - not to equate these terrorists, these perpetrators of violence with the Chechen people. No, the civilian population of Chechnya should be protected?
(Applause)
... and we should use the negotiating process to ensure that Chechnya has a good future.
Overall, we believe that our relations with Russia are of a strategic nature. Our relations with the United States are of strategic significance, our relations with the Mediterranean area are of strategic significance and of course the enlargement of the European Union is also of strategic significance, but as I have said, so are our relations with Russia. Our relations need to be founded on democratic principles, on the rule of law, on social and market-economy principles and above all on human rights and human dignity. It is on that basis that we wish to cooperate with Russia politically, economically and in terms of security policy.
We also want to emphasise what has already just been mentioned here - a common European economic area and maximising cooperation with Russia. However, I would like to add, because this is occasionally mentioned, that I cannot imagine, and nor can the majority of my group, in fact I think we are as one on this, that Russia could become a member of the European Union, in view of its size. I think that needs saying, in all honesty.
However, we do want to extend economic relations, to dismantle trade barriers and to encourage greater investment in Russia. That means overcoming certain obstacles. We wish to cooperate in the area of internal security. Not long ago I visited Finland with the chairman of our group. Finland shares a common border with Russia and has exemplary security controls on that border. We need to create something comparable for all our borders with Russia. I wish to call on the Russian Government to do its part to make sure that we also achieve security in relation to Kaliningrad.
As I have already used up my speaking time, I would just like to add that we have every intention of stepping up relations with the Russian Federation, because security in our continent in the twenty-first century is largely dependent on the European Union and Russia being able to act, and on Russia hopefully also being democratic, because together there is a great future for us in the European continent that we share.
(Applause)
Mr President, Commissioner, Magdalene Hoff, on behalf of my group I wish to thank you for your valuable work. We are very enthusiastic about this report and have adopted it unanimously. At the same time we obviously hope, Magdalene, that you will be able to come back to work and that we will be able to make use of your immense knowledge of Eastern Europe.
Ladies and gentlemen, Kaliningrad will prove to be either a positive or negative example of relations between the EU and Russia, one that will either take the form of cooperation or mean problems. A good scenario would be one which gave rise to a pilot project for Russia and our whole next enlargement process. It would mean compliance there with WTO regulations, leading to Russia's membership of that organisation. Respect for the law, stability, and civil society would grow and start to become established, and we would aid the process using our entire arsenal: TACIS, PHARE, Interreg, and so on. Our trade would increase and people would be able to move freely. A bad scenario would be one in which the gap in living standards grows wider, creating unrest within the Union, whereas unrest is now to be found outside the Union. It would be a rudimentary kind of civil society - crime is already 2% higher than elsewhere in Russia - and the movement of the population might turn into a new Berlin crisis. This is therefore a scenario we do not wish to see, although it must be borne in mind that now is a time of opportunity for us, if Russia's new administration understands that. In any case Kaliningrad will become a barometer of our relations.
It is true, as Commissioner Patten said, that the EU-Russia Summit in the coming weeks will represent a culmination point. Russia has a lot of problems and one is that relations between Russia and the United States of America have been of very little benefit to the Russian people, who do not really understand the situation. For this reason we should propose a five-point programme to bring our relations closer: the European Economic Area, WTO membership, cooperation on energy, the northern dimension and a concrete Kaliningrad Agreement. Just five points, ladies and gentlemen.
Mr President, I have tried to listen carefully to the Council and the Commission and have to say that the Commission has, as usual, been more honest in describing where our partnership stands today and in pointing out that it is a question of both give and take, for I think that the results are notable by their absence. Further shadow boxing and fine-sounding speeches are more in evidence than actual results.
I also believe that there is an alarming risk that, to some extent, relations between the United States, Russia and the EU will come to resemble those we are seeing in the Middle East. Are we in the EU the only people to be concerned about human rights, freedom of expression, media pluralism, the environment and, perhaps too, the position of the organisations representing citizens? What is actually happening in Kaliningrad? What is in fact happening in the energy dialogue? We are waiting for results.
What is happening with the environmental partnership in the northern dimension? In the context of quite a few summits, the EU has said that something must happen. The EU has made decisions to enable it to finance important environmental projects in north-western Russia, but the Russian Federation is not playing its part. Are we to promise WTO and NATO membership or should we perhaps demand results from the Russian side as preconditions for such membership?
The Presidency and the Commission touched upon the issue of responsibility for nuclear waste, and specifically the MNEPR Agreement. How many times are we to see the Presidency, for example the Swedish Presidency, seeking results? The issue is postponed, first for six months and then year after year, while all the time we know that the clock is ticking for untreated waste and that the submarines in Murmansk may begin to leak. We also know that, in my country, we have major problems with land transport to Russia where agreed deadlines are not complied with and additional costs are incurred.
I would also appeal to you to address difficult issues in the negotiations with Russia. I would say, finally, to the Presidency that other summits and other heads of government have not hesitated to address the situation of kidnapped children. This issue must also be addressed in a serious dialogue. I myself am aware of quite a few children, for example Maria Sobeva and Tommi Ylönen, who have been kidnapped and taken to Russia.
Mr President, Elisabeth Schroedter, our colleague from the Group of the Greens/European Free Alliance will be talking about Kaliningrad in a moment. On behalf of the group, I should also like to express thanks to our fellow MEP, Magdalena Hoff, for her immense efforts and 100% commitment to Eastern Europe. In my view, she deserves a mention here.
Fellow MEPs, we have all listened carefully to the speech by Mr Miguélez. For fifteen minutes, and more, he talked about Russia, but never mentioned Chechnya. How is this possible, Mr Miguélez? I do not understand. There has nevertheless been a great deal of consultation with the Russian authorities recently. Lengthy discussions have been held, and what is the outcome? Business as usual. We have talked about the economy. I even heard my own Prime Minister mention this when he met Mr Kasyanov. Despite this, surely we have now learnt from the conflicts in Kosovo, in Bosnia Herzegovina, that conflict prevention is crucial. That it is the alpha and omega of every peace policy. We give Russia an enormous amount of financial aid: EUR 65 million via Echo for humanitarian services, and 2.5 billion over the past decade via Tacis. Should we not be able to use this money to engage in conflict prevention at long last? Mr Miguélez, I urge you not only to talk about the economy and free trade in Moscow, but also about Chechnya, about observing human rights, and the persecution of environmental activists. I implore you to do this. You will help make the European Union more credible if you do.
Mr President, the world has changed in recent years, and unfortunately not always in the direction of greater peace and security or more partnership and peaceful coexistence. Since the Second World War, the peoples of the world have given the UN Security Council many rights and a high degree of responsibility for security and for maintaining peace. Even if the Soviet Union no longer exists as a victorious power and as a former second superpower alongside the USA, Russia, as its successor state, is not an unimportant country. Russia has nuclear weapons, it has boundless resources, and it has played a key role in shaping European and world history in the nineteenth and twentieth centuries. The expanded European Union has greater scope for partnership with Russia if the residual fears stemming from the Cold War can be overcome and if, for example, economic cooperation with the candidate countries from Central and Eastern Europe can be harnessed and not deliberately excluded.
If we wish to move away from a policy of conflict throughout Europe we should not create new confrontational situations based on a new geographical strategy. We should instead offer Russia a genuine and practical partnership. In doing that we certainly should not treat the number of meetings and summits as some kind of yardstick. No, what we need to measure is real results. Our area of common interest is so great that cooperation and economic partnership with Russia is the only reasonable way forward, which in the long run will be of benefit to both sides and will promote security and lessen social tensions.
Mr President, Mr President-in-Office of the Council, Commissioner, a few days ago, General Lebed, a man who played a decisive role in the peace negotiations with Chechnya, passed away. Both you and many members have been completely silent on the subject. General Lebed died in an accident, probably an assassination; officially, it was one of those mysterious helicopter crashes we have so often seen in that part of the world.
General Lebed's concept of territorial integrity was slightly different from yours. It was not only the outline, the borders that he wanted to preserve, but territorial integrity, which meant integrity of the people, their lives, the inhabitants of an area.
Today, listening to you and to the Council and the Commission, we do not really receive the impression that Chechnya will be one of your priorities, one of the issues at the heart of the meetings that take place week after week between you and the Russian authorities, as our fellow Member and chairman, Mr Staes, said.
As we have come to expect from Mrs Hoff, she has drafted a very balanced and expert report on Kaliningrad. I have to say that I have a great deal of admiration for the way in which she has done this and for the tact with which she also continuously underlines Russian interests, so that we, in our concern for Kalinigrad, do not meet with any distrust from Moscow. Mrs Hoff is extremely skilled in this area. In fact, Kaliningrad is one of her specialist areas, and I have therefore always listened with great respect to her reports and her judgment, in particular, and we have always been quite happy to cross swords in the past.
Kaliningrad is not Konigsberg any more. Anyone who has ever lived there will recognise very little and will no longer feel at home there. We would have hardly paid any attention to the region if it were not for the fact that it will be forming an enclave in the European Union. Proximity brings with it responsibility, and I believe that this has also been an important motive for the rapporteur. We should take an interest in the future of the people who live there. This is why it is right that the rapporteur not only considered the macro aspects, but also the practical day-to-day needs of the citizens of Kaliningrad. Our main concern in this respect is not to allow them to be left in isolation.
The roads to the other parts of the Russian Federation must be easily passable, as must those to the future EU Member States. The latter are possibly considered to be more important than the former. In my view, travelling to the European Union unhindered takes priority. Hence the pressure to solve the visa issue, albeit within the Schengen framework - we should not kid ourselves - in a flexible manner. After all, many of the restrictions are man-made. The problems at the borders are all too often caused by sluggishness on the part of the staff, time-consuming, bureaucratic habits and suchlike. It is therefore of major importance for a mentality to be instilled which befits the rule of law, democracy and a social market economy. Needless to say, developing contacts between civil-society organisations in the European Union and in Kaliningrad and elsewhere in Russia could also prove crucial, because these particularly deal with day-to-day actions.
I should like to thank Mrs Hoff for accepting my amendments from the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and particularly for the humour with which she has responded to the ploys which I have used in the process. Many thanks and I wish her all the best.
Mr President, I too would like to thank Mrs Hoff for her excellent report. I think that it is much better than the first report, it is significantly better than the Commission document, and I very much hope that this report will go down in the history of this House, because it goes a great deal further and the cooperation involved in its preparation was outstanding. I would like to thank the rapporteur for largely accepting my amendments.
There is of course a danger of us constantly hearing the same eloquent but trite speeches about how important cooperation is, and about how special Kaliningrad's situation is. However, for the people of Kaliningrad there is a genuine fear, a fear based on reality, that the situation will deteriorate as regards transit arrangements, freedom of movement and cooperation between NGOs, leading to greater poverty and escalating unemployment.
That is why we need new approaches to the instruments available, new approaches to minor border traffic, new approaches to economic cooperation, new approaches to transnational cooperation and above all - and, Commissioner, I would like to appeal you once more about this - new approaches to the use of financial instruments. A joint action plan also needs a joint fund.
Mr President, there can be no doubt that the EU-Russia Summit provides a great opportunity for a historic partnership. This partnership, which needs to cover both economic and political matters, is one of the key requirements for a peace and stability policy in the twenty-first century. Europe and Russia are a great deal more dependent on each other than might appear to be the case at first sight. Whenever there has been strife between Europe and its individual states on the one hand and Russia on the other, this has had a major impact on world politics. The present situation demands that we should create a starting point that prevents such conflicts arising in the long run. This requires us to establish mutual respect and a basis of trust.
The Chechnya conflict is of course a major problem. Above all, we need to be wary about unilaterally condemning Russia without taking into account the overall background to this conflict, such as the role of financiers, arms suppliers and raw materials interests.
Mr President, I should like to add my voice to those of all the speakers who have thanked Mrs Hoff and expressed their admiration for her work and for her physical presence here having been so seriously ill.
I genuinely believe that Mrs Hoff's report is a fine example of the essential contribution that the European Parliament makes to the work of the institutions. Commissioner Patten rightly stated that the substance of this report will guide and inspire us in our relations with Russia. The Presidency takes the same view. Consequently, I should like to express my gratitude for this important work, which is often carried out quietly and anonymously, because it is right that sometimes, such as now, it should step into the limelight and be publicly acknowledged.
I wish to say that I agree with practically all the opinions that have been expressed here on all the aspects, both positive and negative, of our relationship with Russia. These relations are as they are and not as we would like them to be. Russia, with all its advantages and with all its disadvantages, is a great country, with which we share a common area: the great European plain. It is, furthermore, a country with which, due to the special historical circumstances in which the Union now has to live, and by this I mean the end of the cold war, the fall of the Berlin wall, enlargement towards the countries of the east that were previously satellites of Russia, for which the Second World War was to blame as were we, since we left many of these countries - and our historical conscience pricks us about this - under Russia's influence.
We now have to make up this lost ground and we are doing so with enlargement, which consists of integrating into the great European family all these countries that were cruelly separated from it. At the same time, however, Russia is there and, consequently, Russia is no longer the distant Eastern adversary of the bipolar world that it once was. Russia is now our neighbour. Once enlargement takes place, we will have to share not only borders, but also, as in the case of Kaliningrad, we will have to share responsibilities, because, regardless of their nationality, the inhabitants of Kaliningrad are human beings about whom we must be concerned because we are committed to this city's not becoming a pocket of poverty tacked onto the Union, but a pocket of prosperity. Creating an area of prosperity and leaving, for example, a pocket of poverty in Kaliningrad has no place in the European Union's scale of values.
Similarly, we want to see Russia make progress in all areas, at both the economic and commercial level and at the legal and institutional level and also in relation to respect for the great humanist principles, for human rights and for the Rule of Law, that are our badge of identity. This is why we have to work on all areas, increasing, as best we can, our cooperation with Russia in the economic and commercials spheres. Also, as we have already stated, within the third pillar, we have already made significant progress, by holding meetings between Russian and EU Ministers of Justice and Home Affairs and on the issue of respect for human rights.
I have not mentioned Chechnya, because a sitting was dedicated almost entirely to this issue last month and I should like to remind Mr Staes that if he wants to know what the Presidency's position on Chechnya is, he should attend the sittings or read the Minutes of this Parliament, because it is unacceptable for us to hold a debate on Chechnya lasting hours, for the Presidency and the Commission to state their position and the following month for someone to claim that we are saying nothing on the matter. Mr Staes had the opportunity to be here and to participate in this debate if he had so wished. If he was not present, it is neither my fault nor that of the Presidency, but his own.
I would say the same to Mrs Thors, who has been reproaching the Presidency. I should like to remind her that her country of origin, Finland, held the Presidency of the Union a short while ago and I should also like to remind her that Spain was actually the first country, at Presidency level, to visit Kaliningrad. I would also remind her that we are a very long way from Kaliningrad, unlike Finland, which lies just opposite that city. Consequently, if any reproaches are to be made on these matters, they should be fair ones. We have done all that we could, in excellent cooperation with the Commission, which is doing an admirable job, and with which we have had an excellent relationship. I believe that we are making great efforts to take steps forward with Russia, steps that are sometimes smaller, sometimes larger, but little by little we are building a relationship and frankly, I do not think there are currently grounds for reproaching anyone.
Mr Miguélez, surely you are now taking matters too lightly. It is really impossible for me to condone your behaviour. It is true that a debate on Chechnya took place on 10 April. It is true that the Council made a statement on that occasion. I took part in that debate; let there be no mistake about that. Since 10 April, however, various meetings have taken place at ministerial level. If I have my facts right, a Cooperation Council took place in Luxembourg on 16 April. A Justice Council and a Home Affairs Council have been held. Mr Kasyanov, the Prime Minister, has visited Brussels. He has met various dignitaries and our own President of the Parliament. He has met Mr Verhofstadt, Mr Maystadt and Mr Prodi. All my sources of information also suggest that the Council does not really take Parliament's view into consideration. That you do nothing to actually place the Chechen issue on the political agenda. If you really believe that you do not need to read the compromise resolution that is before us today and that you do not need to listen to Parliament's ultimate question - which will hopefully be answered tomorrow - namely to place the Chechen issue separately on the agenda, then I think, Mr President-in-Office of the Council, that you are really not doing your job at the moment.
, Council. (ES) I shall answer the point of order because I should like to state that the issue of Chechnya is and has always been a feature of all our contacts with all the members of the Russian Federation at all levels and, very specifically, at the meeting of the Cooperation Council that took place in Luxembourg, and at the dinner with the Minister for External Affairs, Mr Ivanov, the issue of Chechnya was discussed at great length and both the European Commission and the Council Presidency clearly conveyed our opinion to the Russian Federation, and this opinion tallies completely, of course, with that of Parliament. The European Commission also had the opportunity to express our view to the Russian Prime Minister, Mr Kassianov, who was in Brussels two weeks ago on an official visit.
We have always stated our opinion, in all meetings, at all levels - including the political level - and we have never allowed the issue of Chechnya to be excluded from our bilateral talks but we have always discussed the matter with the respect that is due to a sovereign country. Of course, we would never confuse the issue of Chechnya with accusations of murder, such as we have heard here today, and I am talking about the accusation that General Lebed was murdered by the Russian Government because he held certain positions on Chechnya. This is not, of course, the type of language we use, Mr President.
Mr President, I do not know why the Spanish Minister feels he is being accused. I value the work that is being done for Kaliningrad, but I believe that, in common with the Commission, we have reason to wonder whether we are achieving the result we desire.
Sometimes, it seems as if our relationship with Russia is merely a 'give' relationship on our part and a 'take' relationship on theirs. Unfortunately, we have many examples of this. One is the northern dimension in which, as the Commissioner also pointed out in another context, we only have a plan of action, but no action plan.
The problem is that we have repeated time and again that we wish to achieve results. Perhaps these summits are a reminder of the EU's own in which the decisions are based on wanting to achieve something later. The real results, which is to say those that should be of crucial importance to the environment I live in, are not apparent, however. In this area, I would appeal to the President and the Commission: the whole of the EU needs to make an active and vigorous contribution.
Mr President, thank you for giving me an opportunity to depart from the agenda and to address a comment to my colleague Magdalene Hoff. We as the Group of the Party of European Socialists and as German Social Democrats in particular wish to thank Mrs Hoff for coming here today. Despite her severe illness and the fact that she is confined to a wheelchair, Mrs Hoff, who has been a Member of the European Parliament since 1979, refused to forego the opportunity of presenting and defending her report in person, with the help of my colleague Erika Mann. We Social Democrats who as German Members of Parliament have for many years had the pleasure of working with her, have only one thing to say: we are proud of our colleague! I would like to present her with a bouquet of flowers, with your permission, Mr President, because there is no provision for such a thing in the Rules of Procedure. I hope that I will be joined in this gesture not only by my Social Democrat colleagues but also by all Members of this House, who can be proud to have a fellow Member of her calibre in their midst.
Thank you very much, Mr Schulz.
I should like to say to Mrs Hoff that we all share the sentiment expressed by Mr Schulz, thanking you for your dedication to the European Parliament. Thank you very much.
I have received six motions for resolutions, tabled pursuant to Rule 37(2) of the Rules of Procedure.
The next item is the Commission communication on public finances in the Economic and Monetary Union.
Mr President, it is a great pleasure to present this third report on Public finances in EMU 2002 to Parliament. It consists of an analytical report prepared by the Directorate-General for Economic and Financial Affairs, as well as a Commission Communication that sets down the main policy conclusions.
One aim of the report on Public finance in EMU is to help ensure that the Commission continues to play a leading role in the evolving debate on budgetary policy in the Union.
It provides a detailed description of budgetary developments and prospects at Member State level and for the euro area as a whole. In addition, it provides important clarifications on the scope and methodologies used in the budgetary surveillance process at EU level: this enhances the transparency of our evaluation of Member States' budget positions. Finally, it takes a forward looking approach by presenting an analysis of some key budgetary challenges which must be tackled at EU level in coming years.
Let me turn to the main conclusions of the report and start by making some comments on recent budgetary developments and prospects. 2001 proved to be the most challenging period for fiscal policy in the three-year history of EMU. While the budget deficit for the euro area reached 1.3% of GDP, the first increase since 1993, the framework for budgetary policy has performed reasonably well during the current slowdown.
First, Member States had scope to let the automatic stabilisers operate so as to cushion the negative shock, especially those countries which had already achieved a budget balance or surplus.
Secondly and in contrast with previous economic downturns, no country still in deficit embarked on unwarranted expansionary policies.
Thirdly, Member States have been able to continue with planned tax reforms designed to remove supply side rigidities, despite claims from different quarters that the SGP was tying the hands of the authorities through arbitrary and inflexible rules.
In brief, fiscal policies have remained broadly neutral providing a balanced policy mix which was supportive to growth while guaranteeing price stability. This broadly positive assessment needs to be balanced with the recognition that four Member States (Germany, France, Italy and Portugal) still have large deficits that do not meet the requirements of the Stability and Growth Pact.
In particular, deficits in Portugal and Germany have risen to levels approaching the 3% of GDP reference value which prompted the Commission to activate the early-warning mechanism. It is important to recognise, however, that the recent economic downturn was neither particularly severe nor long lasting. Unless all Member States reach the medium-term targets set down in their programmes, future downturns could provide a much sterner test for the EU's framework for budgetary surveillance.
The focus of attention in recent months on the number one issue - the early-warning mechanism - has meant that several important measures that strengthen the quality and coverage of EU budgetary surveillance have been somewhat overlooked. Three particular issues are worth stressing. First, a revised Code of Conduct on the content and presentation of stability and convergence programmes was agreed in 2001 and implemented in the current round of programmes. This has helped improve the assessment of programmes and has also enabled us to consider the aggregate impact of budgetary targets for the euro area as a whole.
Secondly, the Commission and Council have developed a common method to calculate cyclically-adjusted budget balances. The recent economic downturn and the experience with the early-warning mechanism have underlined the importance of looking at underlying budgetary positions when assessing the budgetary positions of the Member States.
Thirdly, an assessment has been made on the sustainability of public finances in light of ageing populations based on information provided in stability and convergence programmes. As requested by the Barcelona European Council, long-term sustainability will become a regular feature of budgetary surveillance at EU level.
Let me make a few comments on recent experiences of the early warning mechanism as applied in accordance with the provisions of the Pact. I have repeatedly spelt out the reasons why the Commission was compelled to initiate the procedure, and so I will not dwell on this point today. Instead, I will focus on more recent developments. As you know, the Council decided to close the early-warning procedure as both countries reiterated their willingness to implement their stability programmes in full so as to avoid a breach of the 3% of GDP reference value and to resume the process of budgetary consolidation in order to reach their medium-term targets by 2004.
There is clear evidence that the authorities are taking these commitments seriously. I am encouraged by the progress in Germany on an agreement between the Länder and the central government on the control of public finances. This agreement underlines the fact that sound public finances are the responsibility of all levels of government and not only of central government.
With regard to this first experience with the early-warning mechanism, in my view it is necessary to distinguish between the process, which was difficult, and the outcome which to date has been broadly successful. The Commission, the Council and indeed the European Parliament must take note of this first experience with the early-warning mechanism and must learn certain important lessons from it:
First of all, now that economic recovery is gathering pace, the budgetary consolidation process must start again in order to meet the 'close-to-balance' or surplus rule so that we can deal with any situations similar to those we have experienced in the past.
Secondly, we should recognise that the budgetary constraint affecting mainly the large euro area countries in 2001 and 2002 has its roots in the missed opportunities of the high-growth period 1998-2000.
Thirdly and as discussed in this report, automatic stabilisers should be the normal means for stabilising the economy, whereas discretionary policies should remain the exception. Nonetheless a clear agreement between the EMU policy actors on the criteria to assess when discretionary fiscal policies are justified would increase the transparency and predictability of budgetary behaviour.
Finally, Member States need to improve the compatibility between their national fiscal arrangements and EU budgetary commitments.
I would now like to say a few words about the quality and sustainability of public finances and how we are responding to the Lisbon strategy. As regards the sustainability of public finances, good progress has been made. The Commission and the Council have assessed the sustainability of public finances based on the medium-term budgetary targets set down in stability and convergence programmes. The analysis clearly shows that on the basis of current policies, there is a risk of budgetary imbalances emerging in many Member States, and these risks multiply if countries fail to reach the medium-term targets set down in their stability and convergence programmes.
This year's report also examines the quality of public spending. An in-depth debate at EU level on this issue has been hampered by the lack of an agreed definition on the quality of public spending. The absence of timely and comparable data specifying the purposes on which public resources are spent is also a constraint.
The report attempts to take a first step in developing the debate on the quality of public spending by focussing upon the composition of public spending, and whether it is geared towards expenditure items that contribute to meeting the objectives of the Lisbon strategy, namely raising growth and employment. This analysis suggests that most countries have been able to improve the composition of public expenditure while at the same time containing the size of the public sector during the 1990s. However, before drawing firm policy conclusions on the quality of public spending, there is a need for complementary analysis that takes into account the specific aims of spending programmes, their design and linkages with other economic policy instruments. This is what we will be setting out to do for the coming years.
The final issue addressed in this year's report concerns the budgetary challenges facing candidate countries. Once they join the EU, the full acquis communautaire on budgetary policies will apply and they will be expected to submit convergence programmes.
It is essential when interpreting the budgetary positions of the candidate countries that adequate account is taken of their specific needs and circumstances. Budgetary surveillance will also need to take into account that the candidate countries are undergoing tremendous structural and institutional changes. Due consideration must be given to the constraints imposed by the fact that, on average, these countries are characterised by a higher degree of volatility in output levels compared with EU Member States. They are also small open economies, which rely heavily on foreign capital to finance the process of catching up.
In the run up to accession, candidate countries are not required to fulfil the Maastricht nominal convergence criteria, but rather to comply with the Copenhagen criteria. The primary concern in the pre-accession period is medium-term macroeconomic stability, rather than achieving any particular target for the budget balance. Medium-term budgetary policy should also pursue a structure of expenditure and revenues that effectively supports economic growth. Finally, the emphasis on structural and institutional reform should not hide the importance of sound fiscal policies. The candidate countries' vulnerability to economic shocks and the external constraints they face underline their need to implement prudent policies.
Thank you very much, Commissioner Solbes Mira.
We shall now proceed to a question and answer session and I would, therefore, ask all honourable Members who intend to speak to let the Bureau know so that we can share the interventions out better, bearing in mind that the questions are to take one minute. I should add that the Bureau will be rigorous in ensuring that speakers stick to this time limit.
Mr President, Commissioner, I would firstly like to say that I regard the Commission's budgetary policy as a great achievement and to pay tribute to the competence with which it is implemented. However, I believe that Basel II will be one of the biggest problems in the future, in fact the greatest danger for small and medium-sized enterprises since the Second World War, if we do not do our homework properly. What do you think the impact of Basel II will be on the 40% of companies in Europe that do not have any equity capital, what will the impact be on tax revenue and what will the effect be on the candidate countries?
My second point is that at present our budgetary policy involves us dealing with countries that have both budget deficits and also high unemployment. What programmes do you think would help to get these problems under control again?
The question you are asking me is rather off the track of today's debate, which is of a much more general nature, but it is certainly true that debt - both private and public - is a problem that must be resolved.
We are aware of the fact that private debt is posing specific problems in some countries of the Union. And where public debt is concerned, our fundamental approach remains what it has always been: to rapidly reduce such debt, especially in those countries in which debt is reaching levels equivalent to the Gross Domestic Product. In order to achieve this, we are creating specific primary surplus programmes to enable a rapid reduction of public debt.
Mr President, Commissioner, I should like to ask three very brief questions. Does the Commissioner think as he said, that the Stability and Growth Pact should be considered to be neutral regardless of whether the economic cycle is experiencing faster growth or slower growth?
My second question is, does the Commissioner think that it is unimportant whether public spending is undertaken as current expenditure or as investment and whether investment expenditure should not be considered as an instrument to combat a cycle of economic depression?
My third question is, where does growth feature in the Stability Pact?
As I stated in my presentation, I believe that the automatic stabilisers are sufficient in practically all cases, but it is essential that a position of surplus balance is reached first, so that these mechanisms can be fully effective.
The report to which I am referring contains a specific chapter dedicated to the cases in which a discretionary budgetary policy could be used, and you can read in the report that, in our opinion, this must only be used in very specific cases, affecting just one country and in a limited range of circumstances.
Of course, investment helps growth and, for this reason, we have always considered investment expenditure to be more useful than some types of current expenditure. Nevertheless, this does not mean that it justifies exceeding the established objectives of the Stability Pact.
Therefore, I say yes to investment, but within the confines of the Stability Pact.
Commissioner, you mentioned the issue of population ageing and the related question of pensions. The failure to carry out pension reform in the principle European countries is preventing savings benefiting from economic growth, is jeopardising national budgets and is a source of intergenerational injustice.
The calls for pension reform are repeated year after year, month after month, but no action is taken in the Member States: do you not think that it is necessary for the Commission to make more specific statements, giving more specific figures and requiring more specific undertakings, not least in order to inform the public of what is happening, of the risks we are running in the area of pensions and the risks we are continuing to hand on to the new generations? Otherwise, we will still be here in a year, two years, five years' time, saying the same things without anything having changed.
I do not share the view that nothing is happening. I think that enormous progress has been made on this issue. Firstly, with regard to statistics, I am sure you are aware that two reports have been published, one by the Committee on Employment and another by the Committee on Economic Policy, which undertake a study of forecasts for the growth of long-term expenditure in the Union as a consequence of the ageing of the population, taking into account not only spending on pensions, but also spending on health.
Precisely on this issue, and taking account of these factors, within our obligations under the Stability Pact for long-term sustainability in public finances, Ecofin and the European Council agreed that revisions of the stability programmes should contain specific references to future obligations with regard to the problems of the ageing of the population in our countries. And this must be done regardless of the debates that are taking place between those responsible for the pension systems in the various countries, within the Open Method of Coordination that was initiated in Lisbon.
Commissioner, in your report today you referred to the difficult revenue situation in the Member States, which is partly due to the structural reforms proposed by the Commission. Is it not time to start concentrating more on structural deficits when considering deficits in the Stability and Growth Pact and in the stability and convergence programmes? Or should we simply be insisting on qualification of expenditure as is the case in the USA when public finances are being discussed?
If I have properly understood, your question refers to the importance we attach to the issue of structural deficits and to better control of public spending.
With regard to the structural deficit, it is true that the Stability Pact lays down nominal objectives. It requires the Commission to assess, however, whether or not its objectives are being met. We have introduced the concept of structural deficit in order to undertake this assessment and to discover the extent to which deviations are the consequence of developments in the economic cycle. The basic difficulty consisted of finding a system that was acceptable to everyone with regard to developing this concept of structural deficit, which we are currently achieving in cooperation with the Council.
With regard to the problems of cutbacks in spending, it is true that the Stability Pact only lays down obligations for deficit. Changes in income and expenditure are entirely a national decision on which every Member State must decide for itself. All that we are doing in this new report is assessing what type of expenditure has the greatest effect in terms of the Lisbon commitments. Logically, the same operation will have to be undertaken in future for revenues.
Commissioner, I should like to ask you one very brief question. In the last part of your speech, when you were speaking about critical developments in budgetary matters that have taken place in some Member States, and about whether or not these might be subject to an early warning, you mentioned the situation of Germany in some detail and stated that some positive signs of progress have been seen since the debate on the matter was held. Since the other country you mentioned was Portugal, with its budgetary situation, I should like to know, what is your view on the progress made in Portugal and on the efforts that the government has been making to rectify the situation?
The decisions adopted for the supplementary budget are correct and are a step in the right direction. Our concern at the moment - and I have already stated this publicly - is based on the fact that, apparently, the figure reached for 2002 would still leave us with a deficit of 2.8%, which is too close to 3%, with the risks inherent in this type of situation, especially since we know that the Portuguese Government has appointed a committee to carry out a study of the true state of public finances, the results of which we have not yet seen.
Mr President, Commissioner, at the recent Barcelona Summit, the Heads of State and Government undertook to fight against public debt and for improvements in the quality of public finance, in accordance with the Stability and Growth Pact. It appears, however, that the new French Government has received a mandate from President Chirac, even though he is one of the signatories to the Barcelona agreements, no longer to observe this objective of a budgetary position close-to-balance-or-in-surplus by 2004. Could the Commission please comment on these intentions of Mr Raffarin's so-called 'government of action'?
The Commission does not wish to add anything to what I have previously stated.
The year 2004 is a commitment given by the Ecofin Council and ratified by the Barcelona Council. The Commission is not in favour of changing this date because, although the stability programme stipulates that a situation of balance must be achieved in the medium term, this medium term was initially set for 2002 and has now been extended to 2004. We believe that continually putting back this date will not help us to address future situations of imbalance created by economic developments.
The second important feature of our study is that all Member States must be treated in the same way.
Thank you very much, Commissioner.
The debate is closed.
The next item is Question Time (B5-0017/2002). The following questions are addressed to the Council.
Part I
Question No 27 by Struan Stevenson (H-0337/02):
Subject: Delay in the CFP reform proposals
Can the Commission explain why there has been a serious delay in presenting its proposals for the reform of the CFP to the Parliament?
Can it also reassure the Parliament that this delay will not prevent approval of the key proposals during 2002?
. (DE) Mr President, ladies and gentlemen, since the publication of our Green Paper we, the Commission, have held wide-ranging discussions with all interested parties on the future of the common fisheries policy. Many of the ideas that arose during these discussions were then taken on board in our proposals. As part of the discussion of the proposals between the various cabinets, some new issues arose, issues that required in-depth responses and in some cases further analysis.
As I see it, we need to be in a position to undertake genuine reforms. Another point here is the need to go into all issues in detail. After all, this is ultimately not just about the Commission accepting my proposals, but also about an in-depth justification, particularly with a view to taking the wind out of the sails of potential opponents of reform. We must make sure that the reform package is comprehensive and solid.
We have now made good progress with our work. I am confident that I shall be presenting these proposals to the Commission at the end of this month. Normally, the draft would only be deferred by one week, but for various reasons this period has been somewhat extended, partly because I was not available at certain times.
I intended, and indeed still intend, to present the draft to the Commission without any substantive changes in the proposals. It is then of course up to the Commission to deliberate on this and to agree on a position acceptable to the majority of the Members of the Commission.
One last comment. With regard to the procedure for rotating the Directors-General, I can assure you that there is no link between this and the proposals for reforming the common fisheries policy. Preparations for a broadly based rotation have already been in hand for some time, and the fact that the rotation issue and the reform package have come at the same time is pure coincidence. To suggest anything else would be quite wrong.
I wish to inform you that various Members have asked to table supplementary questions and, of course, we shall give the floor, in addition to the Member who made the request, to the first two Members whose names appear on the list given to me by Parliament's staff. There will only be two supplementary questions; please do not raise any points of order because this is what the Rules of Procedure state: two questions and that is all.
I should like to ask a follow-up question. I am grateful to the Commissioner for his reply and I hear him say that he wishes to take time to produce further analysis and to take the wind out of the sails of any potential opponent. I applaud any such effort. Unfortunately, what appears to have happened just now is that the wind has been taken out of the sails of the whole reform which has become becalmed.
We are now in a position where we hope that we do not see the timetable derailed to the point where we may go beyond the end of this year and find ourselves in 2003 when some important derogations will have expired and we could potentially have a "free-for-all" in our fisheries throughout the EU. That would not benefit any of us and would not benefit fish stocks, which are nearing collapse.
We have waited for this reform package for years. Our fishermen are suffering. Can we have a guarantee - and I am sure the Commission can give us this - that it retains its absolute independence in this matter and will not be subject to bullying from any individual Member State or any other source?
Mr President, Mr Stevenson, I think there were two parts to your question. The first was about timetabling. Let me try to be as clear as possible: at the end of this month, or to be precise on the last Wednesday of this month, I will be presenting the proposal to the Commission and it will be discussed within the Commission. That much is clear. What is more, this does not have any effect on the delay in the decision-making process, because even if we had agreed the Commission's proposal three weeks ago, the timing of the first discussion in the Agriculture Council and also in this House would have been the same.
With regard to your second question, I would like to reiterate what I have said and assure you that I am certainly not willing to be persuaded by anyone to go beyond the framework of the discussions on the Green Paper and to discuss the Commission's proposals. My intention is still to propose a substantial reform and no one from outside is or will be able to influence my position, and certainly not in any unacceptable way!
I shall accept the points of order, but only after the two supplementary questions have been asked. Then we shall take the point of order, because, at the moment at any rate, everything is quite in order.
I simply wished to thank the Commissioner for his answers, for his words, and to say that I did not for a moment think that Mr Schmidt's dismissal had anything to do with the delay in the proposals for reform. In all innocence, I thought that the delay would improve the proposal and that is why I was even pleased that the delay occurred. Nevertheless, it seems to be clear from your words, and especially from your statements to the press in recent days, that you have no intention of changing a single letter of the proposal.
I still believe that the reform of a policy as fundamental as fisheries requires at least three essential factors: it must be gradual, it must have sufficient funding and must have the broadest possible consensus.
I ask you then: do you think that the proposal you will be submitting to us next week or soon thereafter is going to meet the three criteria that I have just raised?
. (DE) Mrs Miguélez Ramos, I would like to remind you that in my introduction I clearly indicated that we originally brought forward a Green Paper a year ago, and that provided a basis for a wide-ranging debate. The proposals that I intend to present will of course take into account the various comments, contributions and discussions that have taken place over the last few months, as far as that is possible and as far as it can be reconciled with the objectives for reform. However, it will not be possible for any instructions to be given to the Commission. The Commission is proceeding totally independently over this and accepts all responsibility, and it is in that spirit that it will be presenting the proposals.
I wonder whether we have the right Commissioner answering questions on this subject given the delay to the package. I accept that Mr Fischler continues to be committed to a meaningful reform of the common fisheries policy, but I wonder whether he would comment further on the suggestions that improper pressure has been put on other people in the Commission. Perhaps the President of the Commission might be asked to make a statement on this matter. Also could he confirm whether the Director-General of Fisheries was moved as part of a routine package? Was it the case that every other person who was moved under that package had only a few hours notice of that move?
Is it the case that the particular difficulty in getting agreement on the package relates to a very specific part of the package and, if so, why is it felt necessary to delay the entire package of reform?
Mr President, the issue of fisheries reform needs to be kept quite separate from the application of the rotation principle in the Commission. I am in fact also a member of the Commission's 'reform group', and amongst other things I have always been in favour of this rotation principle applying to A1 and A2 officials, so that these top-level Commission officials should be regularly rotated.
There had already been a discussion at an earlier stage about Mr Schmidt possibly leaving during 2003, and I made it clear then that any change in the Director-General of Fisheries I had selected, and with whom I have a very good working relationship by the way, should take place either at the beginning of the reform, or at its conclusion, including the first phase of implementation. I think it is irresponsible for us to be having a change in top-level posts now, just when contacts with the Member States in the Council, with Parliament and above all contacts with the stakeholders are to begin. With my agreement, the Commission decided that this change should take place now, at the beginning, and that Mr Schmidt should be included in the package adopted.
It is highly regrettable that there have been communication problems and that Mr Schmidt was only informed of the Commission's decision at such short notice. But I repeat that this has no connection with fisheries reform.
Mr President, I would ask you to make an exception to your criteria for the following reasons: I did not know, and still do not, how I can ask a supplementary question when I have not heard the Commissioner's answer or the reply from the author of the question. I was genuinely unaware of this method of asking a question before knowing what was going to be debated here.
Secondly, I think that this question, tabled, it has to be said, by the Chairman of the Committee on Fisheries, is not just any question and opens a debate of enormous importance.
I therefore ask you to make an exception and allow me to ask my question.
I must tell honourable Members that this is not a general debate - they are clearly attending the wrong sitting. This is Question Time and, in accordance with the recommendations that we ourselves approved in Parliament, there can be a maximum of two supplementary questions by two Members, preferably from different political groups and from different Member States.
I have given the floor in chronological order to a Member from the Spanish Socialist Group and to a British Member from the Group of the Greens and there are another four or five who wish to speak but who are not entitled to do so under the terms of the Rules of Procedure. I am not happy about this situation, but that is how it is. The more points of order we raise, the more we are preventing other Members from asking their questions. You should really be aware of this and show some solidarity. There will be another time to debate fisheries policy. The Commissioner will be attending meetings of the Committee on Fisheries on 21 and 22 May - or whichever days suit him, since it is none of my business - and then you can discuss everything you wish.
Mr President, I would just like to contribute a few words to this discussion, which might help make the peace here. The Committee on Fisheries will be dealing with this topic in detail next week, and I have undertaken to attend. I will then be willing to answer any questions that arise in committee.
I have no doubt whatsoever that Mr Fischler will make himself available to you both in committee and in plenary, where you will be discussing an issue that, as Mr Nogueira says, is of great importance and runs through very deep waters, to use a fishing term.
Question No 28 by Myrsini Zorba (H-0342/02):
Subject: Child athletes
In recent years, ever younger athletes have been taking part in major sporting events. In many cases, these children start being trained and schooled for careers in professional sport before they are even of school age. Such children are not, however, in a position to make their own decisions about their future and are very often turned into semi-professionals or even objects of exploitation, while being fed special 'dietary supplements'.
Bearing in mind that Europe is to host the forthcoming Olympic Games, can the Commission say whether it will take measures to tackle this problem, possibly as part of the campaign against doping which has already been launched and with reference to the UN Convention on the Rights of the Child?
. (DE) Mr President, ladies and gentlemen, Mrs Zorba has raised the issue of protection for minors in sport. In particular, she has referred to the risks involved in taking part in major sporting events for minors, who are often professionals or semi-professionals. The subject of protection for young athletes was first approached in the declaration adopted by the European Council in Nice, which referred to the special nature of sport and its social function in Europe, and how these should be taken into account in common policies. The Commission addressed this subject in the context of the Helsinki Report on Sport and of the European Sports Forum held on 26 and 27 October 2000 in Lille, particularly in the workshop on youth protection, and the special position of young people under 18 was examined in depth during the discussions between the Commission and FIFA on the rules for international transfers of football players, which were concluded in March 2001.
However, there is one thing we should not forget: protection of young athletes is largely the responsibility of the Member States. Nevertheless, the Commission's own initiatives have done a great deal to encourage dialogue between the Member States on this problem. In addition, whilst taking account of the principle of subsidiarity, measures have also been taken at Community level. For example, on 22 June 1994 the Council adopted Directive 94/33 on youth employment protection. This directive prohibits child labour, regulates work by minors and generally provides for all employees to guarantee that young people have working conditions appropriate to their age. The key objective of the directive is therefore to promote better working conditions for minors without enforcing a total ban. Lastly, the Commission has also launched various anti-doping measures, with particular reference to minors. In 1999, a report was adopted on a plan for the Community's role in combating doping. Furthermore, in the previous year various studies were financed, including a study on the protection of young athletes. Lastly, the Commission is currently working on ideas for the implementation of a new Community anti-doping plan, which is intended to give even greater weight to the problems of combating doping amongst young people.
Of course I know what has been done in the past but, with the Olympic Games approaching, I think we should seriously consider if all these individual measures and studies are going to bring about a real Community action plan or, if the Commission encourages the Member States and the relevant decision is taken, national action plans on the subject. The number of children taking dietary supplements and turning professional before they even reach school age is out of all proportion. I think this represents a real threat to the health of these children, as well as flying in the face of the principle of sport for everyone on a voluntary basis.
. (DE) Mr President, Mrs Zorba, ladies and gentlemen, I can only assure you once again, and I have also checked with the appropriate departments, that there will indeed be an action plan of this kind. I totally recognise your concerns in connection with the forthcoming Olympic Games. That is why we need such an action plan, which will take particular account of the need for doping checks and anti-doping measures.
As they deal with the same subject, the following Questions Nos 29 and 85 will be taken together. Question No 29 by Margrietus J. van den Berg (H-0348/02):
Subject: Leaked Commission wish list concerning liberalisation of services in developing countries
In connection with the GATS negotiations (WTO), the Commission's Committee 133 is currently drafting the EU's wish list concerning the liberalisation of services in developing countries. The Commission considers such lists to be outside the public domain. But since 16 April, provisional lists for 29 countries have been publicly accessible via an NGO website. They show that developing countries are also being asked to open up certain service sectors which, even in the European Union, are considered sensitive. Has the Commission given preferential treatment to business? What role did the European Services Network play? Is it true that the Commission is calling for the opening-up of the water sector in developing countries, when Member States do not want to open up their own? Is there not some contradiction here? What is the relationship between the GATS negotiations and what the IMF requires of developing countries under its SAPs with regard to liberalisation?  Question No 85 by Anne E.M. Van Lancker (H-0350/02):
Subject: Preparations for the GATS negotiations
In cooperation with Committee 133, the Commission is currently preparing its mandate for the GATS negotiations. Work is reportedly underway just now on a list of sectors the European Union wants to see included in the talks on liberalisation. Will the Commission explain how these important negotiations are being prepared for and say what sectors are on the Member States' wish list? Is it prepared to disclose this wish list to the European Parliament? It has repeatedly been affirmed that public goods such as education, healthcare and water would not be liberalised under any circumstances. Can the Commission confirm that this position will be maintained? Will the wish list be submitted to the General Affairs Council for approval, or do these matters fall wholly within the Commission's negotiating mandate?
These two questions refer to the publication by certain non-governmental organisations and newspapers of the European Union's draft wish lists concerning the WTO services negotiations. These leaks, because that is what they are, are regrettable, as they are disrupting our own internal preparation for the negotiations; the consultation process within the Community is not yet complete; we are merely at the initial discussion stage and we have by no means reached a final position at European Union level with regard to the drafts. In fact, in line with the procedures, we are in the process of consulting the Member States so that they can examine these initial requests, carry out their own internal consultations and submit their comments to us. This whole process will, at some point in the future, result in these draft wish lists being sent to Geneva.
The leaks are also regrettable in that they are damaging to our own negotiating position. By making this type of draft negotiation wish list public, we are clearly putting the third countries to which they are addressed under pressure, and they in turn have had to confront a number of questions on wish lists which, from our point of view, were still in draft form. Clearly, none of these things make negotiations any easier.
Lastly, they are regrettable because, for once, the European Parliament has not been informed before the other institutions, and has been informed just after the Council, in any event, which is counter to the rules we established together. I would remind you that, within the constraints of the Treaty, which clearly gives priority to the Council, we have together adopted informal information and consultation procedures that have worked well so far. Moreover, I have no reason to doubt that they will continue to work well in future.
The final reason why these leaks are regrettable is that they give a kind of strange signal, as if a scoop had been made, as if this were a detective story and interesting discoveries had been made. This, however, is not the case, as the broad lines of these proposals are public, having been posted on our web site at the end of the year 2000, and there have been no changes to the political principles since then.
All negotiations comprise an initial stage for reflection, a second stage for transparency and a third stage for negotiation, out of the spotlight. For now, we are at the reflection stage. We have carefully consulted one another before sending our initial drafts to the Member States. I can assure you that, with regard to Parliament's positions on the services negotiations, in which it has repeatedly emphasised the need to ensure that public services are respected, a concern, what is more, which is also shared by the Commission and which we have incorporated into our proposals, these positions are exactly the same as those initially indicated. We have indeed consulted and taken account of the points of view of a number of professional sectors and the points of view of a number of non-governmental organisations. None of these organisations have been given special treatment.
To summarise, these leaks are indeed thoroughly regrettable. Regrettable though they may be, however, they still have a positive side, since now that these secret documents have been made public, anyone who is interested will now be able to look at them closely and will see that these so-called secret proposals are entirely in line with the objectives that we stated publicly and that there is no hidden agenda, contrary to various accusations. In particular, they will see that we have no intention of either promoting or requiring the privatisation or dismantling of public services in any sector or in any country.
So far, in fact, there has been only one victim of the publication of these wish lists, and that is the myth of the hidden agenda, which has been so completely discredited that I am now sometimes even suspected of having organised this leak myself in order to show how greatly what we were doing in secret tallied with what we announced publicly. Naturally, I refute any statements of this nature.
To get to the bottom of this, let us recall briefly that the WTO services agreement is the most flexible agreement imaginable, that it allows each country to draw up a list of activities for which it is willing to offer access to its market and treat foreign providers as nationals, that any country may exclude activities it considers to be politically sensitive from its commitments and that, as a result, the problems of differing economic and social situations in the participating countries are taken into consideration.
What is more, the members of the WTO have the sovereign right to regulate trading and other activities in their territory according to specific public objectives. This is the general principle. On the draft wish lists in question, in line with both the negotiation proposals we previously submitted and the objectives we have already stated, our requests concern a number of sectors, which I shall list briefly: the professions, business services, shipping, postal services, telecommunications, construction and engineering, distribution, environmental services, financial services, tourism, travel, transport and energy. Neither healthcare nor education, as you have just heard, are on this list, and we have not addressed any requests to third countries in either the healthcare or education sectors, and, I must add, we ourselves have no intention, at least at this stage, of making offers in this field.
One question remains, to which Mr van den Berg has drawn our attention: the issue of water in developing countries. This is indeed a complex matter. We, the Commission, are convinced that, in the case of water, we have good reason to address requests to third countries with regard to water supply. I must specify 'water supply', to distinguish it clearly from the problem of access to water resources, which is outside the scope of the WTO agreement on services. We consider, following a number of international works, that, if the billion or billion and a half people on Earth who have no access to water are to have access to it in the next ten years, we will need private funding. The volume of capital which needs to be invested in this type of infrastructure currently stands at around USD 200 billion. Current investments stand at around USD 70 to 80 billion. The difference cannot be remedied solely with public funds. We therefore consider that the GATS negotiations, if properly directed, could provide a useful contribution to an international effort that has been undertaken to achieve the WTO millennium objectives in the field of water.
One last point, which was raised by Mr van den Berg. That is the question of the relationship between the requirements, or conditions, formulated by the IMF with regard to the LDCs and the WTO negotiations. On this point, the response is as follows: the services negotiations and the IMF structural adjustment programmes are not related. This being so, the developing countries that have or are said to have made commitments under the structural adjustment programmes should, if I may say so, use this to their advantage in the international negotiations.
Until these conditions are consolidated by the WTO, they are not considered obligatory from the point of view of the WTO and, consequently, countries which, for one reason or another, have been obliged to accept or have accepted conditions of this type from the IMF may use this advantage in the WTO negotiations. As far as we are concerned, in any case, we are prepared to consider this very favourably.
Although we think very highly of the Commissioner, it is true that we did not imagine he had developed a secret strategy of such a kind that the hidden list was of his own making. However, now that this list is before us, I see that the Commissioner has said that if we make a request, not one single country will be forced to endorse something which they do not want. They decide for themselves what the public sector represents.
As I understand it, the Commissioner works on the principle of commitment, and I would like to ask him whether he can confirm once more that as far as he is concerned - and this is also a dynamic between the Commission and Parliament - this commitment in principle means that whatever we do not want to do to ourselves or ask of ourselves - for example in the field of water or in education, health care or other sectors - we will not impose on others either. And that, should we deviate from this, we will have a careful exchange of views beforehand.
In my view, it is crucial for us to be well acquainted with this political commitment, this clear line. And furthermore, I believe that Johannesburg is probably a good place to ensure that as far as water is concerned, access remains in public hands, but that financing from private sources could possibly be further developed.
I would ask you, Commissioner and ladies and gentlemen, to be as brief as possible because we have gone beyond every imaginable time limit to accommodate this question.
Very briefly, please allow me to distinguish clearly between Community and WTO service systems. We have Community systems, which we enforce for our own reasons, and, within the WTO, we adopt positions that are sometimes different. We can, of course, rather than just making sure we go no further than we have internally, go less far than we have internally, and that is precisely our policy.
With regard to your second specific question, are we asking others to liberalise sectors in which we are not ready to make commitments? That is not our policy: the instructions I have given and what I have said publicly are that, should we do so, we would only do so on an exceptional basis and, consequently, should the occasion arise, we would coordinate and consult as necessary.
I should like to thank the Commissioner for his clear response. I have to say that I myself was pleased with the NGOs' reports. I only wanted to ask the Commissioner, by way of clarification, whether, once these talks are finished, he will be returning to the General Affairs Council in order to obtain an official mandate, or does the Commission already have this mandate as part of its remit?
It is true that particularly on the subject of water, great controversy has arisen in Europe too.
My mandate as Commissioner is the same as that adopted by the Council, and also by Parliament, moreover, in 1999 for Seattle. The extension of this mandate and the reservations I have therefore appear in this document, which is a public document.
With regard to services, I would remind you that the GATS negotiations take place in stages: first, requests, when everyone makes requests of everyone else, then offers, when everyone makes offers to everyone else. The deadline for requests is set at June this year, while the deadline for offers is March 2003. It is only at the end that, having considered the requests and offers, each party takes its position. It is then, probably towards the end or the middle of 2004, that we shall know exactly what we are prepared to offer and I shall make these offers, as I have done so far, in cooperation with the Council, with Parliament and with a number of other professional and other sectors of civil society that are concerned by these matters.
I would thank the EU Commissioner for his answer, and I have a follow-up question. It has been stated in quite a few newspaper articles that the Commission intends linking demands for liberalisation of services in other countries to a reduction in, or removal of, EU export subsidies in the agricultural sphere.
I believe that any such link between demands for liberalisation in other countries and the EU's obvious reduction in its export subsidies in the agricultural sphere is indefensible and to be repudiated.
I wonder if the Commissioner can guarantee that this will not apply and that there will be no link between the issue of export subsidies for agricultural products from the EU and demands for liberalisation of public services in other countries.
Quite frankly, I do not think this type of relationship exists. The terms of the agricultural negotiations led mainly by my colleague Mr Fischler, with my assistance, were fixed at Doha, and each one of us around the table undertook to improve our market access, reduce domestic aid and also decrease aid for exports. Those were the broad lines agreed by everyone at Doha. Then comes the question of quantity: how much? That was precisely the subject of the negotiations and, as far as I know, there is no link of the type you are suggesting between deregulation on the one hand and reductions in subsidies on the other.
. (DE) Mr President, Commissioner Lamy, we know that the GATS negotiations are intended to bring a greater degree of prosperity to developing countries, with liberalisation bringing advantages for consumers and generally being aimed at the companies in question. That is why I am interested to know which service sectors are being given priority by the Commission in the negotiations.
Mr Rübig, I have indicated which sectors take priority. All in all, these are the sectors in which the European Union has a clear relative advantage. Financial services, telecommunications, distribution and construction services are the most frequently discussed during bilateral visits and negotiations. Roughly, these sectors constitute around 70% of the GDP of the European Union and so far they only account for 25% of our exports, which proves that there is a great deal of potential there to be exploited.
Thank you very much for your cooperation, Mr Lamy.
Second part
Questions to Commissioner Schreyer
As the author is not present, Question No 30 lapses. Question No 31 by Göran Färm (H-0343/02):
Subject: Implementation of the budget
For a number of years now, the EU's budget out-turn has been a large surplus. This is a negative trend since it implies that committed funding is not reaching its intended destination. In the long run this will jeopardise the EU's credibility.
What steps will the Commission take to resolve this serious problem?
Is the Commission in consultation with the Council and the Member States with a view to improving the implementation of the Union's budget?
. (DE) Mr President, ladies and gentlemen, my response to Mr Färm's question is as follows: in budget year 2001 commitment appropriations totalling 97% were implemented. This was a clear improvement as compared with the previous year, when the implementation rate for commitment appropriations was 82%. However, the picture was quite different for payment appropriations, where the utilisation rate of funds available was 82% in 2001, that is below the already low rate of the previous year, 2000, which was 88%.
The surpluses in budget year 2001 were chiefly due to inadequate utilisation of Structural Fund appropriations of EUR 9.4 billion, cohesion fund monies and funds under the pre-accession instruments - ISPA, Sapard and Phare. However, another not insignificant contribution to the 2001 budget surplus came from savings in the agricultural sector totalling some EUR 1.9 billion. In the case of the Structural Funds, the chief reason for underutilisation was delay in the introduction of programmes under the new 2000-2006 planning period. Two factors combined in the case of Sapard and ISPA - teething problems with new activities and setting up the necessary administrative structures in the accession states.
The Commission is very concerned about this trend and has already taken a variety of preventive measures to strengthen the measures adopted in 2001. These include calling on the Member States, who are responsible for implementing the programmes, to strictly observe the implementation plan for the period 2000 to 2006, including the n+2 rule under Article 31 of Regulation 1260/1999. This rule applies to individual programmes with effect from 31 December 2002, otherwise with effect from 31 December 2003.
Commissioner Barnier specifically drew the Member States' attention to this rule in his letter of 21 November 2001. The Commission regularly updates the Member States about commitments where there is a risk that this rule could apply. The most recent update was in April 2002. The Member States were given a deadline of 31 March 2003 to submit their applications for final payments for programmes in the last planning period, that is the 1994-1999 programme planning period.
In the case of the Cohesion Fund, any decision on financing will set a binding deadline for presenting these payment appropriations. The Commission has indicated to the Member States that it is fundamentally opposed to any extension of these deadlines. Implementation of Structural Fund measures is in future to be more strictly monitored over the course of the year than has been the case up to now, in particular by means of the new payment forecasts to be prepared by the Member States.
These forecasts are now notified to the budgetary authority as part of the budget procedure. Furthermore, the Commission will notify those Member States concerned that they run the risk of automatic cancellation of commitments that have remained unspent for excessively long periods. Estimates of Member States' requirements for the budget year 2001 under the Structural Funds in terms of payments due - excluding advance payments - were EUR 15 billion higher than the amount actually drawn by the Member States.
As regards other budget lines, the Commission is anxious to refine its forecasting of requirements, and to further extend the implementation plan for the 2002 budget, so that an early warning system would identify any discrepancies between implementation needs and funds available in good time. This plan should enable budget implementation to be monitored over the course of the entire year, and a report will then be made to the budgetary authority in September and November 2002, as we have already promised you.
I should like to thank Commissioner Schreyer for her constructive answer to my question. In my capacity as rapporteur for the Budget, I was naturally able to discuss this with Mrs Schreyer in connection with the debate on the 2003 Budget, but I preferred to deal with the issue in the form of questions, for this is a much bigger problem and one that is much more a matter of principle.
The budgetary authority makes decisions about regional and aid policy because we want to achieve something in terms of employment in poor regions and in terms of aid to the world's poor countries.
If we discover that a large part of what we have in fact made decisions about is not being implemented, then that is a major democratic problem which can lead to a decline in people's confidence in the EU. I therefore believe that we must get the Member States, the Council, the Commission and Parliament to implement an action plan together in order for conditions really to be changed.
I also have a final question for Mrs Schreyer. Does the Commission think that the Member States are sufficiently prepared to really do something about the problems? Sometimes, I get the feeling that the Finance Ministers of the Member States are enthusiastic mostly about the fact that they are getting money back.
Is there a genuine desire to really do something about the problems together with the Commission and Parliament?
Mr Färm, I would first like to point out that implementation in the area you have mentioned, external aid, has significantly improved over the last two years. Last year, in 2001, nearly all available payment appropriations were implemented. This is really a major change compared with previous years. This is an area where reforms and above all the measures taken by my colleagues Chris Patten and Poul Nielson are really having a positive effect.
In response to the second part of your question, the Member States are certainly interested in seeing Structural Fund monies spent as well now. So you are quite right, on the one hand the Finance Ministers are of course pleased if money flows back into their coffers in any given budget year, but on the other hand it is those very same Finance Ministers who prepare forecasts about how much is drawn down from the structural funds in any year. So on the one hand we have forecasts and the enormous discrepancy between those forecasts and final out-turns, and on the other hand the fact that it is very much welcome when funds flow back.
At present we are considering how we can use instruments to make the forecasts on which we base our proposals more specific and perhaps also more binding.
I would like to point out that, in the case of measures to promote the development of rural areas, if the Member States' forecasts of their requirements deviate by a certain percentage from what prove to be their actual requirements, then that is deducted the following year as a kind of penalty. This is a very draconian arrangement, but it has been shown to work.
My colleague Commissioner Barnier has also been working on how we can improve the discrepancy currently existing in the Structural Funds.
Mr President, Commissioner, I am not going to talk to you about the huge numbers that you deal with.
We all know that, of the 1.27%, 1.14% is committed and approximately 1% is spent. But we always blame the Member States for this and say that they commit more than they are then able to spend.
I am going to ask you a very specific question about a programme that falls within the sole and exclusive competence of the Commission, which is the LIFE programme.
The LIFE programme, which was allocated around EUR 100 million last year, committed EUR 20 million of its funds, despite having more than enough projects, which had been carefully evaluated and classified, for the programme to have been able to commit all EUR 100 million. This year, in which you will be assessing this programme - if you have not already done so, because it was due to be assessed any time now - is the Commission going to do the same? What are you going to do to ensure that the Commission allocates 100% of its appropriations and that, furthermore, it keeps some projects in reserve, since these programmes reached the normal level of implementation that you mentioned, of 70% or 80%, which is then spent within the Commission?
Commissioner, the Commission alone is responsible for this, not the Members States.
. (DE) Mrs Redondo Jiménez, you are quite right in saying that with the Structural Funds we virtually end up refunding the Member States' expenditure. That means that if no invoices are available, no payments can be made, whereas the LIFE programme works through direct implementation. Last year there was some delay with certain invitations to tender. Unfortunately, I am not in a position to tell you what the actual implementation rate was. I will be very happy to let you have specific figures - very precise and detailed figures - in writing.
Thank you very much, Mrs Schreyer.
Questions to Commissioner Busquin
Question No 32 by Bart Staes (H-0266/02):
Subject: The European budget and support for the arms industry
According to the Institute for Security Studies, in 1999 the EU spent between EUR 1.5 and 2 billion on items relating in one way or another to armaments. Most of the money is channelled through the Structural Funds and the research and technology budget of the Framework Programme for Research and Technological Development.
Can the Commission confirm this assertion? To what extent are EU funds used directly or indirectly to support the arms industry? How much does the EU spend on measures to convert production away from armaments?
Mr President, ladies and gentlemen, with regard to the two chapters of the Community budget mentioned by Mr Staes as a source of credit to support the arms industry, the Commission would like to make the following clarifications.
In the case of the Framework Programme for Research and Technological Development, the Commission points out that the text of the decision on the Fifth Framework Programme, which is currently underway, having been adopted by joint decision of Parliament and of the Council, stipulates that funding under this programme must be granted to projects with civil objectives. In practical terms, this means that specific support for the arms industry is not possible through the research framework programme.
As concerns the Structural Funds, the Commission launched a programme in 1993, in the context of a crisis in the defence industry, called 'Konver'. This was an aid programme to convert the labour market areas most affected by the reduction in armament activities or the closure of military sites.
The aim of the Community initiatives was to support the diversification of sectors heavily dependent on defence by converting production away from areas related to defence and developing the activities of industrial sectors other than the military sector. The multiannual Konver programme, which ran from 1994 to 1999, financed measures such as the acquisition of new civil qualifications by staff, the diversification of the economic structure of companies, aid for the development of small and medium-sized enterprises, the reallocation of military sites to new civil sectors and the rehabilitation of the environment.
With regard to the budget, the funding allocated to these Structural Funds is EUR 739 million at 1996 prices, which is an average of EUR 125 million per year. During the 2000-2006 programme period, Konver was abolished as a separate initiative, but actions financed by Konver are still possible within the context of programmes relating to objectives 1 and 2.
Thank you, Mr President, thank you, Commissioner Busquin, for the reply. I would like you to explain something in more detail. You spelled out that the framework programme can only be used for civilian purposes, not for military purposes. At least, this is how I understood it. Of course, we also have a number of dual-use products, products that can be deployed both in the civilian and military sector. Can the Commissioner confirm, or give us the assurance, that the money from the framework programme will not be used for these dual-use products? Secondly, the Commissioner stated that for the period 2000-2006, the 'Konver' programme no longer exists per se, but that actions are still possible and that applications can be submitted. Would he be able to inform us whether there are any projects ongoing in the spirit of the previous 'Konver' programme? I thank him for his response.
I would like to respond to Mr Staes on two accounts. First of all, with regard to the research programme, the Treaty and the texts relating to the Fifth Framework Programme are clear: the Commission has no legal competence in the field of specific military research as this field falls within the scope of intergovernmental cooperation and of the WEU. I am talking about Article 17 of the Treaty. The decision on the Fifth Framework Programme stipulates that the financial aid granted by the Community to research projects within the context of the Framework Programme will be used exclusively for civil purposes. It does not, therefore, authorise specific aid for research that is both military and civil in nature. The same is true of the proposal concerning the Sixth Framework Programme. It is also very clear that it is not, of course, always easy to assess the proportion of civil research that might be applied in the military sector. There are, for example, information technology research programmes which, although set up for civil purposes, could at some point have a military use. We are, however, only carrying out research programmes with civil objectives. That takes care of the research programme.
With regard to Konver, I have said that the actions financed by Konver are still possible within the context of programmes relating to Objectives 1 and 2, which are the responsibility of my colleague, Mr Barnier. I have no other information so I cannot tell you the proportion of actions currently financed by Konver under Objectives 1 and 2. I will say, however, that the aim of the Konver programmes is to convert the labour market sectors most affected by the reduction in armament activities or the closure of military sites. For that reason, the aim of these programmes is a socio-economic aim, which I believe is along the lines you advocate.
Question No 33 by Bernd Posselt (H-0326/02):
Subject: Member State constitutions and the Sixth Framework Programme
In view of the Commission's unsatisfactory answer to my question H-0167/02
The Commission is aware that human embryo research is subject to the ethical choices and the regulations which differ from one country to another. As far as the ethical framework of the Sixth Framework Programme is concerned, the rules proposed by the Commission are in line with Parliament's amendment made at first reading on the Sixth Framework Programme as well as with the opinion of the European Group on Ethics. These are also based on the rules of the Fifth Framework Programme for Research.
The Commission's position was reiterated in a statement made when the Council approved the common position on the Sixth Framework Programme for Research. It implies that those participating in Community research programmes must strictly observe national legislation and codes of ethics. The local ethics committees or the appropriate national authorities must be consulted and give a favourable opinion or their agreement before research is undertaken.
As we have already stated in our previous answer, in areas in which the Community has formal competence, which is the case in the area of research, national legislation should not prevent a specific Community-level action, which would have been adopted under the co-decision procedure involving the Council and Parliament. In this context, the Commission believes that the use of funds for research activities of the Sixth Framework Programme must be made whilst strictly observing decisions which will be taken under co-decision by the Council and Parliament. The Commission is also well aware that the respect of the various cultures and ethical approaches in Europe does not justify a laissez-faire attitude. As in the past, the Commission will submit any proposal relating to ethical issues to an ethical investigation assisted by external experts.
Mr President, this is not a simple ethical issue. It is about the taking of human lives for research purposes. That is why I would like to put a very precise question to the Commissioner: can you guarantee that no European taxpayers could find themselves paying, through their taxes, for research that would be subject to legal penalties if it were being carried out in their own Member State?
It is obvious that, in each Member State, the legislation of that Member State must of course be respected. This is absolutely essential. We said that a research programme is a Community proposal which was adopted under co-decision between the Council and Parliament. We will obviously ensure, therefore, that the ethics committees which study each proposal take into account all the specific characteristics of both the scientific community and the local legislation.
Can I ask the Commissioner: if this morning's debate is anything to go by, Parliament will probably accept the common position subject to the en bloc agreed amendments. But I am slightly at a loss to know exactly what that will mean in this particular area. So perhaps the Commissioner could clarify, for example: if an application for embryonic stem cell research came from the UK, or from Italy, or from Germany, would there be EU funding in each of those cases?
I should like to re-read the statement I made at this debate this morning. The Commission has included the following statement in the Council's Minutes: 'In accordance with the opinion of the European Parliament concerning the proposal on the Sixth Framework Programme and taking into account the opinion of the European Group on Ethics in Science and New Technologies, the Commission believes that research in the following areas must not be financed by the framework programme: research activity aiming at human cloning for reproductive purposes, research activity resulting in the modification of the genetic heritage of human beings, which could make such changes hereditary, research activity to create embryos solely for research purposes or to supply stem cells, including somatic cell nuclear transfer' and, of course, an article on animal experiments which must be replaced. This is the approach that we are taking.
As I said, however, each programme, each project in these areas can - and, in fact, must - be examined by an ad hoc ethics committee. It is not possible therefore to think too far ahead on this type of proposal which could be made at European level. In each Member State, research can of course be carried out in accordance with the legislation of each Member State. But at European level, this is the approach which seems to be most acceptable to everyone, or at least by a majority of MEPs and certainly by a majority of Council members.
It is very important. The Commissioner seemed in the interpretation to say that embryonic stem cell research would not be allowed to receive funding at all. That is not my understanding of the situation.
I can read out to you again the exact text on the issue of embryos: This includes 'research activity to create embryos solely for research purposes or to supply stem cells, including somatic cell nuclear transfer'. It is therefore clear that this research will not be financed.
I want to put this follow-up question to Commissioner Bosquin: how does the Commissioner believe that people's confidence in the European Union and the EU's common research programme will be affected in the various Member States, especially in the four countries which have legislated to ban the use of embryo stem cells?
Is it not an important issue concerning confidence in the EU and the common research policy if the European Union itself carries out research programmes in areas in which these countries have taken political steps to ban research? Should EU research not be concerned with areas about which there is consensus instead of areas that are controversial?
Of course, Community research aims, as far as possible, to have common objectives. We have already debated this subject at great length, however. Each Member State and national parliament has different ideas and approaches. What we want to do, therefore, is, of course, to respect the role of each national parliament, of each Member State, but we cannot impose a national position on the whole of Europe either, because positions throughout Europe vary considerably.
As the honourable Members know, these debates are very interesting, but only two supplementary questions can be taken, as the Rules of Procedure state.
Question No 34 by Phillip Whitehead (H-0330/02):
Subject: Work of the European Group on Ethics
Will the Commission guarantee that in the new Action Plan on life sciences, the ethical implications of biotechnology and genetic research will remain under consideration without delaying potentially beneficial technologies such as genetic testing and pharmacogenomics and if so, how?
Mr President, Mr Whitehead, the Commission has indeed acknowledged, in the action plan on life sciences and biotechnology published on 23 January 2002, that this area requires us to take into account both ethical and economic, even industrial considerations. The Commission is convinced that we can and must reconcile these two dimensions, including in the area of genetic and pharmacogenomic testing.
In practice, this involves, first and foremost, identifying and analysing the ethical, legal and social implications as early as possible in the development phases and before the technologies are widely applied. It is important to encourage ethics experts, lawyers and sociologists to work closely with scientists and manufacturers, in order to encourage their mutual education and a dialogue involving the main players, including patients, political decision-makers and the public in the widest sense. These initiatives will be included in the objectives of the Sixth Framework Programme for research, particularly under the first priority thematic area of 'Genomics and biotechnology for health'.
Secondly, we wish to continue to stimulate research into ethics in order to increase knowledge and further understanding of the various approaches at European level.
Thirdly, we want to develop a legal and regulatory framework for biotechnology, concerning, in particular, genetic tests, which is based on a broad social consensus which can only be achieved through open, two-way communication.
I should like to ask the Commissioner whether he will personally be involved in the drawing up and implementation of the work plan which is being produced by the European Group on Ethics? If he is, will he take into account the fact that these debates involve matters of urgency as well as fundamental principle?
Mr Whitehead, I would ask you to repeat the last part of your question, which was not very clear.
Does the Commissioner acknowledge that there are questions of urgency in some of the research involved, as well as the fundamental debate on first principles and that this should not be an area in which there is unnecessary filibustering by any ethical committee or group?
We of course want these questions to be the subject of a broad debate. These are problems for society. However, I do not believe that this debate will delay the adoption of a framework programme for research, which is much wider. We must not focus the problems on this aspect alone.
On the basis of the discussions on the last two questions and the fact we are approving the research programme tomorrow - hopefully - I would like to ask the Commissioner a direct question. It is quite clear that the Group on Ethics is going to be increasingly important, so are you not a little concerned that there is no clear work plan for it? Are you not a little concerned that there is no chairman at the moment? And can you guarantee us personally, that you are going to ensure that the questions that myself and other colleagues wanted to ask you today about the work of this group and the appointment of a new chairman are going to be answered quickly and correctly, in an open and transparent way?
I hope that you can give us some quick and clear promises about this because we are very concerned that this is done quickly.
Mr Bowe, as far as the science/society aspect of the new framework programme is concerned, we have drawn up an action plan which is designed to establish contacts and widen the debate with the citizens on these issues. This aspect is particularly important to Parliament, which is illustrated, for example, by the fact that it has allocated a more substantial budget for science/society problems. Ethical questions occupy an important place in the science/society action plan. In the next framework programme, we must clearly increase the financial resources at European level in order to launch a dialogue that is as useful as possible on these issues.
Since you, Commissioner, will evidently be using the European Group on Ethics as an instrument for conducting the framework programme on research, can you let us know to what extent you will inform Parliament about the advice given to you by that group, about the composition of the group and indeed the discussions that you have with the group and with its Chair - when that person arrives?
Mrs McNally, as you know, the European Group on Ethics was set up some years ago now. It was chaired by Mrs Lenoir and acquired, I believe, a certain reputation, a reputation as a result of its opinions. These are moderate opinions, which are generally accepted and are, of course, communicated to Parliament.
I believe that you had invited Mrs Lenoir to come before the House. I now understand that Mrs Lenoir has resigned from her position as chair for personal reasons, meaning that the European Group on Ethics, whose members had recently been appointed, will have to elect a new president, most likely in the next few months. Whatever happens, the Commission President, Mr Prodi, is following events closely.
I believe that, up to now, the ethics group issued opinions - which were, of course, only opinions - and these were prepared in a pluralist manner. In other words, scientists, lawyers and sociologists all contributed - and it is important that this is the case for contributions to an open debate on these issues, which are, of course, fundamental but also delicate. The European Group on Ethics has so far produced some extremely valuable work and I hope that it will continue to do so in the future.
Thank you, Mr Busquin.
Questions to Commissioner Verheugen
Question No 35 by Mihail Papayannakis (H-0264/02):
Subject: Protection of Roma from racial discrimination in Europe
A Council of Europe report entitled 'Extremist Threats to Democracy' reveals that there has been a surge in racist attacks on Roma in many of the applicant countries of central and eastern Europe. The report goes on to express fears that Roma are also subjected to discrimination of a clearly xenophobic and racist nature in the Member States, for which political forces participating in the governments of those States are partly responsible.
Since this report reaches different conclusions from the optimistic reports produced by EU observers on the applicant countries' progress towards accession, will the Commission say what measures the applicant countries are taking to ensure a high level of protection for Roma from racial and ethnic discrimination? Will the Commission also provide information on the situation in the Member States?
Mr President, Mr Papayannakis, there is no doubt that discrimination against Roma is still prevalent in many candidate countries and that living conditions for Roma are still very difficult. The Commission has repeatedly mentioned this and other deficiencies in its regular reports. Further efforts are needed, combined with appropriate financial support, to ensure that the various programmes are implemented in the candidate countries in a lasting way. I do not therefore share Mr Papayannakis's opinion that the Commission's conclusions in this area are too optimistic. I would be very happy to make the relevant extracts from the Commission's statements and reports available to you again.
The Commission has constantly touched on this subject in the pre-accession strategy, and also regularly monitors developments. However, the issue of discrimination against Roma is a long-standing one of a very complex nature and we have to accept that extensive improvements will only be possible in the medium and long term.
The Commission has demanded that all candidate countries with a significant Roma population should implement national action plans to combat discrimination, and that has indeed taken place. Various EU programmes have made an important contribution towards this. However, I also have to make it very clear that our political message to the candidate countries is that they are responsible for improving the position of Roma. We should not let these countries wriggle out of their responsibility for this problem.
In July 2000, the European Union adopted binding legislation banning racial and ethnic discrimination at the workplace, in education, in the social field, etc. A second directive bans discrimination at the workplace on grounds of religion and faith, disability, age and sexual orientation. The Member States have to transpose these directives into national law by 2003, that is to say that the future new Member States must implement these directives before they join the European Union.
The legal framework goes hand in hand with an action programme with a budget of EUR 100 million which should increase our ability to combat racism and all other forms of discrimination. Furthermore, in November 2001 the Commission presented a proposal for a Council framework decision with a view to creating a legal instrument in the field of criminal law. The aim of this legal instrument is to ensure that racist and xenophobic behaviour in all Member States attracts the same sentences for the same offences. The second objective is to ensure that judicial cooperation in this area is enhanced and promoted.
Mr President, I have one comment and one question. My intention was not to accuse the Commission of rampant optimism, I was merely comparing what the Commission says with the Council of Europe report entitled "Extremist threat to democracy" and I used that as the basis for my judgment.
The question, Commissioner, is this: we are calling for everyone else to do a whole host of things. But what are we doing? I do not mean programmes and money, I mean something else. You know that, because they have no country of their own to look after them, no place to call home, the Roma, of whom there are some 7 or 8 million, need to find a different mode of expression. They have set up a council, they have made a number of requests, they have asked for a pan-European forum, they have asked for special relations with institutions of the European Union, some sort of recognition because, as they have no country to recognise them and kick up a fuss about the holocaust, the horrendous holocaust which they suffered half a century ago, someone has to speak for them. We cannot speak for them. Do you intend to submit a proposal for us to recognise some sort of special representation of the Roma to the European Union?
. (DE) No, Mr Papayannakis, the Commission does not have any such proposals and I must make it quite clear that I would have great concerns about agreeing to the idea that the Roma issue should be 'Europeanised' by treating Roma as a transnational European minority with their own European minority status. No, I believe that what we need to do here is to urge the Member States and future Member States, using all the means at our disposal, to vigorously combat the problem of discrimination, and by means of Community programmes we can help to support that fight, which is just what we are doing.
Question No 36 by Sarah Ludford (H-0280/02):
Subject: Cyprus
What plans does the Commission have to lift or ease the trade and economic embargo on Northern Cyprus, within the limits of European and international law, in order to help alleviate the present isolation of the Turkish Cypriot people and assist in the progress towards a political settlement on the island with a view to EU accession?
. (DE) Baroness Ludford, in accordance with the judgment of the European Court of Justice of 5 July 1994 on the Anastasiou case, Cypriot goods have privileged access to the EU market if accompanied by a certificate of origin issued by the relevant authorities in the Republic of Cyprus. At present, Turkish Cypriot exporters based in Northern Cyprus are required to use the stamp of the Turkish Republic of Northern Cyprus. This Turkish Republic of Northern Cyprus is not recognised under international law by any state in the entire world except Turkey. That is why this stamp cannot be used as proof of the Cypriot origin of goods in accordance with the regulations.
On 5 August 1994 Cyprus's President Klerides formally notified the Secretary-General of the United Nations in writing that if the procedures laid down under national, European and international law were adhered to, Turkish Cypriots could export their goods in accordance with the same conditions as the population of the remainder of Cyprus. This letter accordingly gave a clear political undertaking on the part of the Republic of Cyprus to issue certificates of origin at the request of Turkish Cypriot exporters. It is therefore up to the Cypriots to reach agreement on how Turkish Cypriots are in practice to obtain certificates of origin issued by the Republic of Cyprus.
Baroness Ludford, I am sure that we both agree with all the Members of this House that it will only be possible to find a solution to this incredibly difficult problem as part of the solution to the Cyprus question as a whole. That is why it is one of our objectives to solve this problem, which is also very unfortunate for Turkish Cypriots, so that the Cyprus question can be resolved this year before we take decisions on accession.
Commissioner, would you not agree that trade is a wonderful way of breaking through political quarrels? Surely it is not necessary to recognise the TRNC for a kilo of tomatoes grown in the north to be sold across the Green Line. I simply cannot see that our refusal to trade with the northern Cypriots squares with our express desire to see the complete island - north and south - fully integrated into the European Union.
. (DE) Mr Duff, we are not refusing to trade with the Turkish Cypriots. I very much agree with you that from the Commission's point of view the increased involvement of the northern part of Cyprus in trade is if anything highly desirable, because it is a very regrettable situation that the Greek part of the island is developing positively and rapidly whilst the Turkish part is sinking ever deeper into poverty. We are not refusing to trade. The problem is that the Turkish Cypriots are being prevented by their own 'authorities', and please note the quotation marks, from fulfilling the necessary requirements, by which I mean the certificates of origin that cannot be issued by the Turkish Republic of Northern Cyprus but only by the Republic of Cyprus, which is recognised under international law. There is nothing the Commission can do to change this perfectly clear legal situation. We would undoubtedly be breaking the law if we were to behave any differently in this case.
Question No 37 by Konstantinos Hatzidakis (H-0324/02):
Subject: Prospects of a settlement in Cyprus and accession negotiations
In the Commission's view, what are the prospects of reaching a settlement in Cyprus by June 2002 and to what extent does it consider that the Turkish Cypriots can finally be involved in the accession process? Will the Commission point out to Mr Denktash that obstructing dialogue and attempting to give the impression that the Cyprus question can be resolved on the very eve of closing negotiations for the accession of the applicant countries, or after that point, will not prevent the accession of the Republic of Cyprus but, on the contrary, will harm the vital interests of the Turkish Cypriots?
. (DE) Mr Hatzidakis, I quite agree with you. At present it is impossible to judge if the direct discussions in Cyprus about the resolution of the conflict will have the desired outcome. The Commission fully supports the direct discussions between the leaders of the two communities and their declared intention of finding a solution by the end of June 2002.
The Turkish Cypriots have been invited to take part in the accession negotiations as part of the Cypriot delegation. This invitation has been on the table since 1998, but the Turkish Cypriots have so far unfortunately not accepted it. The present situation in Cyprus in no way alters the planned timetable for expansion. The Helsinki Strategy remains equally valid. The desired outcome is to solve the conflict, but that is not a prerequisite for Cyprus's accession. The Council will make the final decision taking account of all relevant factors.
The Commission does not intend to send a note to the leader of the Turkish Cypriots, Rauf Denktash. However, the Commission is willing to continue the dialogue with Mr Denktash. I myself have had three detailed discussions with Mr Denktash during my period of office. These discussions covered all the key political issues around Cyprus's accession to the EU and the resolution of the conflict.
Commissioner, that you are fully acquainted with the Cyprus issue I do not doubt. But my question was more specific than your reply. You have reiterated what was said in Helsinki and of course I have a great deal of respect for that, but what I am referring to are the negotiations taking place between the two sides. These negotiations may finish in June. On the other hand, they may not. Does the Commission intend to make it clear to the Turkish Cypriots that if, for any reason, they obstruct the negotiations or give us to understand that they will probably agree next year, Cyprus will still accede to the Union? As you know, this is a scenario which is currently being discussed. We may have a situation where Cyprus does not accede to the European Union due to obstruction on the part of the Turkish Cypriots, who give us reason to believe they will agree later, with the result that we delay Cyprus's accession to the European Union. That was my specific question.
. (DE) Mr Hatzidakis, I have already answered your question and I repeat what I said. Every word I used was important. The present situation in Cyprus in no way alters the planned timetable for expansion. That means that the decision on accessions will be taken in Copenhagen at the end of this year, as planned. As I can safely assume that the negotiations with Cyprus will have been concluded by then, and, as you know the negotiations with Cyprus are going extremely well, the decision about Cyprus will of course also be taken at the end of this year.
One of most important political messages I had to send during my most recent visit to Cyprus and also during my most recent visits to Turkey and Greece was that the timetable for expansion would be respected regardless of the situation in Cyprus.
Question No 38 by Michl Ebner, which has been taken over by Mr Posselt (H-0295/02):
Subject: Benes Decree of 19 May 1945
With regard to the Decree of the President of the Republic of Czechoslovakia of 19 May 1945 'concerning the invalidity of transactions involving property rights from the time of the oppression and concerning the national administration of property assets of Germans, Magyars, traitors and collaborationists and of certain organisations and associations' (Benes Decree), will the Commission say whether that decree is still in force and whether any census has been conducted in the Czech Republic since 8 May 1946?
. (DE) Mr Posselt, as far as the Commission is aware, Decree No 5 of 19 May 1945 has not been formally rescinded. That decree is one of a number of decrees that has not had any fresh impact for a considerable time now. The Commission regards it as being obsolete. Censuses have been held in Czechoslovakia on the following dates since 8 May 1946: 1 March 1950, 1 March 1961, 1 December 1970, 1 November 1980 and 3 March 1991. A census was also held on 1 March 2001 in the Czech Republic founded in 1993.
Commissioner, this decree seems particularly important to me, because it also touches on a non-material but vital issue, that is to say 'National Reliability', which collectively takes away the rights of entire ethnic groups that following 1929 did something perfectly legal, by which I mean identifying with a defined language group. Just a few months ago, at the German-Czech Coordination Council in Berlin a representative of the Czech ODS party denied that representatives of the German minority who were present were loyal to the Czech state. So this is a very topical subject and I would like to ask you a very specific question: has the Czech Republic officially informed you that this decree is no longer in force?
. (DE) Mr Posselt, you know as well as I do that when it comes to decrees concerned with expropriation and with nationality issues, there has been a whole series of declarations and decisions both by the Czech Constitutional Court and the Czech Parliament unanimously saying that these decrees no longer have any current effect. The Czech parliament chose an expression which is translated into English as 'extinct', but the Commission prefers the term 'obsolete' here.
As the time allocated to Question Time is at an end, Questions Nos 39 to 88 will be answered in writing.
The next item is the continuation of the joint debate on two reports on behalf of the Committee on Economic and Monetary Affairs, by Mr Trentin and Mr Marinos.
Mr President, to understand the debate we are holding on the two magnificent reports presented by Mr Trentin and Mr Marinos, we should remember that Maastricht was not just another European Council; it was to all intents and purposes a Council at which two dogmas were enshrined: the dogma of price stability and that of budgetary balance.
Lisbon and Barcelona have added a new dogma, a clarification of the doctrine, and point to reform as the only path to salvation, with salvation meaning closing the gap that separates us from the United States. The task of defending the dogma is entrusted to the European Central Bank - the defender of the faith on issues of monetary policy - although, in the fields of budgetary and macroeconomic policy, where the risk of dispersal is greater, it is difficult to know exactly who should play this role.
We are currently witnessing a resurrection of misguided and perverse behaviour, and, what is even worse, the emergence of doctrines that seek to justify this kind of perversion; few in the field of monetary policy, but more in the fields of budgetary and macroeconomic policy. Document after document reaffirming these dogmas appear, but they lack coordination and strength.
At a time when we are tackling the reform of the Treaties, and now that the Convention is up and running, I would, therefore, say the same thing about these economic guidelines as about the employment guidelines: they should serve to share diagnoses, to establish clear codes of conduct and mechanisms for sanctions or penalties where misguided behaviour occurs.
I would also like - and Mrs Randzio-Plath will probably explain this to you - the Commission to continue to be the driving force, to continue to hold the monopoly of initiative and for the principle of qualified majority to be extended, together with that of codecision, to cover most macroeconomic areas. Mr Solbes is no mere altar boy; he is a high priest, and has a fundamental role - that of spearhead, like Saint Vicente Ferrer - in this process of reform.
Mr President, the interdependence between macropolicy and full employment is evident. If we are to achieve full employment and raise the employment rate to the level of other regions of the world, we need growth over and above growth in productivity. We also need full employment to step up internal demand and to achieve gross income from the EU Member States. This is a prerequisite if we are to achieve sustainable growth at a high level over a substantial period, and a prerequisite that needs to be expressed more clearly in the broad guidelines for economic policies and which needs to be made clearer in the guidelines for Member States.
The present guidelines are still too much geared towards structural reforms. But such reforms have only limited scope for acting as an engine for growth and employment. No doubt the implementation of the financial action plan will partly close the gap in productivity between the EU and the USA, but only partly. That is why we need to aim for a higher level of investment. Increases in investment of 4% were possible in the USA during the 1990s, with a significant impact on growth and employment. So why not in the EU? There is not enough emphasis in the broad guidelines for economic policies on investment. I am not denying that it represents progress that all the EU Member States intend to invest 3% of their GDP in research and development, and that they also intend to invest more in human resources. After all, human resources are Europe's raw material.
However, more needs to be invested in education and training if the knowledge-based society is to become a reality in Europe. Investment would need to rise from 21% to 25%. This applies primarily to private investment needed to create production capacity and jobs which would make this sustainable growth possible in the longer term, but which would also promote technological progress and thus contribute in turn to increased demand. But public-sector investment also needs to increase. In this field we chiefly need investment in infrastructure, which was particularly hit because of the consolidation process in 2001, with a level of 2.3% of GDP. A target of 3% needs to be introduced for stability programmes here. I think that is worth considering.
By way of conclusion I would like to mention that the Commission is quite right to touch on the need for the coordination of fiscal policies. We know that companies are now critical of the fact that there is no scope for planning in the EU in relation to taxation and above all in relation to cross-border economic activity, something we would like to see. As much provision as possible should therefore be made in the broad guidelines for economic policies to ensure coordination where there are disruptions in the functioning of the internal market.
The good doctor Duisenberg has been telling us for several months that economic recovery is underway. Disciples of the other good doctor - Doctor Coué - have been saying the same thing. They see the signs of recovery almost everywhere, in the same way that a fortune-teller can predict happiness by looking at tea leaves. What we should actually be asking ourselves is whether or not we have gone into recession.
Faced with this reality, the liberal ideas governing the European Union's economic policy would seem to be rather harmful. The so-called Stability and Growth Pact and the independence of the European Central Bank are starving the authorities of the resources to cope with the crisis. In light of this situation, the infamous Lisbon declaration has more to do with some magical formula than with politics, and the Commission recommendation for the 2002 Broad Guidelines of the Economic Policy of the Member States and the Community makes use of the same hocus-pocus.
When the invisible hand of the market works, everything works, more or less. I say more or less, because we must acknowledge that, in spite of everything, the gap between the rich and poor continues to grow inexorably. This is happening throughout the world as well as in Europe, with tragic consequences, and we see, to take the example of the Republic of France, that those politicians who appeal to the masses are waiting in the wings to take advantage of the situation.
Incidentally, I would like to congratulate the handful of Members who recently organised the Europe of the Poor Summit in conjunction with the Fourth World Movement NGO. Seventeen per cent of the population today make up this Europe: in other words, there are 60 million people who survive on less than 60% of the average income.
Allow me to return to the idea of the invisible hand, if I may. When the hand suffers from pins and needles, tingling and rheumatism, which appears to be the case at the moment, everything stops working. It will be increasingly difficult for the Member States to respect the liberal restrictions, such as the infamous 3% threshold. And what can I say about the budgetary balance for 2004? Several States are experiencing difficulties: Germany, for example, is currently in this situation, and, as you know, Germany has the strongest economy of the Fifteen. Berlin only has to sneeze and Europe catches a cold. Take the example of our trans-Atlantic neighbours: with their usual pragmatism, the United States of North America, who extol the virtues of liberalism, have just proven once again that anti-liberal measures must occasionally be used. We would do well to draw some inspiration from that side of the Atlantic.
Tentatively, rather too tentatively in fact - and I am about to finish, Mr President - the rapporteur is introducing some homeopathic amendments using the liberal credo of the Commission. I have considerable regard for Bruno Trentin but?
(The President cut the speaker off)
In contrast to the Council and the Commission which represent the governments, the European Parliament is supposed to be the democratic expression of the entire population. The Trentin report, however, shows that although Parliament is elected by the people, it represents the interests of employers alone, instead of the interests of the working classes of the European Union.
The modifications requested by Parliament's rapporteur all have the same goal, namely to make employees' conditions worse. The aim of the report is to achieve job flexibility. It recommends what it has the cheek to call active ageing, in other words to make people work longer and to push back the age of retirement. The only reason that social policy is mentioned is to affirm with brutal cynicism that this must be a productive factor. For example, although it promotes a policy of lifelong learning, this is so that employers will have a mobile and qualified workforce to meet their needs.
Regarding what it calls restructuring processes - which, in actual fact, means collective redundancies - it limits itself to promoting preventative consultation of workers. The only social measure in this report is, therefore, that workers must be warned when they will be made redundant.
We shall vote against this text which is designed for employers.
Mr President, I refer mainly to Mr Marinos' report, which I certainly welcome for it has succeeded in taking into account all the major economic issues that are relevant to modern, well-equipped companies. Capital transfers, migrations flows, the labour market and pension systems have been analysed with synthetic proposals for solutions.
The central panel of the European economic horizon is still, however, the Stability and Growth Pact, which has emerged victorious from the economic storm of recent months. After September 11, there were really very few of us who believed that the parameters established by the Pact could be respected. Now, however, the sceptics - or many of them, at least - acknowledge their mistake and have changed their views. The States which have erred in any way, particularly Germany and Portugal, have set themselves with a will to removing the uncertainties and realigning any parameters which were likely to require attention.
With great skill, the rapporteur covers all the economic issues and major summits, from Lisbon to Barcelona, focusing on the major challenges represented by the ever-increasing number of elderly people and by economic refugees and their families, who represent an uncertain variable for the host State because of their tendency to work illegally.
I know paragraph 20 of the report contains a reference to the labour market, but the issue calls for greater, more thorough analysis. The profit-sharing system and the profit-related pay system, which benefits 20% of the workforce in employment in the United Kingdom, are models which must be further explored and applied to good effect.
The efforts to find the best, most productive labour processes must be matched by endeavours to improve the quality of jobs. Jobs must be developed to incorporate more creativity, to provide a better response to social requirements and to promote human dignity. An increase in professional skill is necessary for reorganisation of the production system to take place but professional skill will also be enhanced as a result of the process. The level of culture will increase and the creative abilities of employees will be enhanced. We have a constitutional and moral responsibility to provide jobs for all our citizens.
Mr President, Commissioner, ladies and gentlemen, I would like to restrict my comments to the report by Mr Bruno Trentin. First of all, I would like to thank him unreservedly for the excellent contribution that the European Parliament will make, through this report, to the broad economic policy guidelines. I shall make two points.
My first point is that, like the Commission and the Council, the European Parliament attaches great importance to the drafting of the broad economic policy guidelines. To put it simply, if this is to remain a purely academic exercise, we are wasting our time. The broad economic policy guidelines will only be meaningful if the national parliaments can be involved from the outset; so that, when drawing up the budgets of the Member States, they can bear the broad guidelines in mind. They will only be meaningful if, from the outset, the governments - particularly those of the eurozone - agree to increase coordination of their economic policies, whether this is in terms of the budget, taxation or in the area of structural policies. Otherwise, what we are doing is pointless. And we realise this when it is almost too late, when the Commission is forced to put in place early warning systems. We have a useful tool, we must use it to improve coordination.
In the same spirit, my second point relates to the contribution that the European Parliament can make to the broad economic policy guidelines. We hope that, through the Convention perhaps, but also by using a specific method, the amendments that Parliament has drawn up are taken into greater account when the broad economic policy guidelines are finalised. And in this respect, I would like to highlight three of the amendments which have been proposed to you by your committee.
The first is Amendment No 6 which relates to the role of social partners and macro-economic dialogue in order to promote an employment policy. I believe that it is absolutely essential. The second is Amendment No 7, and I urge some Member States to examine this closely when they come to cut taxes, as we can only contemplate reducing taxes if there is a harmonious balance involving the lowering of debt and re-balancing in favour of public investment.
The third amendment will come as no surprise to you. It in fact relates to two amendments, Amendments Nos 16 and 18, which quite rightly stress the importance that we must give to services of general interest, in terms of their contribution to social and territorial cohesion of the Union, and their ability to create jobs.
Mr President, I shall try to reply and make some comments on both reports, as well as the speeches we have heard today in Parliament.
I shall start with a comment on Mr Trentin's report. Firstly, I would like to highlight its innovative approach. For the first time, a report has been presented that is not purely of a general nature, but which employs the technique of tabling amendments to the Commission's recommendation. This appears to follow the line suggested by Mrs Berès. All the same, it is clear that the work we are currently doing has no bearing on the legislation currently in force, but it could be of enormous use in future developments in our debating system.
I would like to highlight a series of specific points from the Trentin report that I consider to be important. As an initial comment with regard to this issue, I agree with the rapporteur's call for a global approach, which includes economic, social and environmental aspects amongst others, and, whilst we are on this subject, I would also like to refer to Mr Blokland's speech, in which he emphasised the need to devote more attention to environmental issues, when these are in fact fairly clearly defined in the conclusions adopted at the time on these points.
There are two points I would like to highlight from Mr Trentin's report - investment, and social and economic cohesion. There have been various references made all day with regard to investment which I should like to discuss.
In our view, the most important factor in investment working - and this is included in the broad economic policy guidelines - is a sound macroeconomic policy. This means price stability, reduction of risk premiums, reduction of interest rates, fully operative automatic stabilisers and, in short, better investment opportunities in terms of investor confidence. However, the broad economic policy guidelines include some more specific aspects that can be relevant from this point of view: to improve the quality of public finances, with accumulation of physical and human capital referred to in the document. We also talk about the further development of integrated networks and how they can be used efficiently. I shall make another comment on Mr Goebbels' suggestions on energy, transport and communications later.
We also favour the promotion of investment in knowledge, in line with what was laid down in Lisbon and Barcelona, and we believe that we should not only invest in people, in education, in professional training and in apprenticeships, but also that we should propose a specific objective for research and development of up to 3% of GDP, a figure that should be reached by 2010. I also said that when we analyse the broad economic policy guidelines, we can see some specific references to investments in large networks and the possibility of more efficient functioning, for example. Whilst we are on this subject, and with regard to energy networks and infrastructure, I should point out that in December the Commission proposed to improve the European Investment Bank cofinancing systems and also the possibility of eliminating some of the bottlenecks in service transfers from one country to another, in both electricity and gas, which will allow us to improve interconnections and, in short, to reach our objective to improve our competitiveness in the energy sector for the year 2005. We are doing something very similar with regard to the interoperability of railways, with the objective - as I said before - of improving the efficiency of our system. Therefore, it is highly important - and Mr Goebbels made a reference to this point - that investments should be sound and should not cause problems related to the poor use of public money.
Mrs Randzio-Plath also referred to the problem of investment, suggesting the idea, which to me seems ambitious, to try to achieve an EU public investment level of 3%, the same as the United States, according to her. This is a point that we as the Commission, however, do not see in quantitative, but in qualitative terms, and we focus on our broad economic policy guidelines to highlight the importance of these issues.
In his report, Mr Marinos emphasises the importance of the Stability and Growth Pact more directly and, throughout the debate this morning and afternoon, there have been some proposals that seem important.
Mr Marinos focuses - and I can only thank him for this - on the importance of maintaining the Stability and Growth Pact in its present form. He mentioned not making political concessions, particularly to large Member States. This has never been the Commission's vision, which is, in fact, that we should give equal treatment to all Member States, and we have always acted with this in mind. Our actions have even included the use of certain instruments that have sparked a certain amount of public debate. I am, of course, referring to the early warning system applied in Germany and Portugal, where I feel that, although we are not happy with the procedure - and as a member of the Commission I have stated this on more than one occasion - we are satisfied with the proposed objective.
A second issue raised by Mr Marinos, which was also highlighted by some other speakers, is whether the broad economic policy guidelines and the Stability and Growth Pact are complementary or, to some extent, contradictory instruments. From the Commission's point of view, the broad economic policy guidelines are the general framework and the Stability and Growth Pact the instrument we have with which to implement coordination in the specific field of budget deficit. These are very important for us to be able to achieve our two objectives through the coordination of economic policy: that fiscal policy should not hinder monetary policy and cause no externalities or spin off effects that would have negative effects on other countries.
In our opinion, it is vital that we should maintain the Stability and Growth Pact in its current form and we believe that deficits are growth's worst enemy, as experience has taught us over the last few years. Therefore, we must have sound macroeconomic policies to be able to increase growth and, consequently, to increase employment. This means that the Stability Pact should not be so rigid that it cannot be adapted to match new situations.
We believe that the experience gained over the past two years, clearly set out in our proposals, proves that the Stability Pact can also function in situations of economic slowdown. Mr Jonckheer expressed this concern this morning. I would say that the pact has worked well, that the automatic stabilisers have allowed us to adopt an expansionary fiscal stance. It is true that this has not been a discretionary policy, but we believe that the Pact has been as important - in relative terms and given the importance of automatic stabilisers - in Europe, as certain discretionary policies may have been in the United States. We believe that the advantage of our proposed system is not only its automatic operation, but also its capacity to avoid potential problems in future, especially when we have to deal with new situations of economic recovery in which we start from relatively comfortable positions in terms of budgetary balance.
Some other issues were raised this morning and this afternoon. Mr García-Margallo y Marfil this evening referred, in terms possibly close to his and my own, to the situation of dogmas and ecclesiastic definitions of the guardian of the dogma. Obviously, no one is claiming to be the guardian of any dogma, but it is clear that, as the Commission, we have the role of guardian of the Treaties, which means that we are obliged to apply the commitments as proposed. In this regard, we think that it is vitally important that the Stability Pact continues to be applied to all countries under the same conditions it has been applied up to now.
I have two further comments on what was said this morning. The issue of enlargement, as some of you have suggested, is not the objective of the broad economic policy guidelines. There are specific documents that deal with this issue and we are working on a system that allows us gradually to come closer to the broad guidelines so that we can apply them after enlargement has taken place. My second comment is directed to Mrs Berès. I have noted with great interest the references to the proposals for specific amendments and we will gratefully pass these on to the Council, which is now responsible for taking decisions on broad economic policy guidelines, given that this function is now out of the Commission's hands.
The joint debate is closed.
The vote on the Trentin report will be taken on Thursday and the vote on the Marinos report will be taken tomorrow at 11.30 a.m.
The next item is the joint debate on three reports:
A5-0129/2002 by Horst Schnellhardt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Regulation of the European Parliament and of the Council on the hygiene of foodstuffs (COM(2000) 438 - C5-0376/2000 - 2000/0178(COD));
A5-0131/2002 by Horst Schnellhardt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a regulation of the European Parliament and of the Council laying down specific hygiene rules for food of animal origin (COM(2000) 438 - C5-0377/2000 - 2000/0179(COD));
A5-0452/2001 by Heinz Kindermann, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation laying down the animal-health rules governing the production, placing on the market and importation of products of animal origin intended for human consumption (COM(2000) 438 - C5-0382/2000 - 2000/181(CNS)).
. (DE) Mr President, Commissioner, ladies and gentlemen, I would first like to thank the Commission and my fellow Members here in Parliament very sincerely for their highly constructive and expert cooperation. The reports before us reflect that cooperation, and they represent part of the framework needed for safe food production, especially in health terms.
While we are sitting here today at this hour discussing measures for greater food safety, people throughout the European Union are sitting in restaurants or at home and enjoying their food, and are unlikely to be asking if their food is safe. In fact our food is safe, safer than in many other places in the world. The Commissioner has seized the opportunity given to us by the crises we have experienced recently - and we have indeed been through a great deal over the last few years - to develop a new strategy. Quite rightly so, but these crises alone should not be the reason for us to adopt new food legislation, because they are history now and virtually no one is writing about them any more. What is far more important is that changes in food production and also changes in consumer behaviour are forcing us to consider how we can make food production safer, as the public has different requirements and increasing demands are being made for greater safety.
In spite of the many rules already in place, it has to be said that there are many shortcomings in the way the Community has shaped food law up to now. The individual rules are each limited to a specific sector, but there is no overall plan. Community food law is especially notable for its significant deficiencies as regards coherence and legal certainty. These deficiencies are not just a matter of drafting, they are really substantial and they put at risk the efficiency and implementation of food law.
That is all the more reason for welcoming the radical new concept proposed by the Commission in its White Paper, which on closer inspection turns out to be not so much a new safety concept as a new legislative concept. For the first time, general food law is being proposed at Community level, with uniform definitions and principles and without any ifs and buts. This food law is based on a comprehensive and uniform concept ranging from the producer to the consumer and it creates a coherent and transparent set of food law provisions. The consolidation process has also been used to make fundamental improvements in the quality of a great deal of the legislation up to now. I regard this consolidation of the hitherto incoherent body of rules and regulations to create consistent food law as being essential.
In the context of food hygiene, we need legal bases that can easily be applied by food business operators, that permit an exchange of information between individual production levels, that correspond to the conditions of the internal market, and which are accordingly valid in all Member States, which increase the responsibility of food business operators, and which facilitate the official control activities of the authorities and guarantee the implementation of administrative measures. The regulation reforming the law is essential to achieve all this. Parliament will not agree to any change here. Encompassing the existing 17 directives in just four regulations will result in a sharper definition of the borders between food hygiene, animal health law, official food controls and thus user-friendly legal bases.
This also reflects the views of the overwhelming majority of the economic sectors affected. Most producers nowadays operate on an international basis. A regulation provides a uniform framework for action with the same provisions governing all the EU Member States and accordingly, more than a directive can do, establishes fair conditions throughout the European internal market. The new food law can only take account of special national and regional situations in exceptional cases, which is something I would particularly like to emphasise.
The Regulation on the hygiene of foodstuffs was significantly modified by the committee, with almost 200 amendments, and I believe that this regulation now provides a better legal basis. Many of the amendments are based on the text of the Regulation laying down general principles on food hygiene which has already been adopted, and were accordingly chiefly amendments needed for drafting reasons. There is a common thread running through all the proposals for regulations, and that is the emphasis on the primary responsibility of food producers for the safety of the foodstuffs they place on the market. The BSE crisis in particular did a great deal to demonstrate that we have failed to impose the same responsibility on those involved in primary agricultural production that we have long since expected of food producers elsewhere in the production chain.
I believe that the HACCP principle is also relevant here. I am of course aware that the HACCP principle can only be applied to primary production in a few areas. However, in farms with significant numbers of animals it is possible to identify the critical points that need constant monitoring. If we apply the 'from farm to table' principle, we would also ensure that the scope for self-regulation is also fully used in primary production. The Commission's proposals suggest that HACCP should not be applied to primary production, whereas the regulations before us contain general provisions on hygiene for primary production.
This implies a totally new chapter in the legislation on food hygiene. For example, if a farmer has to keep a record of measures for containing risks, that amounts in certain areas to the first step towards the application of the HACCP principle. Despite the high level of safety standards and seamless controls, production errors cannot be totally avoided. If the causes are to be established, the traceability of products must be guaranteed.
The committee considers that additional labelling such as that proposed in the Commission proposal is not necessary. Although systems of labelling for traceability may vary from one EU Member State to another, they all guarantee a seamless picture of the production chain. I gathered from Commissioner Byrne's statement on Monday that product labelling is to be simplified, which suggests that the committee's proposal is actually to be adopted.
In order to support production processes, the regulation provides for guidelines for good practice. As a rule these will be sectoral and national guidelines which are to be drawn up by many interested parties. The application of these guidelines is of course voluntary, and this House supports that. However, if European guidelines are drawn up for a specific sector or a specific area of production, then those guidelines would have to emerge from a general consensus and would have to reflect best available practice in Europe. That is why sectoral, national or regional guidelines should be replaced by European guidelines, because in that way we can compel food producers to apply precisely this best practice and to introduce these methods.
Food production in Europe is very diverse, and it is therefore necessary for the regulations to permit a certain degree of flexibility. That is why it would be possible for there to be exceptions from the provisions of these regulations. Parliament wishes to limit these exceptions to regions with geographically difficult situations and to regions with supply difficulties, and also to traditional production methods and to supplies for local markets.
The procedure for approving exceptions should be a simple one. However, Parliament cannot agree to uncontrollably broad powers for the Commission to amend the appendices of this regulation on food hygiene which define the basic framework of hygiene conditions by following the comitology route. In theory it would possible be to amend the appendices again only one day after the regulations were adopted. An arrangement of this kind would certainly not be in the spirit of good cooperation between Parliament and the Commission.
However, the procedure needs to be different for the regulation on specific hygiene rules. These annexes cover detailed issues regarding hygienic trade in food, and in this case rapid implementation has to be achieved by means of amendment through the committee procedure. We have therefore taken various areas - definitions, approval of plants, labelling and so on - out of the annexes and incorporated them into the articles of the regulation, so that if any amendments are needed this can only be done by means of legislation. But I am content for other rules to be dealt with through the committee procedure.
One of the main points with regard to the regulation on specific hygiene rules is the chapter on hunting. The debate on this in Parliament was very lively. We have now presented a proposal that the Commission also finds acceptable. We must of course accept that there are national peculiarities regarding the development of hunting traditions, and these have now been included in the proposals, so that we can work on the assumption that we can still guarantee game meat to be safe in health terms. This means in particular that existing traditions should be maintained.
I believe that with these proposals, and with the proposed regulation on animal-health rules governing the production, placing on the market and importation of products of animal origin, we have created an important basis for improving rules governing foodstuffs. I specially want to thank Mr Kindermann for having produced such an excellent report. The provisions regarding the importation of foodstuffs are so well presented in his report that I do not need to explain any further. I consider that the regulations before us provide a good basis for extending the Regulation on official controls of foodstuffs. I am very anxious to see that because we want to deal with it as quickly as possible.
. (DE) Mr President, the package of proposals for regulations we have before us aims to reformulate and simplify the entire body of EU food law. The draft regulation for which I am rapporteur lays down specific animal-health rules governing the production, placing on the market and importation from third countries of products of animal origin, with the objective of preventing the spread of animal diseases in connection with the marketing of these products. At present, this area is governed by seven different directives. The proposal for a regulation under consideration is intended to make the animal-health rules more transparent and encompass the existing directives within a single text. I particularly welcome the fact that the Commission has deliberately chosen a regulation as the legal instrument so as to ensure that the rules will in future be enforced in the same way in the EU as a whole and in third countries.
Overall, I support the proposal, even if I have one fundamental criticism of it. In many places the Commission has used the procedure referred to in Article 11, that is to say the committee procedure. This is neither unusual nor anything special. Particularly in the field of animal disease prevention it is right and important for the Commission to be able to react more quickly and effectively to new scientific developments and unforeseen situations, without having to embark on a cumbersome legislative procedure every time. However, in this case I believe that rather too much use is made of the committee procedure. In some places I have therefore introduced either additions or refinements to the text of the regulation establishing certain criteria.
The first of these is that exceptions should only be granted if the animal disease situation does not prevent it and if it would in no way adversely affect the level of protection against animal diseases. Secondly, unannounced checks should be carried out at irregular intervals. Thirdly, when lists of third countries are being drawn up, all additional factors such as the adequacy of staffing levels in the control authorities and the reliability of the information provided by authorities in third countries must be taken into account.
In addition, I have included two new proposals in my report. Member States and the authorities of third countries shall, where so requested, submit a report to the Commission on the controls carried out, specifying in particular the frequency of controls, the nature of the failings and infringements found to exist, and the nature of the steps taken by the competent authorities to punish them. We all know that the effectiveness of the legal framework depends to a large extent on controls carried out, and detailed control reports of this kind are essential if the effective application of controls in Member States is to be guaranteed. They also allow the Commission to react immediately to any weak points identified. The Commission should also draw up a list of categories of possible infringements of this regulation, its implementing rules or safeguard measures and should determine in each instance whether the infringements are punishable by the competent national authorities under criminal or administrative law. If the provisions of the regulation are infringed, uniform sanctions should as far as possible be established for all Member States. It is not acceptable for the same act to have different consequences in Member State No 1 as compared with Member State No 2. This problem, which is certainly even more urgent in other areas than in the case before us today, needs to be fundamentally addressed.
It was my intention to make a start here with my proposal, even if the Commission has indicated to the committee that this kind of approach may not be practicable at the moment for legal reasons. Nevertheless, I am convinced of the need for this and my fellow members of the committee supported me in this. I would lastly like to thank the Commission for its constructive cooperation and I hope that will continue.
Mr President, on behalf of the Committee on Industry, External Trade, Research and Energy, I should like to congratulate both Mr Schnellhardt and Mr Kindermann for their work. The opinion from the Committee on Industry, External Trade, Research and Energy on the Schnellhardt report, for which I was the draftsperson, focuses in particular on the need for consistency between food safety practices, which are deemed essential for the domestic sale or supply of foodstuffs, and those practices which cover the sale of such foodstuffs internationally. The committee has therefore sought to make it explicit that the scope of any regulation needs to apply equally to exports, as well as to domestic sale and consumption.
We also wanted to broaden the membership of the proposed standing committee for foodstuffs to include experts representing public authorities and consumer groups. It is quite wrong that the Commission Decision of 18 May 2000, which defines the composition of standing committees, specifically exempts consumer groups from representation on these committees. It is clearly of great importance that such committees gain the trust of consumers and are genuinely stakeholder committees. It therefore seems quite essential that consumer groups be represented on them.
With respect to the specific hygiene rules for food of animal origin, the Committee on Industry, External Trade, Research and Energy wanted to build in greater flexibility, particularly with regard to slaughterhouses. We therefore proposed that measures should be introduced to allow flexibility in application of the so-called HACCP system to regional slaughterhouses which are in peripheral or remote regions. Strict rules in the past have caused unnecessary difficulties to slaughterhouses in the more remote areas of the EU, often because geographical restraints can lead to unfair competitive conditions which tend to favour larger enterprises.
Yet, as we begin to learn the lessons of, say, the foot-and-mouth epidemic in the UK, it is quite clear that one of the reasons that disease spread so far and so fast was precisely because of the closure of local slaughterhouses. We must not induce, however unintentionally, any more closures in that vital area.
Finally, on a personal note, an existing concern I have with this whole regulation is that it is insufficiently flexible for the small enterprise in particular. We must be mindful of the extra burden which can be placed on small enterprises and ensure that we are not adopting any sort of regulation which risks undermining their livelihoods.
Mr President, my task is the ordinarily rather boring one of reporting that the Legal Affairs Committee considered this matter and found it not to be wanting. In fact, here we have a proposal under Article 37 which is fully justified as a common agricultural policy issue, and, therefore, the procedures are appropriate. Of course, it is important that we should check that there is an adequate legal base. We are now discussing in the Convention and elsewhere, the question of holding the Community organs to their proper competences and I am delighted that this regulation passes muster in that respect.
It is also, as Mr Kindermann has said, a good thing to take this complex body of law and consolidate it into a single regulation that will give us a community of approach throughout the Community. I am not sure if I would have felt that I was justified in taking up the time of the House, had that been all that there was to the matter, but I want to add to the point we are discussing today. The importation of animal products for human consumption is intimately connected, as Mrs Lucas has just said, with the disastrous outbreak of foot-and-mouth disease that we suffered in the United Kingdom. In my own constituency, Dumfries and Galloway, we were as you know particularly afflicted in that case.
If we were to move more and more strongly towards local production for local consumption, just as Mrs Lucas said a moment ago, we would avoid some of these dangers. It is vitally important that, in introducing these very necessary laws, we are careful to ensure that we do not create circumstances which themselves increase the pressure for excessive animal movement. I hope that will be taken into account.
If I have strayed beyond the limits of the Legal Affairs Committee, at least I have not strayed beyond my time.
With regard to the Kindermann report, we believe that it is vitally important and a matter of regret that this regulation is not included, like the four other proposals by the Commission, within the co-decision framework.
The proposal for a regulation is based on Article 37, relating to the common agricultural policy and aims to put in place more rational legislation to avoid the contamination of farm animals by products of animal origin containing pathogenic agents. We all remember the food-and-mouth epidemic which recently struck Europe and the ensuing crisis within the agricultural industry, primarily in the United Kingdom. Initial enquiries confirm that the contamination was caused by food of animal origin from third countries, which was used for pig feed.
As far as animal-health conditions governing the production and sale of Community products are concerned, we must carry out careful and regular monitoring of the health state of producing regions. Official controls and Community inspections must be carried out without prior warning. So that we have the resources required, we must consider - as Mr Kindermann said - how many vets are needed in the Member States, as well as at the European Food and Veterinary Office in Dublin. In addition, our legal mechanism must take into account the candidate countries and we must make penalties uniform.
As regards imports from third countries, we must have the same provisions as for Member States. However, overly strict hygiene measures must not be perceived as barriers to trade. If that is the case, we should make adjustments but continue to bear in mind the original aim of the regulation.
We support Mr Kindermann's report, which provides the necessary clarifications to the Commission proposal.
Mr President, I think it would be unfair not to praise the work carried out by the Commission to comply with the objective of the White Paper to simplify and clarify legislation, eliminating all of the disadvantages of legislation which is spread out over seventeen directives. Additionally, the proposals that have been put forward are reasonably good and very detailed, and I believe that all sectors involved have recognised this.
I would also like to highlight the work carried out by the two rapporteurs, because the food chain is long and consequently the subject area is very large and complex and they had to study and come to an agreement on many amendments which - I am sure - will improve the project.
These legislative requirements are based on the control of food safety from farm to table in order to provide the best possible guarantees to consumers. I support everything that the two rapporteurs have said. One of the key points of future legislation is the mandatory application of HACCP in all food companies including those in the primary sector.
The analysis of risk and the control of critical points were formulated to be applied in the food industry and have, without doubt, represented a great step forward in the area of food hygiene. However, in reality, many small companies have still not been able to put this into practice. Precisely because it is not yet being applied throughout the processing sector, and because this system has been designed solely for industry, it should not be extended to the primary sector just yet.
The primary sector is already obliged to respect the 'good practice guides', a set of rules with similar aims to the HACCP but better adapted to the characteristics of this particular economic sector. If there have been problems, these have not been due to the lack of standards, but to the lack of compliance with these standards. I am not saying that in future the primary sector should be required to meet HACCP standards, rather that these should be adapted to the real requirements of agriculture and livestock farming. The application of these standards should be considered to be an essential food safety practice, but it should never replace controls. I believe we should concentrate on these and that they should be standardised for all countries.
Economic agents must take responsibility for the safety of food products, guarantee their viability and that of their ingredients and establish product withdrawal procedures in the event of an emergency.
Lastly, I would like to point out that exports, and, more importantly, imports must meet hygiene standards, because, otherwise, problems could creep up on us from abroad, whilst our companies will become less competitive compared with those that do not fulfil the same requirements.
Mr President, Commissioner, ladies and gentlemen, this evening, food once again occupies a prominent place on our agenda. We have made a great deal of progress over the past two years. Food must be safe, and confidence in this respect is essential. The internal market must be founded on common rules. Consumers must be able to rely on the fact that food produced in other Member States is safe and meets the hygiene requirements. Hence my warm support for the Commission's proposals. It is useful to create a comprehensive framework for food hygiene and for hygiene in the veterinary industry. It is also useful to combine all the legislation in one package. I would also like to extend my sincere congratulations to Mr Schnellhardt. Many hours of work and consultation have gone into this report. Despite this, I should like to make seven comments.
Firstly, too much emphasis has been placed on hygiene procedures. This is why we have somewhat lost sight of the end goals, which is unfortunate. In my view, the results that we aim to achieve with legislation must be clear.
I am of the opinion that a certain level of flexibility is permitted in the procedures and working methods. There is more than one way of skinning a cat.
Secondly, we must realise what we are doing. We know that emotions run high where food is concerned. Against globalisation, against large-scale production, in favour of local production and in favour of tradition. These emotions are often there for a good reason. Politics cannot, and must not, ignore these emotions. We must realise that tougher and stricter rules can often only be observed by larger companies. Stricter rules encourage industrial production, but it is precisely this industrial production that consumers distrust. In this sense, over-regulation has the opposite effect. Moreover, we must create room for national cultures. Flexibility is therefore what is needed in order to use the guides for good practice. There is no reason why we should prefer European guides to the national guides. There should be a choice. Above all, we should realise that these guides are ultimately nothing more than an aid. In this connection, we should ask whether HACCP should be applied in agriculture. HACCP was not designed with farming in mind. The strict application of the HACCP principles is said to be detrimental to one-man or family businesses. Here too, HACCP is an aid. It provides a way of preparing food in a responsible manner. It is not a goal in itself.
A third comment concerns hunting. This is, without a doubt, an issue that has been accorded excessive amounts of political attention. In our opinion, national legislation can be used for hunting on a small scale. However, there are limits. We are not in favour of excluding the whole of Section II for private and local use. If a check shows that there are no disturbing characteristics, we believe that small-scale supplies to local markets can then be subjected to the same rules as private consumption.
Fourthly, I should like to say a few words about third countries. We must guarantee that imported food meets the same high hygiene standards as food produced here. For this, fair and thorough checks are required. Food safety, however, should not be used as a stalking-horse for protectionism. Food safety is a world task. We must support developing countries in order to place safety at the top of the list of priorities.
Fifthly, responsibility should be clearly defined on behalf of citizens and politicians, but certainly on behalf of businesses and their workers too. Training for workers is important, in my view. Annual training can be useful. During the course of the decision-making process, it is possible to make some changes to the nuts and bolts of this amendment. Workers who pillory a lack of hygiene should not fall victim to this. This is what the whistle-blowers' amendment comes down to.
My sixth comment concerns the detailed nature of the legislation. We should keep the objective of food hygiene in mind. People who organise and monitor food production are skilled professionals. European politics does not need to regulate the number of tiles that should be on the local butcher's shop wall. We now have an opinion about the packaging of bivalve molluscs too. We know how bivalve molluscs retain their vitality. But to be honest, this is not the reason why I became a politician.
Which brings me to a final, political consideration. We must ask ourselves whether this is the way forward. Should we as Parliament continue to be concerned with such detail? We support Schnellhardt's comitology amendments, but I should already like to state that Parliament should not get bogged down in all the technical details. This is a task for the Commission, which can call on Food Authority experts. I suggest that for the second reading, we reconsider our stance on this score.
Thanks once again to Mr Schnellhardt and thank you for your attention.
Mr President, I salute the rapporteurs, who have done a very good job: skilled, knowledgeable and well thought through. I am very pleased that primary production has been included and that we now finally cover the whole of the food chain. I am also very pleased that individual producer liability has been specified again in the food legislation. We shall not get anywhere merely with 'policing' power if people themselves do not take responsibility for their companies, work and own actions.
I personally am incredibly pleased about Mr Schnellhardt's willingness to compromise, so that we now have Article 4.4 (Amendment No 31) through which Europe's endlessly rich and varied stock of traditional food can remain on the market without individual Member States thereby being given the opportunity to ignore the regulations and label all their products as traditional.
By means of this wording, we have also ensured that we are not concerned here only with small-scale production. Some of Europe's most important food exports in fact consist of traditional cheeses and hams and so on which require special production methods without, however, being hazardous as a result.
I am very pleased that we have got this section through, for it would have been terrible if we had obtained food legislation in Europe which only suited Nestlé and McDonald's.
Finally, I want to point out that I too am very pleased that we have arrived at sensible and sustainable compromises where hunting is concerned. I live in the middle of the forest in Sweden and should scarcely dare come home at all if some elk hunter had got the idea that I had banned elk hunting. That is an extremely emotive issue, and I think we have arrived at a good compromise which both pheasant and elk hunters will be able to live with.
Mr President, I too wish to thank the rapporteur, Mr Schnellhardt, for his work on an incredibly wide-ranging and complicated area. The large number of amendments also show, of course, that the final product will look different to what the Commission had initially proposed.
In one area - namely, that of the way in which game is dealt with - the Commission's proposal would have created major problems if had been put into effect. The Commission's proposal was in danger of having an extremely negative effect upon hunting and the sale of game in shops. I believe that, by means of the amendments now adopted by the committees, we have avoided the risks that existed.
It is also important to see that a variety of national supervision models can be used to achieve the common objective of good food hygiene. I am therefore especially grateful that account has been taken of the fact that game can be monitored in different ways, that we have different climatic conditions and therefore need different refrigeration periods and that we can also organise training in different ways.
Mr President, Commissioner, ladies and gentlemen, in order to reform Community legislation on food hygiene rules - which involves 17 directives - the Commission is applying the principle of the liability of food operators.
I fully support the idea that this principle should apply to the food industry, which supplies food to millions of consumers. But the directive attacks every aspect of primary production - in other words, products of the soil, of stockfarming, of hunting and of fisheries - upon which it is seeking to impose a restrictive traceability system. How can we hold individuals personally liable for a mushroom picked in a forest or for a fish caught from a river? This seems utterly unrealistic.
The first article, or the 'Scope', of the regulation specifies that these provisions shall not apply to the primary production of food for private domestic use or the domestic preparation of foodstuffs for private consumption. We must extend this measure to include the supply of local markets and to the sale of natural products from primary production.
Local produce, such as berries and mushrooms, can contribute to a region's trademark image, strengthen its identity, its gastronomic reputation and encourage green tourism, which is essential to the rural economy. Jobs and traditional methods are at stake.
As for game and game meat, delivered directly by the hunter to the consumer or retailer, these must be considered as traditional food products, which must benefit from specific marketing methods. We believe that Amendment No 92 relating to Spiralis goes too far, since freezing or cooking at temperatures of above 65° will destroy any parasites.
The relevant authorities of each Member State are the best placed to weigh up the situation and to draw up guidelines which will provide the consumer with adequate protection. We must see reason, by attaching priority to flexibility, given the diversity of geographic and climatic situations, rather than encasing ourselves in rigid regulations, which can only result in a dead-end situation and considerable dissatisfaction.
Mr President, food safety scandals have, in recent years, pointed up all too clearly the shortcomings related to the lack of defined responsibility. That is why it is important to reintroduce clear, precise rules in this area, as well as to simplify the texts. Simplifying the texts does not mean, however, that we can relax requirements. Very much the opposite in fact.
We must, therefore, define the responsibilities to be shouldered by manufacturers, such as the respect for rules, product traceability and the prior analysis of risks. Manufacturers are the guarantors of high-quality food, in which consumers can have confidence. Yes, the requirements are considerable, but these requirements can only help to improve the image of their products.
Consumers must also shoulder some responsibility: they must be able to have the freedom of choice, hence the important role of information and consumers' associations in this respect.
In addition to these texts which are before us, I would sincerely hope that the European Union decides to launch an information campaign to spread awareness regarding the essential hygiene measures that must be observed in the home. These are the little things that we can do on an ongoing basis to help reduce the risks, such as the importance, for example, of cleaning the refrigerator, of storing products properly and at the appropriate temperature.
The authorities are also responsible for putting in place rigorous controls during manufacturing, production and sale, and for imposing effective sanctions, in the event of these controls being flouted, not only on the parties concerned, but also on the Member States which do not respect Community legislation. In other words, we must be seen to be very firm.
Lastly, we have had numerous discussions concerning game meat. We must, of course, ensure the quality of this product and we know that procedures vary from one Member State to another. We must place our trust in the professionals, in other words, the hunting community, who are perfectly capable of judging the state of hunted game.
I shall sum up, Mr President, by saying that we must reiterate that Europe has one of the safest food chains in the world and that we must quite simply respond to the expectations of our fellow citizens.
Mr President, I want to deal briefly with a number of amendments about which concern has been raised.
Amendment No 31 deals with products using traditional methods or sited in remote locations. All of us have some examples of this kind. I have seen this in the UK, with people trying to operate our beef assurance scheme. We should defend this amendment because it specifically states that such products should have no demonstrable adverse effect on food hygiene. Similarly the references to HACCP in Amendment No 9 are permissive and not mandatory, and the small business sector can live with that.
I now turn to the Goodwill/Bernier Amendment No 18, as Mr Goodwill would expect me to, exempting hunters from these regulations. We accept this for the individual hunter consuming or passing on the game he has shot or caught. But there is a difference between the noble Nordic hunter scaling the utmost peak in pursuit of an individual elk, the picture that Mr Sjöstedt would commend to us, and the syndicates of flabby businessmen turning out on English landed estates, as they turn in a large quota of inexpertly shot birds and animals for the market.
In these circumstances, I believe that, if such products go to a retail outlet or a restaurant, there is a difference. The great wit, Oscar Wilde, described the English hunting fraternity as the 'unspeakable in pursuit of the uneatable'. I do not mind that but when the 'unspeakable' begin to peddle the 'eatable', they should be open to the hygiene rules, as set down in this regulation.
I see no reason whatsoever why we should make an exemption where, what starts off as a little outlet doing no harm, a brace or two of birds here or there, ends up as another supply route. We should protect the hunter's right to hunt but we should not guarantee him an unprotected route into retail outlets.
Mr President, ladies and gentlemen, I also wish to briefly address the issue of hunting. My view is that in certain Member States hunting brings an important extra source of food to the dining table. For example, in my country two million small and 100 000 large wild game animals are hunted every year and there are 300 000 hunters. It is therefore important. Game animals are naturally also for sale on shop shelves or they are given or sold to neighbours and relatives.
Now the issue is whether it is reasonable for the EU to start regulating this sort of activity, which is often based on trust and close acquaintanceship. It is as if social control were a guarantee of quality when a local shopkeeper buys meet from a hunter to sell. A sense of moderation should be kept in these matters. I am also wholeheartedly in favour of accepting Amendment No 82 in this report by Mr Schnellhardt.
Mr President, I believe that the proposal we have before us for a Council regulation in which animal-health rules are to be made more transparent and the existing directives brought together in a single text represents a further step towards simplifying agriculture policy in this area and above all towards creating a legal basis for controls on various activities. I certainly hope it will work out that way. However, I would also like to make a special plea for scientific research into products of animal origin to be continued on living animals in the case of BSE and foot-and-mouth disease for example, and that this should then be applied in an affordable way. High new technical and organisational standards need to be practical, and by that I also mean affordable. I also particularly have in mind food imports from third countries. At the same time - and I am just finishing now - we need to provide sufficiently serious support for the many consumer protection organisations.
Mr President, though a flabby pinstriped businessman who enjoys shooting driven game, I want to concentrate on the aspect that we have 17 hygiene directives here being deregulated into one. This regulation goes way beyond the directives that it replaces. In particular, it extends Article 3 of Directive 93/43 which introduces what are know as the HACCP principles. The hazard analysis and critical control points were developed in the 1960s for NASA to guarantee high purity food for astronauts. Uncontrolled bodily functions in a space suit can be rather inconvenient! But HACCP is a food safety management system devised for highly sophisticated food-processing operations.
This space-age system is to be made compulsory throughout the EU. In the UK alone it is going to effect 300 000 businesses, costing an estimated GBP 2 billion a year for SMEs alone.
Something that has been developed for a sophisticated technology-based organisation is not appropriate for Joe's Cafe in Lewisham High Street or Jean Dupont's bistro in the rue de la Révolution in Marseilles.
Earlier this year, in the very shadow of this building, I toured the local food markets with a food safety expert. I found dozens of basic food hygiene failings. There, and everywhere else, the basic provisions of Directive 93/43 have yet to be complied with. So why is the Commission creating even more laws? These technocrats are totally out of touch with reality. They have gone into orbit and landed on another planet like the astronauts for which the HACCP system was devised. For this reason alone the Commission should not be putting forward more law. We do not need more complexity. If Parliament endorses it, it proves that it too is living on another planet.
Mr President, I fully support the Commission's endeavours to simplify the legislative framework from 17 directives to a single regulation. However, Commissioner, precisely because this is a regulation, you know better than I do that prudence must be exercised, for the regulation will be implemented immediately and, by its nature, harmonises, or rather, I would say, as good as standardises all the procedures throughout the vast area of the Union in the food and gastronomy sector, which, we must never forget, is a major part of the culture and civilisation of our continent. I therefore agree that there is a need for harmonisation, but we must remember to exercise caution.
I would like to focus on three points, in particular. The first, which has been fully addressed in the report and by the rapporteur, is the question of traditional products, products which have a history not just as products but in terms of their production processes too. Restricting these products to geographical areas or local markets is not enough: they are genuine products which need to be dealt with separately.
Secondly, the question of the primary sector, which is certainly not fully covered by the regulation but which is regulated to some extent. The situation is different for the primary sector, particularly where small and medium-sized businesses are concerned. I have tabled an amendment which I urge you to support, which seeks, at least, to reduce the bureaucratic, administrative impact as regards keeping documents - it makes no sense for records relating to vegetables to have to be kept for five years.
Thirdly - apart from the question of game, which I will mention briefly in passing, with regard to which a balanced solution appears to have been found - there is training. It is right to ensure that our food chain operators are always trained. With regard to this aspect too, we must avoid enlarging the scope of the debate to include quality, which is a separate issue: there must be training on hygiene and hygiene alone.
Mr President, it would, to say the least, be naïve to maintain that the food industry is in a parlous state due to a lack of updated directives, given that what directives exist are blatantly disregarded.
Before any legislative intervention or questions of a technical nature, we need to identify why not just food products but the entire food chain has been downgraded, distorted and adulterated.
It is mainly because the food chain is managed solely on the basis of the laws of profit and speculation that the quality of food is so poor. The more intensively we farm, the more the food chain is run and controlled by the huge multinationals in the industry, which decide the method of production and the quality of our food, the less chance we have of any effective consumer health guarantees.
This problem is first and foremost a political problem. Only by wiping out capitalist profit as the ultimate purpose of the production process will we be able to stop illegal and dangerous production, processing and marketing methods. Otherwise, we shall strain at a gnat and swallow a camel and public health will suffer as a result.
Mr President, Commissioner, Mr Schnellhardt has presented two expert and in-depth reports which clearly improve the Commission's proposals on food hygiene. In future, food producers and processors will have to document all steps in the production and processing chain. This obligation also extends to the feedstuffs used and the state of health of animals. This means that in future consumers in the EU will be able to trace food and food ingredients from the shop counter back to the producer. A transparent production chain will thus be guaranteed both for major companies and for SMEs.
At this point I would like to make a particular point about SMEs in the meat processing business. In the European Union, there are around 150 000 small-scale butchery workshops with a total of over 1 million employees and an annual turnover of around EUR 60 billion. It is these small workshops that ensure local supplies and maintain a variety of products in rural areas. They use their special skills to produce local specialities and make an important contribution to Europe's delicatessens. The close contact between them and the consumer creates confidence in the quality and safety of their products. That is why we need to pay special attention to the needs of small businesses and to come up with suitable and practical legal arrangements for these companies, which offer people in Europe so many jobs and training opportunities.
I have tabled an amendment jointly with the rapporteur which relates specially to single-place slaughter in butcher's workshops because in addition to rules governing slaughter lines in large slaughterhouses we also need to take account of the conditions that prevail in small-scale slaughter operations. If sufficient care and expertise is applied, single-place slaughter can be carried out in perfectly hygienic conditions. That is why I urge you to support Amendment No 133.
Mr President, I am an elk hunter in Lapland in northern Sweden. If we do not hunt elk every year, the elk population grows rapidly, the number of people killed in road accidents rises and there is a considerable increase in damage to the forests.
When, in September, we begin hunting in the morning, it is often freezing, and the climate at that time of the year corresponds to the temperature in a refrigerator. Sometimes, it even corresponds to the temperature in a freezer. In my part of the country, there is, from the environmental point of view, no better refrigerator for the hunter than nature's own cold-storage room.
The bigger the EU becomes, the more difficult it becomes to regulate in detail using EU provisions. The EU directives must hold good in all parts of the EU. They must provide scope for adjusting the provisions according to different circumstances. Member States with up-and-running procedures governing the inspection of game before it is released onto the market must be able to retain their rules.
In Sweden, politicians who want to influence opinion against European cooperation have exploited this proposal for a directive to cast suspicion on the EU as a threat to traditional hunting. It is important to emphasise that they are mistaken, for the EU has no legal powers to regulate hunting for household requirements and the use of game for private consumption.
This also emphasises the need for general provisions governing hunting to be decided upon in accordance with the subsidiarity principle. Through Mr Schnellhardt's efforts, the section on game in this directive has become really commendable.
Mr President, Commissioner, Parliament will deliver its opinion tomorrow on a package of regulations that aim to guarantee the hygiene of foodstuffs in general and to establish specific hygiene rules for food of animal origin in particular. This new legislation is based on the fundamental need to guarantee food safety from farm to table, along the lines of the initiatives that have been adopted over the past months in order to provide the consumer with the best possible guarantees.
At this point, I would like to congratulate the rapporteur, who has made a great effort in trying to achieve consensus between all the groups. I think he has written an excellent report. I should also like to congratulate the Commission on having also presented a reasonably well-balanced proposal.
One of the key points of the future regulation, however, is the mandatory application of the HACCP (Hazard Analysis and Critical Control Points) for all food establishments. The application of the HACCP standard should, however, be considered as an additional safety measure, which cannot replace official controls. The HACCP system cannot be extended, for the moment, to the primary sector, given that this system has been designed exclusively for industry. The primary sector is already obliged to respect the 'good practice guides', a set of rules with similar aims to the HACCP but better adapted to the characteristics of this particular economic sector, and which we should not aim to duplicate.
The various food crises that have taken place make it necessary to strengthen hygiene regulations in order to regain consumer confidence, an objective that the European Commission has duly included in its proposal and which will no doubt be improved by the European Parliament with the approval of its amendments on the basis of traditional products, game, and so on, listed by the Members of this House who have spoken before me.
Economic agents must continue to shoulder responsibility for food safety, ensure traceability of food and food ingredients and must put in place product withdrawal procedures in case of food emergencies. Codes of good practice should be established by the various food sectors in order to give guidance to food business operators on food safety. Also, imports from and imports to third countries must comply with Community hygiene standards.
(The President cut the speaker off)
Mr President, I am delighted to respond to the debate this evening and give my conclusions on the three reports concerning the food hygiene package.
To get to where we are today has required a massive input from Members of this House. First, may I offer my sincere thanks to all those Members who have worked so tirelessly to drive this dossier forward - in particular Mr Schnellhardt and Mr Kindermann and the Members of the environment and other committees, who have made such valuable contributions.
Nearly two years have passed since these proposals were adopted. Slow progress, some might say. But this would ignore not only the importance of this dossier, but also the simultaneous work this House has undertaken on other related initiatives - in particular the proposal for a General Food Law and for establishing the European Food Safety Authority, now enacted by Regulation 178/2002.
A vast number of amendments have been discussed in the Committee on the Environment and other committees. But it is not just the quantity of your work for which I am grateful - but also, and especially, the quality of the results, which, in my view, is excellent.
The majority of the proposed amendments seek to improve the proposals from an editorial and technical point of view. There are also a large number of amendments, which align our proposals with the newly adopted Regulation 178/2002. I welcome these amendments, which represent important and rational suggestions to improve our texts.
If I may, I will start with the first of Mr Schnellhardt's reports - on the horizontal measures covering the whole of the food sector.
I must first mention the recurring question of comitology. I welcome the acceptance that the Commission can adopt implementing measures under comitology procedures. However, I am disappointed that Amendment No 30 seeks to remove the mandate to the Commission to grant derogations from the annexes of the regulation. Such a mandate already exits and I see no reason why this should not continue and, thus, cannot accept Amendment No 30. Perhaps Members of the House will be aware of my views on comitology which is important as a form of secondary legislation to get measures through into law in a short space of time and Parliament always has the "droit de regard" which it can exercise. If it did exercise it in any piece of legislation that I was responsible for, I would take full account of that. To that extent I am often disappointed at Parliament's view in relation to the comitology procedure even though it may indeed need some amendment, reform and modernisation.
The annexes to the regulation are technical and should therefore be adaptable using the comitology procedure. I therefore cannot accept Amendments Nos 28, 29, 58 and 59.
The HACCP (Hazard Analysis and Critical Control Points) system has already provoked strong feelings. A number of amendments aim to implement this system at farm level. This is overly ambitious - and I must therefore reject Amendment No 8, the first part of Amendment No 9, and Amendments Nos 35, 37, 38 and 67.
The second part of Amendment Nos 36 and 104 would require food businesses to keep documentation on the HACCP system for an extensive period of time. This is not acceptable, as the measures we propose with regard to documentation for small businesses must be realistic.
Still on HACCP, this system is the full responsibility of the food business operators. Amendment No 108 is therefore not acceptable.
Flexibility in the context of food hygiene is an issue with which I am greatly concerned. Throughout the European Union, there are longstanding cultural traditions with regard to food and food preparation and I am keen to protect and encourage this and have sought to ensure this particular provision was included in this legislation.
The Commission's proposal therefore contains a procedure to ensure sufficient flexibility to ensure that these traditions are preserved. I welcome the general acceptance of this. I will try to take into account, as far as possible, the suggestions in Amendments Nos 31 and 32, making editorial amendments where needed.
Our proposal provides for the establishment of guides of good practice - for use by food businesses to assist the achievement of the very highest level of food hygiene. I welcome the amendments that aim to clarify the procedures on how such guides should be established, and those that underscore that such guides should be voluntary instruments. But I must reject Amendments Nos 47 and 48, as these would impose unnecessary obligations on food businesses or on the Commission.
On the registration of food business, I am happy to take into account the suggestions for flexibility regarding the registration procedure. But on the linked question of traceability, I take the view that this is fully covered under Regulation 178/2002. Amendment No 53 must therefore be rejected.
Amendment No 13, on support to developing countries, I find most interesting. This is an important matter - and one that calls for profound reflection. While I must reject this amendment - please note that it is a matter to which I intend to return.
I must also reject Amendments Nos 69, 71, 76, 77, 83, 89, 92, 93, 95, 101 and 105 because these may have a negative impact on small businesses. Similarly, Amendments Nos 5 and 14, the second part of 16, 53, 55, and 107 since these are already adequately covered in other parts of Community law, and Amendment No 39 since this is already dealt with by Amendment No 6.
I am also keen on keeping a strict separation between the duties of food business operators and the competent authorities. Amendment No 55 is not in line with that objective and must therefore be rejected.
The other amendments are either wholly or partly acceptable, subject to editorial amendment.
I would now like to turn to Mr Schnellhardt's report on the proposal on the hygiene of food of animal origin.
One issue that stands out above all others is that of game meat. It would appear that our proposal has ruffled a few feathers! I can assure this house that our objective in making the proposal was to design pragmatic rules and to preserve traditions in the Member States, such as the delivery of small quantities of game meat by the hunter to the consumer or local retail trade.
It was certainly not our intention to interfere with private consumption. I am grateful for the effort made to strike the right balance and I believe that you have broadly succeeded.
In brief, I am ready to accept the following amendments on game: they are Amendments Nos 90, 92, 94 to 97, 129, 13 and the first part of 130.
Amendment No 91, however, overlaps with Regulation 178/2002 and must therefore be rejected. I must also reject Amendments Nos 85 in part and 132 since they are not compatible with other amendments that I can accept.
I must further reject the following amendments either because of a possible negative impact on small businesses or because of overlap with other parts of Community law. They are Amendments Nos 17, 33, 35 first part, 38, 44, 45 first part, 55, 58, 65, 69, 91, 101, 116.
I must also reject Amendment No 8 because it mixes obligations to be respected by food business operators with those of the competent authorities; Amendment No 10 in part because it widens too much the scope of the proposal with regard to special guarantees for salmonella in meat, as well as the last part of Amendment No 13 since this would compromise the right of initiative of the Commission.
The other amendments are either wholly or partly acceptable, subject to editorial amendment.
Finally, I turn to Mr Kindermann's report on the proposal dealing with animal health issues as a consequence of the consolidation of the rules on food hygiene.
I am pleased to note that there is strong support for the proposal, with only a small number of amendments. There are, however, six amendments that I cannot accept: Amendment No 4, in relation to BSE, as there is already extensive legislation laid down to cater for this BSE requirement and it is neither necessary nor good legal practice to repeat this.
Amendment No 5, on traceability, as this is already covered by Article 3(2) (a) and is already included in animal health legislation. I could, accept the amendment if the term "human health" was replaced by 'animal health? as foot and mouth disease is not a risk to humans.
Amendments Nos 8 and 9 concern infringements and publication of results. This is a matter of subsidiarity and therefore should fall to each individual Member State. In addition, there are no public health concerns, and it is not possible to draw up an exhaustive list of animal health infringements. To try to do so would inevitably lead to omissions. If necessary, this should be done in a horizontal fashion. However, I would encourage Member States to aim for the level of transparency highlighted in these amendments in their national implementing provisions.
I have major concerns with Amendment No 12 on derogations for developing countries. If rules are stricter than those laid down by the OIE, then these must be to ensure that the Community animal health situation is not jeopardised. To allow more lenient rules for developing countries would clearly be self-defeating. I therefore cannot agree to Amendment No 12.
On Amendment No 16, the Early Warning System was set up for specific public health concerns, not for the purpose foreseen by this amendment. In such cases, the Commission would usually propose a draft decision to Member States to suspend importation of the relevant animal products. Additionally, Member States' veterinary services would be warned immediately with detailed information from the Commission of any risk consignments and therefore inclusion in the Early Warning System is unnecessary.
Apart from these six amendments, there are two amendments that I can only accept in part. First, on Amendment No 7 in relation to unannounced inspection and penalties, I agree that there should be provision for unannounced official controls, but the proposed amendment appears to limit these controls to unannounced inspections only. Alternative wording to allow for some to be unannounced would be sufficient.
Second, on Amendment No 11 concerning assistance and notification of results, the first sentence repeats paragraph 1 of this Article and should therefore be deleted. The other amendments are either wholly or partly acceptable subject to editorial amendment.
Let me now comment in detail on the amendments to these three reports. As far as the Schnellhardt report on the hygiene of foodstuffs is concerned, the Commission can wholly or partly accept the following amendments subject to editorial changes: Nos 1 to 4, 6, 7, 9 to 12, 15 to 27, 31 to 34, 36, 40 to 46, 49 to 52, 54, 56, 57, 60 to 66, 68, 70, 72 to 75, 78 to 82, 84 to 88, 90, 91, 94, 96 to 100, 102, 103 and 106. The Commission is unable to accept the following amendments: Nos 5, 8, 13, 14, 28 to 30, 35, 37 to 39, 47, 48, 53, 55, 58, 59, 67, 69, 71, 76, 77, 83, 89, 92, 93, 95, 101, 104, 105, 107 and 108.
As regards the Schnellhardt report on specific hygiene rules for food of animal origin, the Commission can wholly or partly accept the following amendments subject to editorial change: Nos 1 to 7, 9 to 16, 18 to 32, 34 to 37, 39 to 43, 45 to 54, 56, 57, 59 to 64, 66 to 68, 70 to 90, 92 to 100, 102 to 115, 117 to 131, 133 and 134. The Commission is, however, unable to accept the following amendments: Nos 8, 17, 33, 38, 44, 55, 58, 65, 69, 91, 101, 116 and 132.
As regards the Kindermann report, the Commission can wholly or partly accept the following amendments subject to editorial change: Nos 1 to 3, 6, 7, 10, 11, 13 to 15 and 17. The Commission is, however, unable to accept the following amendments: Nos 4, 5, 8, 9, 12 and 16.
I also hope that Members will understand the reasoning behind the decisions to reject or amend some of the amendments put forward by the committees.
Finally, may I repeat my sincere thanks to all those who have participated in this Herculean task. The food hygiene package marks another important step in our overhaul of food legislation in pursuit of our objective to ensure that European consumers have access to the safest possible food supply in the world.
The joint debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
The next item is the joint debate on the following two reports:
A5-0119/2002 by Marit Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the monitoring of zoonoses and zoonotic agents, amending Council Decision 90/424/EEC and repealing Council Directive 92/117/EEC (COM(2001) 452 - C5-0372/2001 - 2001/0176(COD));
A5-0120/2002 by Marit Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on the control of salmonella and other food-borne zoonotic agents and amending Council Directives 64/432/EEC, 72/462/EEC and 90/539/EEC (COM(2001) 452 - C5-0373/2001 - 2001/0177(COD)).
. (SV) Mr President, I wish first of all to thank the shadow rapporteurs and others in the informal food safety group in the Committee on the Environment, Public Health and Consumer Policy for cooperating so well. Naturally, the Commission's initiative in both reports was also welcome.
I shall talk first of all about the monitoring directive. It is necessary to obtain a clear and unambiguous picture of the zoonoses situation in Europe. Of course, we are talking about the food scandals that have affected us, most recently an acrylamide alert in Sweden. We must remember, however, that, even if all these warning reports are serious in themselves, they are in actual fact more serious from a psychological than from a public health point of view.
The big threat for the future is the old familiar one which people have lived with for millions of years and which the developing world still lives with. Even in our own time, the most common causes of mortality among infants are in actual fact infectious illnesses and diarrhoea.
For us in the rich part of the world, it is resistance to antibiotics which will be the big problem. More and more of our simple infections are tending to become serious again. We should have put the brakes on twenty years ago, so it is already late and perhaps even too late, but there is a danger that, if we cannot radically and quickly reduce the number of infections and antibiotic treatments, we shall soon be back to where we were in our great-grandmothers' time when almost every woman had to give birth to four children if two were to reach adulthood. The problem is greatest for children and young people. I am therefore very grateful that we are now to chart antibiotic resistance to the zoonoses we discover in Europe.
Statistics now indicate that salmonella infection and other animal food-borne infections are tending to decline slowly, while vegetable-borne infection is on the increase. I am therefore very concerned that vegetable food be included in investigations for the purpose of, for example, tracing outbreaks.
The most important thing of all about the monitoring directive is that we should obtain common standards so that the information collected is comparable between the different countries. We must have a standardisation of sampling, reporting and the way in which these matters are dealt with. I should also like to draw attention to the fact that new technology should actually make good reporting simpler and quicker so that we do not have to wait two and a half years to be clear about the situation. Greater speed is often required so that it will be possible to inform authorities, producers and citizens at a relatively early stage. That is probably the most important feature of the monitoring directive.
The control regulation is perhaps more controversial. The Commission's proposal was very cautious and restrained and seemed to take account of the fact that certain Member States imagine that salmonella is in something like the same category as a mild cold. That is the kind of attitude that exists. There are also Member States affected by salmonella panic of the kind that exists in my own country.
There is nothing strange about such panic. Approximately 50 years ago, we were hit by the world's biggest salmonella disaster ever, or at least the biggest for which statistics were kept. Subsequently, Sweden began to try to do something about the problem, as naturally happens as a consequence of disasters.
It took our country 25-30 years to put in place a system that worked. Matters have proceeded more quickly for Norway and Finland, which have been able to copy the Swedish model. The Swedish model provides us with experience but is presumably too distinctive and not applicable everywhere. Sweden is a small, sparsely populated and open country, which perhaps made it simpler for us to attend to the problems.
I think that the proposal is extremely cautious. There is a sense of 'pussyfooting' around the problem. I had expected the Directorate-General for Health and Consumer Protection to be tougher in this case. First of all, not all forms of salmonella of significance to public health are included. It is strange that, in certain places, only two kinds are included, even though it is precisely these that account for 80% of illnesses among people today. Or, more precisely, did account for that figure in the past. What is happening with the remaining 20%? Why not include all illnesses that affect, or are dangerous to, public health when efforts are being made to control salmonella? How can the Commission know what type of salmonella will explode onto the scene tomorrow? Will it be St. Paul, Hadar or some other form?
We have a vast number of invasive forms of salmonella affecting people's health. I am therefore keen that the wording, 'of significance for public health' should be included, and account taken of all forms of salmonella.
Species of animal are also missing from the Commission's proposal. I am conscious of the fact that, for safety's sake, I have included all types of animal, but I shall continue to fight on behalf of intensively reared pigs and veal calves, because we all know that the quantity of antibiotics used is very dangerous. We also know that the feed concerned contains both zoonotic and other bacteria that are wholly resistant to antibiotics.
There are, moreover so many simple and practical circumstances that are of relevance that, even if we can ensure that the breeding animals and stalls are kept clean, that does not help one iota if the food is not clean. We know, for example, that a very great source of infection with salmonella aruba is Brazilian soya. We know the story about salmonella normally being killed off at 67 degrees. For ten years, however, aruba has succeeded in surviving at 68 degrees. We should probably not imagine that we shall one day become completely free from risk or that this battle will have been won once and for all. It is, after all, life with which we are concerned here, life which is in some ways as intelligent as ourselves, even if the intelligence concerned is not perhaps to be found in the same place or does not express itself in the same way.
I would therefore appeal to the House to support my two reports, just as they were adopted by a broad majority in the Committee on the Environment, Public Health and Consumer Policy.
Mr President, I would firstly like to congratulate the Commission on their balanced proposal, both in the directive and in the regulation on the monitoring of zoonoses and zoonotic agents, which we will be voting on in Parliament tomorrow. These are matters of great importance for all EU States. For some EU States these are not only matters of great importance, but of the utmost importance.
I would like to express my great concern at the result of the vote on the report presented in the Committee on the Environment, Public Health and Consumer Policy, given that, in my opinion, it takes our concern for consumers' health to irrational extremes. We are all worried about the health implications of salmonella - as Mrs Paulsen has just pointed out - even more so in countries such as Spain, Greece, Italy, Portugal and France, that are particularly exposed to this danger due to the volume of livestock susceptible to infection as a result of average temperatures that favour its propagation and of another set of circumstances that are not worth going into now.
However, I do not understand that, on the pretext of protecting consumers' interests, some EU countries support the extension of control and surveillance measures to agents that cannot be transmitted to humans, in other words, non-zoonotic agents that do not fall within the scope of these regulations. The only types of salmonella that affect humans are salmonella enteritiris and salmonella tifimurium, and to extend Community regulation to other types, more than twelve, in fact, will only, in my opinion, cause serious commercial consequences that would penalise the aforementioned EU countries and small producers. Producers in northern Europe, where the incidence of salmonella is virtually zero due to the climatic conditions there, would not be affected by this move.
Ladies and gentlemen, I therefore call on you to support the amendment tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, which includes the sentiments of many countries that have expressed their concern in this regard in all the debates that have been held, both in Council of Ministers and Commission's working groups. This amendment guarantees consumer safety, given that it includes all the improvements proposed by the European Commission, yet penalises no one. I regret that the report approved by the Committee on the Environment, Public Heath and Consumer Policy has not taken the main countries affected into consideration and I hope that this situation will be resolved, if not in tomorrow's plenary, then in the negotiations in the next Progress Council and in the negotiations that will have to be undertaken as part of the codecision procedure, given that these measures will be hard to achieve.
I also regret that there are a series of gaps that have not been sufficiently analysed in Parliament, such as, for example, the loophole mentioned in Article 9 of the Regulation, which anticipates the paralysis of trade in those countries whose national control programmes are not approved. This initiative could give rise to a situation of clear commercial discrimination. The report approved by the Committee on the Environment, Public Health and Consumer Policy, in my opinion, has not been sufficiently tailored to the needs of each country and also falls into this trap.
(The President cut the speaker off)
Mr President, first of all, I would like to address my thanks to our rapporteur and congratulate her on the significance and the high quality of her work.
The two proposals take up some of the commitments given in the White Paper on Food Safety. They aim to improve protection of European consumers against microbiological risks from food products. We cannot underestimate the extent to which successive food crises, including those linked to salmonella, have undermined consumer confidence regarding food safety. We can, therefore, only support the approval of the two texts which have been submitted to us today. We must strengthen the monitoring and control system of zoonotic agents of animal origin in order to reduce their prevalence, whilst stressing that the effectiveness of the texts that are currently in force has been restricted by the fact that some Member States are failing to apply these texts properly.
Overall, the Commission's proposals are balanced. It might have been better, however, to go further on certain points and consequently I, like the rapporteur, believe that it would be worthwhile providing for control programmes for all the salmonella serotypes that present a risk to public health. I also wish to stress the need for strict coordination between the work of the European Food Authority and the work of the national authorities so that the early warning system functions effectively.
Regarding resistance to antibiotics, I believe, like the rapporteur, that we must treat this worrying phenomenon with due attention. Careful use of antibiotics must be encouraged and the necessary studies on resistance to antibiotics must be carried out.
My group also supports the amendment seeking to allow the Member States that have achieved a high level of protection to prevent, for a limited period, the placing on the market of products imported from Member States which do not yet have an approved control programme within the stipulated timeframe. This measure will act as a considerable incentive to introduce harmonisation of security levels within the internal market.
I welcome the fact that the applicable control measures are based on objectives that are set every three years. This will enable us to set ambitious but realistic constraints. We must ensure that we do not go too far and impose timetables on Member States that they will be unable to apply. The Commission has, in this area, striven to achieve a balance. Like the rapporteur I believe it is important for the monitoring of zoonoses and their agents to apply to all levels of the food chain, including animal foodstuffs. My group also supports the principle of including vegetables within the scope of the directive.
Lastly, we must work to ensure that these provisions are swiftly adopted and implemented, which will, I am sure, contribute to restoring European consumer confidence in food.
Mr President, following the demise of Edwina Currie, the British health minister, who in 1988 said that most of the UK's egg production was infected with salmonella, it is a brave British politician who makes a speech on this subject.
Following that bombshell, egg consumption in the UK fell by 60% and the government embarked on what can only be described as knee-jerk reaction, when they slaughtered 2 million chickens. Although some progress has been made in combating salmonella in the UK, there is still much work to be done. There are still 15,000 or 16,000 cases per year of salmonella food poisoning in the UK, half the previous levels.
Of course, this is not just a problem in Europe. In the United States in 1994, there was a case connected with contaminated ice cream where nearly a quarter of a million people became ill. Sweden, as Mrs Paulsen has said, has led the way but there they have looked at, for example, heat treatment of feed rather than just looking at the blunt tool of slaughter of flocks. Of course, we hear stories now of Swedes going to Spain on holiday and falling like flies from salmonella food poisoning because they are not used to the constant exposure.
It is certainly true that Member States need to make progress to establish more effective national control programmes and at the same time, we need to ensure that imported products meet our own high standards. We must also concentrate on where the problem is, and that is poultry, and in particular eggs which are eaten raw.
Pork is less of a problem and, anyway, my grandmother would say that anyone eating raw pork deserves to be ill. Infection in cattle and sheep is negligible so we can continue to eat our rare steak.
On the issue of antibiotic resistance, there is resistance building up. However, we should not rush to ban prophylactic antibiotic use, as we could then see an explosion of disease prompting high levels of the resultant therapeutic use that could exacerbate the situation.
Lastly, on the issue of plant-based infection, maybe that has something to do with the increase in organic food consumption where I understand you are 30 times more likely to get e-coli infection.
Mr President, I should like to congratulate Mrs Paulsen, my colleague on many food safety deliberations, for the work she has done on these complex regulations.
It is absolutely crucial that having set out the broad principles of a European food law and a food safety authority to act as the overall scrutineer of such proposals, the details are dealt with effectively and accurately. The zoonoses regulations to which Mrs Paulsen has devoted so much time are in a way the building blocks of the provision of an effective and precautionary food law for the future. It may seem rather over-elaborate to talk of them as building blocks, but they are an appropriate way to move forward.
Some of us have reservations, perhaps, about the extension of these provisions, as they stand, to products of plant origin. An appropriate way to deal with them is through the hygiene regulations per se and not in these additional monitoring provisions. There only I dissent slightly from what Mrs Patrie has said. Otherwise, I applaud her remarks also.
I feel that, on the general detection and prevention of salmonella, the rapporteur is right to take us down this road as long as it can be implemented the length and breadth of the European Union. It is as necessary for food producers as for the general public. Without the restored confidence of the latter, there cannot be a secure future for the former. We want to have the increasing antibiotic resistance, which is being demonstrated at the moment in zoonotic organisms, accurately mapped. I do not agree with Mr Goodwill that there may be more harm than good in that. It is not a question of preventive medicine - it is of the other applications to which antibiotics are put, and wrongly, in my view.
Mr President, I am delighted to respond to this debate on the two reports concerning zoonoses. This is an example of the implementation of the farm-to-fork approach highlighted in the White Paper on Food Safety. Our proposals are much more ambitious than the current directive. To ensure their successful implementation we need to allow sufficient time for Member States to meet these objectives.
This dossier has progressed quickly. First, may I offer my thanks to all those Members who have driven this dossier forward - in particular Mrs Paulsen and the Members of the Committee on the Environment, who have made such valuable contributions.
Public interest in food safety is immense, as we know. Protection against zoonoses, disease transmission between animals and humans, is a growing concern not only in the European Union, but throughout the world.
The first proposal, on the monitoring of zoonotic agents, is the basis for improving knowledge of the sources and trends of these pathogens, supporting microbiological risk assessments, and adopting risk management measures. The European Food Safety Authority will obviously play a key role in this exercise.
The second proposal, on the control of salmonella, aims to reduce the public health burden caused by this agent. Over 150 000 human cases of salmonella are reported every year in the European Union. The regulation will apply to primary production - a major source of contamination.
While some Member States have seen a reduction in human cases following stringent control measures, the situation varies considerably. The Commission therefore favoured a progressive approach to reducing salmonella occurrence. But the strategy is clear: to ensure high standards of food safety to European consumers, the prevalence of these pathogens must be reduced.
The primary target is salmonella, an important pathogen for which we know efficient control measures can be taken, starting at primary production. Other pathogens may be added in the future, if measures in animal populations can be shown to be efficient in reducing human cases.
Many amendments were discussed in the Committee on the Environment, and I am grateful for the quality of the result, which is excellent. The majority of the amendments are technical and improve the proposals. I welcome these amendments, which represent important and rational suggestions.
Mr President, instead of dwelling on all the amendments that I am happy to accept, I will instead concentrate on those that cause the Commission some difficulty.
I will start with the first of Mrs Paulsen's reports, dealing with the directive on the monitoring of zoonotic agents. I can accept most of the amendments on this proposal. I will start with comitology. I welcome the acceptance of our proposal on the adoption of implementing measures. I can accept that, in addition to the Committee on the Food Chain and Animal Health, the Commission may be assisted, where appropriate, by the Committee on the Human Communicable Diseases Network. This may, however, lead to some delays in adopting implementing decisions.
I can also accept that certain basic criteria be transferred from the annexes to the articles. However, I do not accept that systematic prior consultation with the European Food Safety Authority is required for any transitional measure or before amending the annexes. Certain actions are administrative and do not require scientific expertise. I cannot therefore accept Amendment No 22.
Shortening the deadline for Member States to report on their monitoring activities from five months to three months is overly ambitious, considering the time needed to collect and compile data. Experience with the current reporting system shows that five months is already optimistic. I therefore reject the relevant part of Amendment No 20.
Systematic microbiological studies during investigation of food-borne outbreaks may not always be possible if the suspected food is no longer available. I cannot, therefore, accept Amendment No 18.
I can support Amendments Nos 28 to 33, which enlarge the scope of the monitoring of anti-microbial resistance, and supersede Amendments Nos 15 and 21. The other amendments are either wholly or partly acceptable, subject to editorial amendments.
I come now to the regulation on the control of salmonella and other zoonotic agents. For the same reasons as on the proposed directive, I reject Amendment No 10 that shortens the deadline for Member States to report on the implementation of their control programmes. I also reject Amendment No 27 that requires consultation of the European Food Safety Authority systematically before taking transitional or implementing measures or amending the annexes.
An overriding long-term objective to avoid completely the presence of zoonotic agents in the feed and food chain is unrealistic. All reasonable efforts must be made to reduce the risk from zoonotic agents to a very low level. I cannot, therefore, accept Amendment No 7.
Amendments Nos 1 and 16 would introduce food of plant origin into this control regulation, but this should be tackled under the food hygiene package, as Mr Whitehead said. I therefore reject Amendment Nos 1 and 16.
I would note that as I can accept Amendments Nos 1, 6 and 12 on the proposed directive the monitoring of zoonoses in products of plant origin would be covered. Amendments Nos 2 and 22 provide for additional guarantees not only for salmonella, but possibly for other zoonotic agents. Although additional guarantees may constitute an incentive for Member States, extending them to zoonotic agents other than salmonella would create additional barriers to trade. Moreover, additional guarantees for food should be tackled under the food hygiene package. I therefore reject Amendments Nos 2 and 22.
I come now to Amendment No 24, and the sanctions to be applied to Member States. Sanctions are a horizontal issue, not only for zoonoses. The Commission is finalising a draft regulation on official feed and food controls, in which the issue of sanctions will be tackled. I therefore cannot accept Amendment No 24 for that reason.
An amendment to Article 8 on the prohibition on the use of antibiotics for preventive or growth promotion purposes was rejected in the Committee on the Environment, but not the recital to the same effect. Amendment No 37 would restrict the use of antibiotics to therapeutic purposes only. The Commission has already announced the total phasing-out of anti-microbials used for growth promotion. The Commission will ask for a scientific opinion on the risks and benefits of the use of antibiotics in medicines to control salmonella. For these reasons, and for consistency, I reject Amendments Nos 3 and 37.
Amendments Nos 36 and 38 and the relevant parts of Amendments Nos 29 and 32, on the targets and measures for laying hens and slaughter pigs are acceptable, subject to review of the sampling for pigs and, possibly, setting a different timetable for breeding pigs and for slaughter pigs. We need a scientific opinion before setting additional targets for calves, other cattle and sheep. Moreover, adding targets should be considered on the basis of the experience with the implementation of the new regulation. I therefore reject the relevant parts of Amendments Nos 29 and 32.
On Amendment No 35 on targets, it is evident that these are needed for those zoonotic serotypes with public health significance. However, this amendment goes much further, and it is not practicable. I therefore reject the relevant part of Amendment No 35.
Amendment No 33 would require the eradication in poultry breeding flocks of all salmonella serotypes with public health significance, instead of just two serotypes. Given the difficult experience with the current zoonoses directive, this objective is overly ambitious. It would also contradict the principle of flexibility for Member States to set the necessary control measures. I cannot, therefore, accept Amendment No 33.
Shortening the deadline for laboratories to apply international standards for quality assurance schemes seems unrealistic, considering the time needed to prepare and reach accreditation. I therefore reject that part of Amendment No 26.
Amendment No 25 requires the European Food Safety Authority and the Food and Veterinary Office to be closely involved in monitoring that equivalent control programmes exist in third countries. Control programmes are essentially a management issue and do not fall within the remit of the EFSA. I therefore reject that part of Amendment No 25. The other amendments are either wholly or partly acceptable, subject to editorial amendments.
I hope that Parliament understands the reasoning behind the decisions to reject or accept in part some of the amendments put forward. A full listing of the Commission's position on each of the amendments is being provided to Parliament. I trust that this will be included in the Minutes of this session.
Finally, may I repeat my sincere thanks to all those who have participated in this huge effort. Along with the food hygiene package, the zoonoses proposals mark another important step in our review of food legislation, in pursuit of our objective to ensure that European consumers have access to the safest possible food supply in the world.
The joint debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
The next item is the report (A5-0121/2002) by Alexander de Roo, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive relating to the assessment and management of environmental noise (PE-CONS 3611/2002 - C5-0098/2002 - 2000/0194(COD)).
Mr President, Commissioner, ladies and gentlemen, except that the ladies and gentlemen have all gone home, which is unfortunate as this is an important topic. I should in any case like to thank the fellow MEPs of the other groups who have seen this issue through over the past two years: Mrs Oomen-Ruijten on behalf of the Christian-Democrats, Mr Maaten on behalf of the Liberals and Mrs Scheele on behalf of the Socialists. I should also like to thank Mr Provan who chaired the delegation in the conciliation committee. In addition, I should like to express thanks to the Commission for its fruitful cooperation, at first reading and second reading and during most of the conciliation phase. Finally, also a word of thanks to the Spanish Presidency. They were very constructive and have finished where the Belgian Presidency left off.
During the conciliation phase, there were, in fact, three important points on the agenda, which I will outline below.
Parliament has also asked for slightly lower noise levels, to be measured. This is important, for experience has taught my country that if only the high, and highest levels, are measured, lower noise levels spread over much larger areas. Parliament has achieved more or less half of what we set out to achieve: straightforward success.
My second point concerns the objective, which has been tightened up considerably. The Council of Ministers only talks about controlling the adverse effects. In plain terms, this translates into noise barriers along motorways. However, experience, has taught us that this must be approached in a much more structured way. Noise itself has to be tackled by means of low-noise tyres or road surfaces, for example. Far greater progress can be made with these. I am pleased that the Council has finally agreed that the objective should be to reduce noise and not only to control and reduce the negative effects.
I should like to finish off with the most important, and at the same time most controversial, point, namely the obligation to lay down directives concerning the most important sources of noise. This particularly concerns road traffic, which is the most significant source of noise anyway, aircraft noise and noise generated by trains, but also noise from outdoor machinery and noise from machinery in factories that penetrates into the outside world. Parliament - and it really was the whole of Parliament - has asked for directives to tackle these sources, and not only to measure them. This was by no means an absurd request. As early as in 1992, the Fifth Environmental Action Programme, written by Laurens Jan Brinkhorst as the highest environmental official at the time, stated that the Commission would present a proposal for measuring noise in 1994 - the proposal did not actually appear until 2000 - and that the Commission would present the directives in 1995. Maybe the Commission could explain why, for some reason, these proposals never saw the light of day. The only pledge Parliament has now made, and the Council has fortunately seconded this, is that the Commission will be proposing this daughter directive by no later than 2006, in other words eleven years later than it had announced itself. In view of the importance of the topic of noise, which affects one third of European citizens in a very negative way, I will not make an issue of this, but I hope that the Commission, as we have agreed, will in fact be presenting a kind of Green Paper in eighteen months' time about the direction to take regarding these daughter directives. I hope at any rate that in a number of areas, for example with regard to tyres, we will not need to wait for four years before the Commission presents new proposals. This is where I shall leave my contribution, as time is getting on.
Mr President, I am very pleased that the Environmental Noise Directive, which the Commission proposed in July 2000, is now entering the final stage of its adoption. Noise is an important environmental problem which we know concerns millions of EU citizens. Thus the Commission is glad that this new legislation will soon enter into force and allow better protection of people exposed to environmental noise in Europe. There is already a set of existing EU legislation relating to noise sources such as motor vehicles, aircraft, equipment used outdoors and so on.
I should like to express my gratitude to the rapporteur, Mr de Roo, as well as to all the members of the parliamentary delegation and the Conciliation Committee. I appreciate the commitment that Mr de Roo has shown to this issue. In particular, the Commission takes due note of the strong interest expressed by your institution for legislation relating to sources of noise.
However, while the Commission welcomes the agreement on a joint text, which was reached on 8 April 2002 by the Conciliation Committee, we have serious concerns with regard to the provisions of modified Article 1 of this directive. For this reason the Commission has decided to make the following declaration:
The Commission takes note of the text agreed for Article 1 of the Environmental Noise Directive by the Members of the Conciliation Committee for the European Parliament and the Council. The Commission considers that legislative proposals to reduce noise emissions from all major sources should be made on the basis of robust evidence supporting such proposals. This is in line with the knowledge-based approach for policy making as proposed in the Sixth Environmental Action Programme and approved by the European Parliament and the Council. In this regard the reports required for Member States under the directive, on the basis of harmonised noise indicators, will be an essential element. The provision of such data across the Community will allow the impact and benefits of possible measures to be properly assessed prior to presenting Community legislative proposals.
Therefore, and in accordance with the Treaty establishing the European Community, the Commission will evaluate the need to come forward with new legislative proposals, reserving its right to decide as and when it would be appropriate to present any such proposals. This is consistent with the Commission's right of initiative as laid out in the Treaty, while the requirements of Article 1(2) relating to the submission of new proposals within a fixed timeframe appear to be prejudicial to this right.
That is the statement the Commission wishes to make.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 11.20 p.m.)